EXHIBIT 10

 

 

 

THREE-YEAR CREDIT AGREEMENT

 

Dated as of December 17, 2009

 

Among

 

HARSCO CORPORATION,

 

THE LENDERS NAMED HEREIN

 

and

 

CITIBANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

CITIGROUP GLOBAL MARKETS INC. and
RBS SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

24

SECTION 1.03.

Redenomination of Certain Alternative Currencies

24

 

 

 

 

ARTICLE II

 

 

 

 

 

The Credits

 

 

 

 

SECTION 2.01.

Commitments

25

SECTION 2.02.

Loans

25

SECTION 2.03.

Competitive Bid Procedure

27

SECTION 2.04.

Standby Borrowing Procedure

30

SECTION 2.05.

Interest Elections

30

SECTION 2.06.

Fees

32

SECTION 2.07.

Repayment of Loans

32

SECTION 2.08.

Interest on Loans

33

SECTION 2.09.

Default Interest

34

SECTION 2.10.

Alternate Rate of Interest

34

SECTION 2.11.

Termination and Reduction of Commitments

36

SECTION 2.12.

Prepayment

36

SECTION 2.13.

Reserve Requirements: Change in Circumstances

37

SECTION 2.14.

Change in Legality

39

SECTION 2.15.

Indemnity

40

SECTION 2.16.

Pro Rata Treatment

41

SECTION 2.17.

Sharing of Setoffs

42

SECTION 2.18.

Payments

42

SECTION 2.19.

Taxes

43

SECTION 2.20.

Assignment of Commitments Under Certain Circumstances

46

SECTION 2.21.

Borrowings by Approved Borrowers

47

SECTION 2.22.

Additional Costs

48

SECTION 2.23.

Increase in the Aggregate Commitments

49

SECTION 2.24.

Revolving Notes

50

 

 

 

 

ARTICLE III

 

 

 

 

 

Representations and Warranties

 

 

 

 

SECTION 3.01.

Corporate Existence

51

SECTION 3.02.

Financial Condition

51

 

i

--------------------------------------------------------------------------------


 

SECTION 3.03.

Litigation

51

SECTION 3.04.

No Breach

52

SECTION 3.05.

Action

52

SECTION 3.06.

Approvals

52

SECTION 3.07.

Use of Credit

52

SECTION 3.08.

ERISA

52

SECTION 3.09.

Taxes

53

SECTION 3.10.

Investment Company Act

53

SECTION 3.11.

Material Agreements and Liens

53

SECTION 3.12.

Environmental Matters

54

SECTION 3.13.

Subsidiaries, etc.

54

SECTION 3.14.

True and Complete Disclosure

54

SECTION 3.15.

Corporate Existence of Approved Borrower

55

SECTION 3.16.

No Breach

55

SECTION 3.17.

Action

55

SECTION 3.18.

Approvals

56

SECTION 3.19.

Taxes on Payments of Approved Borrowers

56

 

 

 

 

ARTICLE IV

 

 

 

 

 

Conditions of Effectiveness and Lending

 

 

 

 

SECTION 4.01.

Effective Date

56

SECTION 4.02.

First Borrowing by Each Approved Borrower

58

SECTION 4.03.

All Borrowings

59

 

 

 

 

ARTICLE V

 

 

 

 

 

Affirmative Covenants

 

 

 

 

SECTION 5.01.

Existence; Businesses and Properties

60

SECTION 5.02.

Insurance

61

SECTION 5.03.

Obligations and Taxes

61

SECTION 5.04.

Financial Statements, Reports, etc.

61

SECTION 5.05.

Litigation and Other Notices

62

SECTION 5.06.

ERISA

63

SECTION 5.07.

Maintaining Records

63

SECTION 5.08.

Use of Proceeds

63

SECTION 5.09.

Subsidiary Guarantors

63

 

 

 

 

ARTICLE VI

 

 

 

 

 

Negative Covenants

 

 

 

 

SECTION 6.01.

Liens

64

SECTION 6.02.

Sale and Lease-Back Transactions

65

SECTION 6.03.

Mergers, Sales of Assets, etc.

66

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.04.

Lines of Business; Fiscal Year

68

SECTION 6.05.

Transactions with Affiliates

68

SECTION 6.06.

Total Debt to Total Capital Ratio

68

SECTION 6.07.

Subsidiary Debt

68

 

 

 

 

ARTICLE VII

 

 

 

 

 

Events of Default

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

The Administrative Agent

 

 

 

 

SECTION 8.01.

Appointment and Authority

71

SECTION 8.02.

Administrative Agent Individually

71

SECTION 8.03.

Duties of Administrative Agent; Exculpatory Provisions

73

SECTION 8.04.

Reliance by Administrative Agent

74

SECTION 8.05.

Delegation of Duties

74

SECTION 8.06.

Resignation of Administrative Agent

75

SECTION 8.07.

Non-Reliance on Administrative Agent and Other Lenders

76

SECTION 8.08.

Indemnification

77

SECTION 8.09.

No Other Duties, etc.

77

 

 

 

 

ARTICLE IX

 

 

 

 

 

Guarantee

 

 

 

 

SECTION 9.01.

Guarantee

77

SECTION 9.02.

Obligations Unconditional

78

SECTION 9.03.

Reinstatement

79

SECTION 9.04.

Subrogation

79

SECTION 9.05.

Remedies

79

SECTION 9.06.

Continuing Guarantee

79

 

 

 

 

ARTICLE X

 

 

 

 

 

Miscellaneous

 

SECTION 10.01.

Notices

79

SECTION 10.02.

Survival of Agreement

82

SECTION 10.03.

Binding Effect

82

SECTION 10.04.

Successors and Assigns

83

SECTION 10.05.

Expenses; Indemnity

86

SECTION 10.06.

Right of Setoff

87

SECTION 10.07.

Applicable Law

88

SECTION 10.08.

Waivers: Amendment

88

SECTION 10.09.

Interest Rate Limitation

89

 

iii

--------------------------------------------------------------------------------


 

SECTION 10.10.

Entire Agreement

89

SECTION 10.11.

Waiver of Jury Trial

89

SECTION 10.12.

Severability

89

SECTION 10.13.

Judgment Currency

90

SECTION 10.14.

Counterparts

90

SECTION 10.15.

Headings

91

SECTION 10.16.

Jurisdiction: Consent to Service of Process

91

SECTION 10.17.

USA Patriot Act

91

SECTION 10.18.

No Fiduciary Relationship

92

SECTION 10.19.

Confidentiality

92

SECTION 10.20.

Cure of Defaulting Lender Status

93

 

Schedules and Exhibits

 

 

Schedule 1.01

Administrative Agent’s Office

Schedule 2.01

Lenders; Commitments

Schedule 2.21

Approved Borrowers

Schedule 3.11(a)

Material Agreements

Schedule 3.11(b)

Liens

Schedule 3.13

Subsidiaries

Schedule 10.21

Permitted Reorganization

 

 

Exhibit A-1

Form of Competitive Bid Request

Exhibit A-2

Form of Notice of Competitive Bid Request

Exhibit A-3

Form of Competitive Bid

Exhibit A-4

Form of Competitive Bid/Accept Reject Letter

Exhibit A-5

Form of Standby Borrowing Request

Exhibit A-6

Form of Interest Election Request

Exhibit B

Form of Administrative Questionnaire

Exhibit C

Form of Assignment and Acceptance

Exhibit D

Mandatory Costs Rate

Exhibit E-1

Form of Opinion of General Counsel

Exhibit E-2

Form of Opinion of Jones, Day, Reavis & Pogue, counsel for the Company

Exhibit F-1

Form of Designation Letter

Exhibit F-2

Form of Termination Letter

Exhibit G

Form of Lender Joinder Agreement

Exhibit H

Form of Subsidiary Guaranty

Exhibit I

Form of Revolving Note

Exhibit J

Form of New Parent Assignment and Assumption Agreement

 

iv

--------------------------------------------------------------------------------


 

THREE-YEAR CREDIT AGREEMENT dated as of December 17, 2009 (as amended, restated,
supplemented, extended, replaced or otherwise modified from time to time, this
“Agreement”) among HARSCO CORPORATION, a Delaware corporation (the “Company”),
the lenders listed in Schedule 2.01 hereto (the “Lenders”), and CITIBANK, N.A.,
as administrative agent for the Lenders (in such capacity, together with any
successor Administrative Agent appointed pursuant to Section 8.06, the
“Administrative Agent”).

 

The Company has requested that the Lenders extend credit to the Company in order
to enable it to borrow Standby Loans (such term and all other capitalized terms
not otherwise defined have the meanings assigned to them in Article I hereof) on
a standby revolving credit basis from time to time during the Availability
Period in an aggregate principal amount at any time outstanding of up to
$570,000,000, which amount may be increased up to $700,000,000 pursuant to
Section 2.23 (less the aggregate principal amount of all outstanding Competitive
Loans at such time).  The Company has also requested the Lenders to provide a
procedure pursuant to which the Company may invite the Lenders to bid on an
uncommitted basis on short-term borrowings by the Company.  The proceeds of all
such borrowings are to be used for general corporate purposes, including
commercial paper backstop and/or repayment of the Indebtedness evidenced by the
Existing Credit Agreement.  The Lenders are willing to extend such credit to the
Company on the terms and subject to the conditions herein set forth.

 

Accordingly, the Company, the Lenders and the Administrative Agent agree as
follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Standby Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

 

“Activities” shall have the meaning assigned to such term in Section 8.02(b).

 

“Adjusted EURIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in
Euros, for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the

 

--------------------------------------------------------------------------------


 

EURIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve
Rate.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in
Dollars or any Alternative Currency (other than Euros), for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16
of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate; provided that, with respect to any Eurocurrency
Borrowing denominated in an Alternative Currency (other than Euros) for any
Interest Period, Adjusted LIBO Rate shall mean an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the LIBO Rate
for such Interest Period.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.

 

“Administrative Agent’s Office” shall mean the office address, facsimile number,
electronic mail address, telephone number and account information set forth on
Schedule 1.01 hereto with respect to the Administrative Agent or such other
address, facsimile number, electronic mail address, telephone number or account
information as shall be designated by the Administrative Agent in a notice to
the Company and the Lenders.

 

“Administrative Fees” shall have the meaning assigned to such term in
Section 2.06(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B hereto.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agent’s Group” shall have the meaning assigned to such term in Section 8.02(b).

 

“Agreement” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or any successor

 

2

--------------------------------------------------------------------------------


 

page) at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.  For purposes hereof,  “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective on the
date such change is publicly announced as effective.  “Federal Funds Effective
Rate” shall mean, for any day, the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average of the quotations for the day of
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist.

 

“Alternative Currency” shall mean Euros and Sterling.

 

“Alternative Currency Borrowing” shall mean a Borrowing comprised of Alternative
Currency Loans.  All Alternative Currency Borrowings shall be Eurocurrency
Borrowings.

 

“Alternative Currency Equivalent” shall mean, with respect to any amount of
Dollars on any date in relation to any specified Alternative Currency, the
amount of such specified Alternative Currency that may be purchased with such
amount of Dollars at the Spot Exchange Rate with respect to Dollars on such
date.  The term “Alternative Currency Equivalent” may be preceded by a reference
to an Alternative Currency (e.g., “EUR Alternative Currency Equivalent”), in
which case the Alternative Currency so referenced shall be the “specified”
Alternative Currency.

 

“Alternative Currency Loan” shall mean any Loan denominated in an Alternative
Currency.

 

“Applicable Margin” shall mean on any date, (A) with respect to ABR Loans, the
greater of (i) zero and (ii) the difference between (x) the amount of basis
points per annum calculated as set forth in the table below under the heading
“Applicable Margin”, based upon the ratings applicable on such date to the
Company’s Index Debt, and (y) 100 basis points per annum and (B) with respect to
Eurocurrency Loans the greater of (i) the amount of basis points per

 

3

--------------------------------------------------------------------------------


 

annum as set forth in the table below under the heading “Applicable Margin
Floor”, and (ii) the amount of basis points per annum calculated as set forth in
the table below under the heading “Applicable Margin”, in each case, based upon
the ratings applicable on such date to the Company’s Index Debt:

 

 

 

Applicable Margin
(basis points
per annum)

 

Applicable Margin
Floor
(basis points
per annum)

Category 1
A+ or higher by S&P;
Al or higher by Moody’s

 

75% of Markit Index

 

125.0

 

 

 

 

 

Category 2
A by S&P;
A2 by Moody’s

 

85% of Markit Index

 

125.0

 

 

 

 

 

Category 3
A- by S&P;
A3 by Moody’s

 

100% of Markit Index

 

150.0

 

 

 

 

 

Category 4
BBB+ by S&P;
Baal by Moody’s

 

125% of Markit Index

 

175.0

 

 

 

 

 

Category 5
BBB or lower by S&P;
Baa2 or lower by Moody’s

 

150% of Markit Index

 

200.0

 

For purposes of determining the Applicable Margin, (a) if either Moody’s or S&P
shall not have in effect a rating for Index Debt (other than because such rating
agency shall no longer be in the business of rating corporate debt obligations),
then such rating agency will be deemed to have established a rating for Index
Debt in Category 5; (b) if the ratings established or deemed to have been
established by Moody’s and S&P shall fall within different Categories, the
Applicable Margin shall be determined by reference to the higher (or numerically
lower) Category unless one of the ratings is two or more Categories lower (or
numerically higher) than the other, in which case the Applicable Margin shall be
determined by reference to the Category next below that of the higher (or
numerically lower) of the two ratings; and (c) if any rating established or
deemed to have been established by Moody’s or S&P

 

4

--------------------------------------------------------------------------------


 

shall be changed (other than as a result of a change in the rating system of
either Moody’s or S&P), such change shall be effective as of the date on which
such change is first announced by the rating agency making such change.  Each
change in the Applicable Margin shall apply to all Eurocurrency Loans and ABR
Loans that are outstanding at any time during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change.  If the rating system of either Moody’s
or S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend the references to specific ratings in this
definition to reflect such changed rating system or the nonavailability of
ratings from such rating agency.

 

“Applicable Percentage” shall mean, with respect to any Lender at any time, the
percentage of the Total Commitment represented by such Lender’s Commitment at
such time.

 

“Approved Borrower” shall mean any wholly owned Subsidiary of the Company as to
which a Designation Letter shall have been delivered to the Administrative Agent
in accordance with Section 2.21 hereof and as to which a Termination Letter
shall not have been delivered to the Administrative Agent.

 

“Assigned Dollar Value” shall mean, in respect of any Borrowing denominated in
an Alternative Currency, the Dollar Equivalent thereof determined based upon the
applicable Spot Exchange Rate as of the Denomination Date for such Borrowing. 
In the event that any Borrowing denominated in an Alternative Currency shall be
prepaid in part, the Assigned Dollar Value of such Borrowing shall be allocated
ratably to the prepaid portion of such Borrowing and the portion of such
Borrowing remaining outstanding.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit C hereto, or such other form as shall be approved by the
Administrative Agent.

 

“Availability Period” shall mean the period from and including the Effective
Date to but excluding the earlier of the Termination Date and the date of
termination of the Commitments.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrowers” shall mean the Company and each Approved Borrower.

 

5

--------------------------------------------------------------------------------


 

“Borrowing” shall mean a group of Loans of a single Type made by the Lenders
(or, in the case of a Competitive Borrowing, by the Lender or Lenders whose
Competitive Bids have been accepted pursuant to Section 2.03).

 

“Borrowing Minimum” shall mean (a) in the case of a Borrowing denominated in
Dollars, $5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 5,000,000 units (or, in the case of Sterling, 2,500,000
units) of such currency.

 

“Borrowing Multiple” shall mean (a) in the case of a Borrowing denominated in
Dollars, $1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units (or, in the case of Sterling, 500,000
units) of such currency.

 

“Borrowing Request” shall mean a Standby Borrowing Request or a Competitive Bid
Request.

 

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that (a) when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market, and (b) when used in connection with a Loan denominated
in Euro, the term “Business Day” shall also exclude any day on which the TARGET
payment system is not open for the settlement of payments in Euro.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

A “Change in Control” shall be deemed to have occurred if (a) any person or
group (within the meaning of Rule 13d-5 of the Securities and Exchange
Commission as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, shares representing more than 20% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Company; or (b) a majority of the seats (other than vacant seats) on the
board of directors of the Company shall at any time have been occupied by
persons who were neither (i) nominated by the board of directors of the Company,
nor (ii) appointed by directors so nominated; or (c) any person or group shall
otherwise directly or indirectly Control the Company;

 

6

--------------------------------------------------------------------------------


 

provided, however, that a Permitted Reorganization shall not constitute a Change
in Control.

 

“Citigroup Parties” shall have the meaning assigned to such term in
Section 10.01(h).

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder as set forth in Schedule 2.01 hereto, as such Lender’s
Commitment may be permanently terminated, reduced or increased from time to time
pursuant to Section 2.11, Section 2.23 or Section 10.04.

 

“Committed Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount at such time of all outstanding
Standby Loans of such Lender denominated in Dollars, plus (b) the Assigned
Dollar Value at such time of the aggregate principal amount at such time of all
outstanding Standby Loans of such Lender that are Alternative Currency Loans.

 

“Commitment Date” shall have the meaning assigned to such term in
Section 2.23(b).

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.06(a).

 

“Commitment Fee Percentage” shall mean on any date, the applicable percentage
set forth below based upon the ratings applicable on such date to the Company’s
Index Debt:

 

 

 

Commitment
Fee
Percentage

 

 

 

Category 1
A+ or higher by S&P;
A1 or higher by Moody’s

 

0.150%

 

 

 

Category 2
A by S&P;
A2 by Moody’s

 

0.200%

 

7

--------------------------------------------------------------------------------


 

 

 

Commitment
Fee
Percentage

 

 

 

Category 3
A- by S&P;
A3 by Moody’s

 

0.275%

 

 

 

Category 4
BBB+ by S&P;
Baal by Moody’s

 

0.375%

 

 

 

Category 5
BBB or lower by S&P;
Baa2 or lower by Moody’s

 

0.500%

 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for Index Debt (other than because such rating agency shall no
longer be in the business of rating corporate debt obligations), then such
rating agency will be deemed to have established a rating for Index Debt in
Category 5; (b) if the ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Categories, the Commitment Fee
Percentage shall be determined by reference to the higher (or numerically lower)
Category unless one of the ratings is two or more categories lower (or
numerically higher) than the other, in which case the Commitment Fee Percentage
shall be determined by reference to the Category next below that of the higher
(or numerically lower) of the two ratings; and (c) if any rating established or
deemed to have been established by Moody’s or S&P shall be changed (other than
as a result of a change in the rating system of either Moody’s or S&P), such
change shall be effective as of the date on which such change is first announced
by the rating agency making such change.  Each change in the Commitment Fee
Percentage shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change.  If the rating system of either Moody’s or S&P shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Company and the Lenders shall negotiate
in good faith to amend the references to specific ratings in this definition to
reflect such changed rating system or the non-availability of ratings from such
rating agency.

 

“Communications” shall have the meaning assigned to such term in
Section 10.01(c).

 

8

--------------------------------------------------------------------------------


 

“Company” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03.

 

“Competitive Bid Accept/Reject Letter” shall mean a notification made by a
Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4 hereto.

 

“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Lender
pursuant to Section 2.03(b), (i) in the case of a Eurocurrency Loan, the
Competitive Margin, and (ii) in the case of a Fixed Rate Loan, the fixed rate of
interest offered by the Lender making such Competitive Bid.

 

“Competitive Bid Request” shall mean a request made pursuant to Section 2.03 in
the form of Exhibit A-l hereto.

 

“Competitive Borrowing” shall mean a borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted by a Borrower under the bidding
procedure described in Section 2.03.

 

“Competitive Loan” shall mean a loan from a Lender to a Borrower pursuant to the
bidding procedure described in Section 2.03.  Each Competitive Loan shall be a
Eurocurrency Competitive Loan or a Fixed Rate Loan.

 

“Competitive Margin” shall mean, as to any Eurocurrency Competitive Loan, the
margin (expressed as a percentage rate per annum in the form of a decimal to no
more than four decimal places) to be added to or subtracted from, in the case of
Eurocurrency Competitive Loans denominated in Dollars or any Alternative
Currency (other than Euros), the LIBO Rate and, in the case of Eurocurrency
Competitive Loans denominated in Euros, the EURIBO Rate in order to determine
the interest rate applicable to such Loan, as specified in the Competitive Bid
relating to such Loan.

 

“Consolidated Tangible Assets” shall mean Tangible Assets of the Company and its
consolidated subsidiaries determined on a consolidated basis in accordance with
GAAP.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

9

--------------------------------------------------------------------------------


 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, at any time, a Lender (i) that has failed for
three or more Business Days to comply with its obligations under this Agreement
to make a Standby Loan (a “funding obligation”), (ii) that has notified the
Administrative Agent, or has stated publicly, that it will not comply with any
such funding obligation hereunder, (iii) that has, for five or more Business
Days, failed to confirm in writing to the Administrative Agent, in response to a
written request of the Administrative Agent, that it will comply with its
funding obligations hereunder; provided that a Lender shall cease to be a
Defaulting Lender under this clause (iii) upon receipt of such confirmation by
the Administrative Agent, or (iv) as to which a Lender Insolvency Event has
occurred and is continuing.

 

“Denomination Date” shall mean at anytime, in relation to any Alternative
Currency Borrowing, the date that is two Business Days before the later of
(a) the date such Borrowing is made and (b) the date of the most recent
conversion or continuation of such Borrowing pursuant to Section 2.05.

 

“Designation Letter” shall have the meaning assigned to such term in
Section 2.21.

 

“Dollar Equivalent” shall mean, with respect to an amount of any Alternative
Currency on any date, the amount of Dollars that may be purchased with such
amount of such Alternative Currency at the Spot Exchange Rate with respect to
such Alternative Currency on such date.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiaries” shall mean any Subsidiary organized or incorporated
under the laws of one of the States of the United States of America, the laws of
the District of Columbia or the Federal laws of the United States of America.

 

“Effective Date” shall mean the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.08).

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation

 

10

--------------------------------------------------------------------------------


 

of natural resources, the presence, management or release of Hazardous Materials
or to health and safety matters.

 

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to: (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Company is a member and which is
treated as a single employer under Section 414 of the Code.

 

“EURIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in Euros
for any Interest Period, (i) the interest rate per annum for deposits in Euros
which appears on Reuters Screen EURIBOR01 Page (or any successor page) as of
11:00 a.m., Brussels time, on the Quotation Day for such Interest Period or, if
such a rate does not appear on such rate page, (ii) an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the rate at
which deposits in Euros approximately equal in principal amount to the Loan of
the Administrative Agent, in its capacity as a Lender (or, if the Administrative
Agent is not a Lender in respect of such Borrowing, then the Loan of the Lender
in respect of such Borrowing with the greatest Loan amount), included in such
Eurocurrency Borrowing and for a maturity comparable to such Interest Period are
offered to the principal London office of the Administrative Agent in
immediately available funds in the European interbank market for Euros at
approximately 11:00 a.m., Brussels time, on the Quotation Day for such Interest
Period.

 

“Euro” means the single currency of the European Union as constituted by the
treaty on European Union.

 

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Competitive Borrowing” shall mean a Competitive Borrowing
comprised of Eurocurrency Competitive Loans.

 

11

--------------------------------------------------------------------------------


 

“Eurocurrency Competitive Loan” shall mean any Competitive Loan bearing interest
at a rate determined by reference to, in the case of  Eurocurrency Competitive
Loan denominated in Dollars or any Alternative Currency (other than Euros), the
LIBO Rate and, in the case of Eurocurrency Competitive Loans denominated in
Euros, the EURIBO Rate in accordance with the provisions of Article II.

 

“Eurocurrency Loan” shall mean any Eurocurrency Competitive Loan or Eurocurrency
Standby Loan.

 

“Eurocurrency Standby Borrowing” shall mean a Standby Borrowing comprised of
Eurocurrency Standby Loans.

 

“Eurocurrency Standby Loan” shall mean any Standby Loan bearing interest at a
rate determined by reference to, in the case of  Eurocurrency Competitive Loans
denominated in Dollars or any Alternative Currency (other than Euros), the LIBO
Rate and, in the case of Eurocurrency Competitive Loans denominated in Euros,
the EURIBO Rate in accordance with the provisions of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Existing Credit Agreement” means that certain Five-Year Credit Agreement dated
as of November 23, 2005 among the Company, the lenders named therein, and JP
Morgan Chase Bank, N.A., as administrative agent, as amended, supplemented or
otherwise modified.

 

“Fees” shall mean the Administrative Fees and the Commitment Fee.

 

“Financial Officer” of any corporation shall mean the Chief Financial Officer,
principal accounting officer, Treasurer or Controller of such corporation.

 

“Fixed Rate” shall mean, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum (expressed
in the form of a decimal to no more than four decimal places) specified by the
Lender making such Loan in its Competitive Bid.

 

“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.

 

“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a Fixed
Rate.

 

“GAAP” shall mean United States generally accepted accounting principles,
applied on a basis consistent with the most recent financial statements referred
to in Section 3.02.

 

12

--------------------------------------------------------------------------------


 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term Guarantee
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.

 

“Guarantor” shall mean the Company in its capacity as the guarantor under
Section 9.01.

 

“Hazardous Materials” shall mean (A) petroleum products and byproducts,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls, radon
gas, chlorofluorocarbons and all other ozone-depleting substances; or (B) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

 

“Increase Date” shall have the meaning assigned to such term in Section 2.23(a).

 

“Increasing Lender” shall have the meaning assigned to such term in
Section 2.23(b).

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services,
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such person
of Indebtedness of others, (h) all Capital Lease Obligations of such

 

13

--------------------------------------------------------------------------------


 

person, (i) all obligations of such person in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements valued as determined in accordance with GAAP
and (j) all obligations of such person as an account party in respect of letters
of credit and bankers’ acceptances; provided, however, that Indebtedness shall
not include trade accounts payable in the ordinary course of business.  The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner.

 

“Index Debt” shall mean, for any Person, senior, unsecured, long-term
indebtedness for borrowed money of such Person that is not guaranteed by any
other Person or subject to any other credit enhancement.

 

“Information” shall have the meaning assigned to such term in Section 10.19.

 

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Standby Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
each Interest Period applicable thereto and, in the case of a Eurocurrency Loan
with an Interest Period of more than three months’ duration or a Fixed Rate Loan
with an Interest Period of more than 90 days’ duration, each day that would have
been an Interest Payment Date for such Loan had successive Interest Periods of
three months’ duration or 90 days duration, as the case may be, been applicable
to such Loan and, in addition, any date on which such Loan shall be prepaid.

 

“Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
applicable Borrower may elect, (b) as to any ABR Borrowing, the period
commencing on the date of such Borrowing and ending on the earlier of (i) the
next succeeding day which shall be the last day of any March, June, September or
December and (ii) the Termination Date and (c) as to any Fixed Rate Borrowing,
the period commencing on the date of such Borrowing and ending on the date
specified in the Competitive Bids in which the offer to make the Fixed Rate
Loans comprising such Borrowing were extended, which shall not be earlier than
seven days after the date of such Borrowing or later than 360 days after the
date of such Borrowing; provided, however, that if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless, in the case of Eurocurrency Loans only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day. 
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.  For purposes hereof, the
date of a

 

14

--------------------------------------------------------------------------------


 

Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Standby Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such person or its assets to be, insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (ii) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has indicated its consent to or acquiescence in any
such proceeding or appointment; provided, that a Lender Insolvency Event shall
not have occurred with respect to a Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or its Parent
Company or the exercise of control over a Lender or its Parent Company by a
Governmental Authority or an instrumentality thereof.

 

“Lenders” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in Dollars or
any Alternative Currency (other than Euros) for any Interest Period, (i) the
interest rate per annum for deposits for a maturity most nearly comparable to
such Interest Period in the currency in which such Borrowing is denominated
which appears on Reuters Screen LIBOR01 Page (or any successor page) as of
11:00 a.m., London time, on the Quotation Day for such Interest Period or, if
such a rate does not appear on the Bloomberg’s British Banker’s Association rate
page, (ii) an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the rate at which deposits in the currency in which
such Borrowing is denominated approximately equal in principal amount to the
Loan of the Administrative Agent, in its capacity as a Lender (or, if the
Administrative Agent is not a Lender in respect of such Borrowing, then the Loan
of the Lender in respect of such Borrowing with the greatest Loan amount),
included in such Eurocurrency Borrowing and for a maturity comparable to such
Interest Period are offered to the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period.

 

“Lien” shall mean with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and

 

15

--------------------------------------------------------------------------------


 

(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

 

“Loan” shall mean any Competitive Loan or Standby Loan.

 

“Loan Documents” shall mean (i) this Agreement, (ii) the Fee Letter dated
November 11, 2009 among Citigroup Global Markets Inc., RBS Securities Inc., The
Royal Bank of Scotland plc and the Company, (iii) the Agent Fee Letter dated
November 11, 2009 between Citigroup Global Markets Inc. and the Company,
(iv) each Revolving Note, and (v) to the extent executed and delivered pursuant
to Schedule 10.21 hereto, the New Parent Assignment and Assumption Agreement and
the Subsidiary Guaranty.

 

“Margin Stock” shall have the meaning given such term under Regulation U.

 

“Markit Index” shall mean, at any date of determination, the Markit CDX.NA.IG
Series 11 or any successor series (5 Year Period) as available on such date to
the applicable office of the Administrative Agent.  If the Markit Index is
unavailable as of the date any determination of the Applicable Margin is to
occur, the Company and the Lenders will negotiate in good faith to agree on an
alternative method for establishing the Applicable Margin for any affected
Borrowing.  Until the earlier of (i) the time at which such an alternative
method is agreed upon or (ii) thirty days after the date on which the Markit
Index became unavailable (such thirty-day period, the “Negotiation Period”), the
interest payable per annum with respect to Eurocurrency Standby Loans and ABR
Loans (to the extent the Applicable Margin thereon is greater than zero) in such
Borrowing will be based upon the Applicable Margin calculated using the last
available quote of the Markit Index.  If no such alternative method is agreed
upon during the Negotiation Period, Eurocurrency Standby Loans will convert to
ABR Loans on the last day of the applicable Interest Period and the interest
rate per annum will be the Alternate Base Rate plus the Applicable Margin
calculated using the last available quote of the Markit Index.

 

“Material Adverse Change” or “Material Adverse Effect” shall mean (a) a
materially adverse change in, or a materially adverse effect on, the business,
assets, operations, performance or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole or (b) a material impairment of
the ability of the Company, any Approved Borrower or any Material Subsidiary to
perform any of its respective obligations under any Loan Document to which it is
or becomes a party.

 

“Material Subsidiary” means any Subsidiary (a) the consolidated assets of which
equal 5% or more of the consolidated assets of the Borrower and the Subsidiaries
as of the last day of the most recent fiscal quarter of the Borrower or (b) the
consolidated revenues of which equal 5% or more of the consolidated revenues of
the Borrower and the Subsidiaries for

 

16

--------------------------------------------------------------------------------


 

the most recent period of four consecutive fiscal quarters for which financial
statements have been delivered under Section 5.04 (or, prior to the delivery of
any such financial statements, for the period of four consecutive fiscal
quarters ended September 30, 2009); provided that if at the end of the most
recent fiscal quarter or for the most recent period of four consecutive fiscal
quarters the consolidated assets or consolidated revenues of all Subsidiaries
that under clauses (a) and (b) above would not constitute Material Subsidiaries
shall have exceeded 10% of the consolidated assets or 10% of the consolidated
revenues of the Borrower and the Subsidiaries, then one or more of such excluded
Subsidiaries shall for all purposes of this Agreement be deemed to be Material
Subsidiaries in descending order based on the amounts of their consolidated
assets until such excess shall have been eliminated.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Code Section 414) is making or accruing an obligation to make contributions, or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.

 

“Net Worth” shall mean, as at any date, the sum for the Company and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) of the following:

 

(a)  the amount of common stock; plus

 

(b)  the amount of any preferred stock that does not have any requirement for
the Company to purchase, redeem, retire or otherwise acquire the same; plus

 

(c)  the amount of additional paid-in capital and retained earnings (or, in the
case of an additional paid-in capital or retained earnings deficit, minus the
amount of such deficit); plus

 

(d)  cumulative translation adjustments (or, in the case of negative
adjustments, minus the amount of such adjustments); plus

 

(e)  cumulative pension liability adjustments (or, in the case of negative
adjustments, minus the amount of such adjustments); minus

 

(f)  the cost of treasury stock; plus

 

(g)  the amount of unrealized gain from cash flow hedges (or, in the case of
losses, minus the amount of unrealized losses); plus

 

(h)  the amount of unrealized gain from marketable securities (or, in the case
of losses, minus the amount of unrealized losses); plus

 

17

--------------------------------------------------------------------------------


 

(i)  the amount of non-controlling interests.

 

“New Lender” shall have the meaning assigned to such term in Section 2.23(d).

 

“New Parent” shall have the meaning assigned to such term in Schedule 10.21
hereto.

 

“New Parent Assignment and Assumption Agreement” shall mean the Assignment and
Assumption Agreement in the form of Exhibit J hereto.

 

“Obligation Currency” shall have the meaning assigned to such term in
Section 10.13.

 

“Operating Subsidiary” shall mean, at any time, each Domestic Subsidiary of the
New Parent at such time that is not a Special Purpose Entity.

 

“Other Taxes” shall have the meaning assigned to such term in Section 2.19(b).

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y of the Board), if any, of such Lender, and/or any
person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Permitted Investments” shall mean (i) securities issued directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof), (ii) Dollar denominated time deposits, certificates of
deposit and bankers’ acceptances of (x) any Lender or (y) any bank whose
short-term commercial paper rating from S&P is at least investment grade or the
equivalent thereof (any such bank, an “Approved Lender”), (iii) commercial paper
issued by any Lender or Approved Lender or by the parent company of any Lender
or Approved Lender and commercial paper issued by, or guaranteed by, any
industrial or financial company with a short-term commercial paper rating of at
least investment grade or the equivalent thereof, (iv) investment grade bonds
and preferred stock of investment grade companies, including municipal bonds,
corporate bonds, and treasury bonds, (v) foreign investments that are of similar
type of, and that have a rating comparable to, any of the investments referred
to in the preceding clauses (i) through (iv) above, (vi) investments in money
market funds substantially all of the assets of which are comprised of
securities of the types described in clauses (i) through (v) above, and
(vii) other securities and financial instruments which offer a security
comparable to those listed above.

 

18

--------------------------------------------------------------------------------


 

“Permitted Reorganization” shall have the meaning assigned to such term in
Schedule 10.21 hereto.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
which is maintained for current or former employees, or any beneficiary thereof,
of the Company or any ERISA Affiliate.

 

“Platform” shall have the meaning assigned to such term in Section 10.01(d).

 

“Proposed Increase Amount” shall have the meaning assigned to such term in
Section 2.23(b).

 

“Public Lender” shall have the meaning assigned to such term in
Section 10.01(e).

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day that is two Business Days prior to the first day of
such Interest Period.

 

“Register” shall have the meaning given such term in Section 10.04(d).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and such Person’s and such Person’s Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(b) of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate that is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Code Section 414).

 

“Requested Commitment Increase” shall have the meaning assigned to such term in
Section 2.23(a).

 

19

--------------------------------------------------------------------------------


 

“Required Lenders” shall mean, at any time, Lenders having Commitments
representing a majority of the Total Commitment or, for purposes of acceleration
pursuant to clause (ii) of Article VII or after the termination of the
Commitments, Lenders holding Standby Loans representing a majority of the
aggregate principal amount of the Standby Loans outstanding.  For purposes of
determining the Required Lenders, any Standby Loans denominated in an
Alternative Currency shall be translated into Dollars at the Spot Exchange Rate
in effect on the applicable Denomination Date.

 

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

 

“Revolving Note”  shall mean a promissory note substantially in the form of
Exhibit I hereto made by one or more Borrowers in favor of a Lender, to the
extent requested by such Lender pursuant to Section 2.24.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a Division of the
McGraw-Hill Companies Inc.

 

“Special Purpose Entity” shall mean a person formed for a specific purpose or
objective or for a specific transaction or specific type of transaction (e.g., a
finance subsidiary or a subsidiary whose only asset is intellectual property);
provided that a holding company shall not constitute a Special Purpose Entity.

 

“Spot Exchange Rate” shall mean, on any day, (a) with respect to any Alternative
Currency, the spot rate at which Dollars are offered on such day by Citibank,
N.A., as Administrative Agent, for such Alternative Currency, and (b) with
respect to Dollars in relation to any specified Alternative Currency, the spot
rate at which such specified Alternative Currency is offered on such day by
Citibank, N.A., as Administrative Agent, for Dollars.  For purposes of
determining the Spot Exchange Rate in connection with an Alternative Currency
Borrowing, such Spot Exchange Rate shall be determined as of the Denomination
Date for such Borrowing with respect to transactions in the applicable
Alternative Currency that will settle on the date of such Borrowing, and, upon
the Company’s request, the Administrative Agent shall inform the Company of such
Spot Exchange Rate.

 

“Standby Borrowing” shall mean a borrowing consisting of simultaneous Standby
Loans from each of the Lenders.

 

“Standby Borrowing Request” shall mean a request made pursuant to Section 2.04
in the form of Exhibit A-5 hereto.

 

20

--------------------------------------------------------------------------------


 

“Standby Loan” shall mean a revolving loan made by a Lender pursuant to
Section 2.04.  Each Standby Loan shall be a Eurocurrency Standby Loan or an ABR
Loan.

 

“Statutory Reserve Rate” shall mean, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to Regulation D.  Eurocurrency
Loans shall be deemed to be subject to such reserve requirements without benefit
of or credit for proration, exemptions or offsets that may be available from
time to time to any Lender under Regulation D or any other applicable law,
rule or regulation.  The Statutory Reserve Rate shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.

 

“Sterling” or “GBP” shall mean lawful money of the United Kingdom.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, Controlled or held, or (b) which is, at the time any determination
is made, otherwise Controlled by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” shall mean any subsidiary of the Company.

 

“Subsidiary Consolidated Indebtedness” shall mean Subsidiary Debt of the
Company’s consolidated subsidiaries determined on a consolidated basis in
accordance with GAAP.

 

“Subsidiary Debt” shall mean, with respect to the Company’s consolidated
subsidiaries, at any time and without duplication, the aggregate outstanding
principal amount of all Indebtedness of such consolidated subsidiaries at such
time described in clauses (a), (b), (c), (g) and (h) of the definition of the
term “Indebtedness”, other than:

 

(i)            Indebtedness owed by Subsidiaries to the Company or to other
Subsidiaries;

 

21

--------------------------------------------------------------------------------


 

(ii)           Indebtedness in respect of that certain Credit Agreement dated as
of December 15, 2000 between Harsco Investment Limited and Harsco Finance BV, as
borrowers, and The National Westminster Bank plc, as the same has been amended
and is in effect on the Effective Date;

 

(iii)          Indebtedness of Harsco Finance BV or Harsco International Finance
BV, so long as (A) such persons are Subsidiaries whose sole purposes are to
(x) finance the non-U.S. operations of the Company and/or Subsidiaries through
intercompany loans and/or (y) provide financing to the Company and/or
(z) provide cash management and related intercompany services to the Company
and/or Subsidiaries, and (B) such persons neither acquire nor maintain any
assets other than (x) intercompany accounts receivable and notes receivable,
(y) cash, cash equivalents (as determined in accordance with GAAP) and Permitted
Investments acquired or maintained solely as a result of their provision, if
any, of cash management services, and (z) equity investments in wholly-owned
Subsidiaries that are themselves Special Purpose Entities;

 

(iv)          Indebtedness incurred after the Effective Date in connection with
the acquisition of a person or property as long as such Indebtedness existed
prior to such acquisition and was not created in anticipation thereof;

 

(v)           Indebtedness (including Indebtedness which constitutes Capital
Lease Obligations) incurred to provide all or a portion of the purchase price or
cost of construction of an asset; provided that such Indebtedness when incurred
shall not exceed the purchase price or cost of construction of such asset plus
related transaction costs;

 

(vi)          Guarantees of Subsidiary Consolidated Indebtedness; or

 

(vii)         any refunding or refinancing of any Indebtedness described in any
of clauses (i) through (v) above, so long as such refunding or refinancing does
not increase the principal amount thereof.

 

“Subsidiary Guarantor” shall mean, on and after the date on which the Subsidiary
Guaranty is required to be delivered pursuant to Schedule 10.21 hereto, each
Operating Subsidiary.

 

“Subsidiary Guaranty” shall mean an unconditional guarantee by each Subsidiary
Guarantor of the obligations of the New Parent and the other Borrowers under
this Agreement and the other Loan Documents in substantially the form of
Exhibit H hereto.

 

22

--------------------------------------------------------------------------------


 

“Tangible Assets” shall mean, with respect to any person at any time, the total
assets of such person at such time after deducting (a) goodwill and
(b) intangible assets.

 

“Taxes” shall have the meaning assigned to such term in Section 2.19(a).

 

“Termination Date” shall mean December 17, 2012.

 

“Termination Letter” shall have the meaning assigned to such term in
Section 2.21.

 

“Total Capital” shall mean, at any time, Net Worth plus Total Debt.

 

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time.  As of the Effective Date, the Total
Commitment shall equal $570,000,000.

 

“Total Debt” shall mean, at any time, the aggregate outstanding principal amount
of all Indebtedness of the Company and its Subsidiaries at such time (other than
Indebtedness described in clause (i) or (j) of the definition of the term
“Indebtedness”) determined on a consolidated basis (without duplication) in
accordance with GAAP; provided that the term “Total Debt” shall include any
preferred stock that provides for the mandatory purchase, retirement, redemption
or other acquisition of the same by the Company or any Subsidiary (other than
preferred stock held by the Company or any Subsidiary).

 

“Transactions” shall mean the execution, delivery and performance by the Company
of this Agreement, the execution and delivery by the Company and the Approved
Borrowers of each Designation Letter, the borrowing of Loans and the use of the
proceeds thereof, and in connection with a Permitted Reorganization, the
execution and delivery of the New Parent Assignment and Assumption Agreement and
the Subsidiary Guaranty.

 

“Transferee” shall have the meaning assigned to such term in Section 2.19(a).

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined and the currency in which such Loan or the Loans
comprising such Borrowings are denominated.  For purposes hereof, “rate” shall
include the LIBO Rate, the Alternate Base Rate and the Fixed Rate, and
“currency” shall include Dollars and any Alternative Currency permitted
hereunder.

 

“United States” or “U.S.” shall mean the United States of America.

 

23

--------------------------------------------------------------------------------


 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.  Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP.  If any change in the accounting
principles used in the preparation of the consolidated financial statements of
the Company referred to in Section 5.04(a) or (b) is hereafter required by the
rules, regulations, pronouncements and opinions contained in the Financial
Accounting Standards Board Codification, and such change is adopted by the
Company with the agreement of the Company’s accountants and results in a change
in any of the calculations required by Section 6.06 or 6.07 (or the related
defined terms) that would not have resulted had such accounting change not
occurred, then, to the extent a reconciliation of such change is not reflected
by the Company in its consolidated financial statements so as to reflect what
the applicable calculation would have been had such change not occurred, the
Company shall provide such reconciliation in the compliance certificate to be
delivered pursuant to Section 5.04(c) for so long as such accounting change
remains in effect.

 

SECTION 1.03.  Redenomination of Certain Alternative Currencies.  (a)  Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation).  If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent in consultation
with the Company may from time to time specify to be appropriate

 

24

--------------------------------------------------------------------------------


 

to reflect the adoption of the Euro by any member state of the European Union
and any relevant market conventions or practices relating to the Euro.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.  Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Standby Loans to the Borrowers from time to
time during the Availability Period, in Dollars or one or more Alternative
Currencies (as specified in the Borrowing Requests with respect thereto), in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Committed Credit Exposure exceeding such Lender’s Commitment, subject,
however, to the conditions that (i) at no time shall (A) the sum of (I) the
aggregate Committed Credit Exposure of all the Lenders, plus (II) the
outstanding aggregate principal amount or Assigned Dollar Value of all
Competitive Loans made by all Lenders, exceed (B) the Total Commitment and
(ii) at all times the outstanding aggregate principal amount of all Standby
Loans made by each Lender shall equal such Lender’s Applicable Percentage of the
outstanding aggregate principal amount of all Standby Loans made pursuant to
Section 2.04.  Each Lender’s Commitment is set forth opposite its name in
Schedule 2.01 hereto.  Such Commitments may be terminated, reduced or increased
from time to time pursuant to Section 2.11, Section 2.23 or Section 10.04. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, pay or prepay and reborrow Standby Loans.

 

SECTION 2.02.  Loans.  (a) Each Standby Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided, however, that the failure of any Lender
to make any Standby Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  Each Competitive Loan shall be made in
accordance with the procedures set forth in Section 2.03.  The Competitive Loans
and Standby Loans comprising any Borrowing shall be in (i) an aggregate
principal amount which is not less than the Borrowing Minimum and an integral
multiple of the Borrowing Multiple or (ii) an aggregate principal amount equal
to the remaining balance of the available applicable Commitments.

 

(b)           Each Competitive Borrowing shall be comprised entirely of
Eurocurrency Competitive Loans or Fixed Rate Loans, and each Standby Borrowing
shall be comprised entirely of Eurocurrency Standby Loans or ABR Loans, as the
Borrowers may request pursuant to Section 2.03 or 2.04, as applicable.  Each
Lender may at its option make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan;

 

25

--------------------------------------------------------------------------------


 

provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.  Borrowings of more than one Type may be outstanding at the same
time; provided, however, that none of the Borrowers shall be entitled to request
any Borrowing which, if made, would result in an aggregate of more than ten
separate Standby Loans of any Lender being outstanding hereunder at any one
time.  For purposes of the foregoing, Borrowings having different Interest
Periods or denominated in different currencies, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

 

(c)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer to such account as the Administrative
Agent may designate in federal funds (in the case of any Loan denominated in
Dollars) or such other immediately available funds as may then be customary for
the settlement of international transactions in the relevant currency not later
than 11:00 a.m., New York City time, in the case of fundings to an account in
New York City, or 11:00 a.m., local time, in the case of fundings to an
account(s) in another jurisdiction, and the Administrative Agent shall by 12:00
(noon), New York City time, in the case of fundings to (an) account(s) in New
York City, or 12:00 (noon), local time, in the case of fundings to an
account(s) in another jurisdiction, credit the amounts so received to an
account(s) designated by the applicable Borrower in the applicable Borrowing
Request, which account(s) must be in the country of the currency of the Loan (it
being understood that the funding may be for the credit of an account outside
such country) or in a country that is a member of the European Union, in the
case of Borrowings denominated in Euros, or, if a Borrowing shall not occur on
such date because any condition precedent herein specified shall not have been
met, return the amounts so received to the respective Lenders.  Competitive
Loans shall be made by the Lender or Lenders whose Competitive Bids therefor are
accepted pursuant to Section 2.03 in the amounts so accepted and Standby Loans
shall be made by the Lenders pro rata in accordance with Section 2.16.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s portion of such Borrowing, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Borrowing in accordance with this
paragraph (c) and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount in the required currency.  If the Administrative Agent
shall have so made funds available then to the extent that such Lender shall not
have made such portion available to the Administrative Agent, such Lender and
the applicable Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon in
such currency, for each day from the date such amount is made available to the
applicable Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of the Borrower, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the

 

26

--------------------------------------------------------------------------------


 

case of such Lender, a rate determined by the Administrative Agent to represent
its cost of overnight or short-term funds in the relevant currency (which
determination shall be conclusive absent manifest error).  If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement.

 

(d)           Notwithstanding any other provision of this Agreement, none of the
Borrowers shall be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Termination Date.

 

SECTION 2.03.  Competitive Bid Procedure.  (a)  In order to request Competitive
Bids, a Borrower shall hand deliver or telecopy to the Administrative Agent a
duly completed Competitive Bid Request in the form of Exhibit A-l hereto, to be
received by the Administrative Agent (i) in the case of a Eurocurrency
Competitive Borrowing, not later than 11:00 a.m., New York City time, four
Business Days before a proposed Competitive Borrowing and (ii) in the case of a
Fixed Rate Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before a proposed Competitive Borrowing.  No ABR Loan shall be
requested in, or made pursuant to, a Competitive Bid Request.  A Competitive Bid
Request that does not conform substantially to the format of Exhibit A-l hereto
may be rejected in the Administrative Agent’s sole discretion, and the
Administrative Agent shall promptly notify the applicable Borrower of such
rejection by telecopier.  Such request shall in each case refer to this
Agreement and specify (A) whether the Borrowing then being requested is to be a
Eurocurrency Borrowing or a Fixed Rate Borrowing, (B) the date of such Borrowing
(which shall be a Business Day), (C) the aggregate principal amount of such
Borrowing, (D) the currency of such Borrowing and (E) the Interest Period with
respect thereto (which may not end after the Termination Date).  If no election
as to the currency of Borrowing is specified in any Competitive Bid Request,
then the applicable Borrower shall be deemed to have requested Borrowings in
Dollars.  Promptly after its receipt of a Competitive Bid Request that is not
rejected as aforesaid, the Administrative Agent shall invite by telecopier (in
the form set forth in Exhibit A-2 hereto) the Lenders to bid, on the terms and
conditions of this Agreement, to make Competitive Loans pursuant to the
Competitive Bid Request.

 

(b)           Each Lender may, in its sole discretion, make one or more
Competitive Bids to a Borrower responsive to a Competitive Bid Request.  Each
Competitive Bid by a Lender must be received by the Administrative Agent via
telecopier, in the form of Exhibit A-3 hereto, (i) in the case of a Eurocurrency
Competitive Borrowing not later than 11:00 a.m., New York City time,  three
Business Days before a proposed Competitive Borrowing and (ii) in the case of a
Fixed Rate Borrowing, not later than 11:00 a.m., New York City time, on the day
of a proposed Competitive Borrowing.  Multiple bids will be accepted by the
Administrative Agent.

 

27

--------------------------------------------------------------------------------


 

Competitive Bids that do not conform substantially to the format of Exhibit A-3
hereto may be rejected by the Administrative Agent after conferring with, and
upon the instruction of, the applicable Borrower, and the Administrative Agent
shall notify the Lender making such nonconforming bid of such rejection as soon
as practicable.  Each Competitive Bid shall refer to this Agreement and specify
(A) the principal amount (which (x) shall be in a minimum principal amount of
the Borrowing Minimum and in an integral multiple of the Borrowing Multiple,
(y) shall be expressed in Dollars or, in the case of an Alternative Currency
Borrowing, in both the Alternative Currency and the Assigned Dollar Value
thereof and (z) may equal the entire principal amount of the Competitive
Borrowing requested by the applicable Borrower) of the Competitive Loan or Loans
that the Lender is willing to make to the applicable Borrower, (B) the
Competitive Bid Rate or Rates at which the Lender is prepared to make the
Competitive Loan or Loans and (C) the Interest Period and the last day thereof. 
If any Lender shall elect not to make a Competitive Bid, such Lender shall so
notify the Administrative Agent by telecopier (I) in the case of Eurocurrency
Competitive Loans, not later than 11:00 a.m., New York City time, three Business
Days before a proposed Competitive Borrowing, and (II) in the case of Fixed Rate
Loans, not later than 11:00 a.m., New York City time, on the day of a proposed
Competitive Borrowing; provided, however, that failure by any Lender to give
such notice shall not cause such Lender to be obligated to make any Competitive
Loan as part of such Competitive Borrowing.  A Competitive Bid submitted by a
Lender pursuant to this paragraph (b) shall be irrevocable.

 

(c)           The Administrative Agent shall promptly notify the applicable
Borrower by telecopier of all the Competitive Bids made, the Competitive Bid
Rate and the principal amount of each Competitive Loan in respect of which a
Competitive Bid was made and the identity of the Lender that made each bid.  The
Administrative Agent shall send a copy of all Competitive Bids to the applicable
Borrower for its records as soon as practicable after completion of the bidding
process set forth in this Section 2.03.

 

(d)           The applicable Borrower may in its sole and absolute discretion,
subject only to the provisions of this paragraph (d), accept or reject any
Competitive Bid referred to in paragraph (c) above.  The Borrower shall notify
the Administrative Agent by telephone, confirmed by telecopier in the form of a
Competitive Bid Accept/Reject Letter, whether and to what extent it has decided
to accept or reject any of or all the bids referred to in paragraph (c) above,
(x) in the case of a Eurocurrency Competitive Borrowing, not later than
11:30 a.m., New York City time, three Business Days before a proposed
Competitive Borrowing, and (y) in the case of a Fixed Rate Borrowing, not later
than 11:30 a.m., New York City time, on the day of a proposed Competitive
Borrowing; provided, however, that (i) the failure by the applicable Borrower to
give such notice shall be deemed to be a rejection of all the bids referred to
in paragraph (c) above, (ii) such Borrower shall not accept a bid made at a
particular Competitive Bid Rate if such Borrower has

 

28

--------------------------------------------------------------------------------


 

decided to reject a bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by such Borrower shall not
exceed the principal amount specified in the Competitive Bid Request, (iv) if
such Borrower shall accept a bid or bids made at a particular Competitive Bid
Rate but the amount of such bid or bids shall cause the total amount of bids to
be accepted by such Borrower to exceed the amount specified in the Competitive
Bid Request, then such Borrower shall accept a portion of such bid or bids in an
amount equal to the amount specified in the Competitive Bid Request less the
amount of all other Competitive Bids accepted with respect to such Competitive
Bid Request, which acceptance, in the case of multiple bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such bid
at such Competitive Bid Rate, and (v) except pursuant to clause (iv) above, no
bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
(x) a minimum principal amount of the Borrowing Minimum and an integral multiple
of the Borrowing Multiple or (y) an aggregate principal amount equal to the
remaining balance of the available applicable Commitments; provided further,
however, that if a Competitive Loan must be in an amount less than the Borrowing
Minimum because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of 1,000,000 units (or, in the case of Sterling, 500,000
units) of the applicable currency or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple bids
at a particular Competitive Bid Rate pursuant to clause (iv) the amounts shall
be rounded to integral multiples of 1,000,000 units (or, in the case of
Sterling, 500,000 units) of the applicable currency in a manner which shall be
in the discretion of the applicable Borrower.  A notice given by the applicable
Borrower pursuant to this paragraph (d) shall be irrevocable.

 

(e)           The Administrative Agent shall promptly notify each bidding Lender
whether or not its Competitive Bid has been accepted (and if so, in what amount
and at what Competitive Bid Rate) by telecopy sent by the Administrative Agent,
and each successful bidder will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its bid has been accepted.

 

(f)            A Competitive Bid Request shall not be made within five Business
Days after the date of any previous Competitive Bid Request.

 

(g)           If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such bid directly to the
applicable Borrower one quarter of an hour earlier than the latest time at which
the other Lenders are required to submit their bids to the Administrative Agent
pursuant to paragraph (b) above.

 

(h)           All notices required by this Section 2.03 shall be given in
accordance with Section 10.01.

 

29

--------------------------------------------------------------------------------


 

SECTION 2.04.  Standby Borrowing Procedure.  In order to request a Standby
Borrowing, a Borrower shall hand deliver or telecopy to the Administrative Agent
a duly completed Standby Borrowing Request in the form of Exhibit A-5 hereto, to
be received by the Administrative Agent (a) in the case of a Eurocurrency
Standby Borrowing, not later than 11:00 a.m., New York City time, three Business
Days before a proposed borrowing and (b) in the case of an ABR Borrowing, not
later than 10:00 a.m., New York City time, on the date of the proposed
borrowing.  No Fixed Rate Loan shall be requested or made pursuant to a Standby
Borrowing Request.  Such notice shall be irrevocable and shall in each case
specify (i) whether the Borrowing then being requested is to be a Eurocurrency
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the aggregate principal amount of the Borrowing (which
shall be in a minimum principal amount of the Borrowing Minimum and in an
integral multiple of the Borrowing Multiple), (iv) the currency of such
Borrowing (which, in the case of an ABR Borrowing, shall be Dollars) and (v) if
such Borrowing is to be a Eurocurrency Borrowing, the Interest Period with
respect thereto.  If no election as to the currency of Borrowing is specified in
any Standby Borrowing Request, then the applicable Borrower shall be deemed to
have requested Borrowings in Dollars.  If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing
if denominated in Dollars or a Eurocurrency Borrowing if denominated in an
Alternative Currency.  If no Interest Period with respect to any Eurocurrency
Borrowing is specified, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  The Administrative Agent
shall promptly advise the Lenders of any notice given pursuant to this
Section 2.04 (and the contents thereof), of each Lender’s portion of the
requested Borrowing and, in the case of an Alternative Currency Borrowing, of
the Dollar Equivalent of the Alternative Currency amount specified in the
applicable Standby Borrowing Request and the Spot Exchange Rate utilized to
determine such Dollar Equivalent.  If the Dollar Equivalent of a Lender’s
portion of any such Borrowing would exceed such Lender’s remaining available
applicable Commitment, then such Lender’s portion of such Borrowing shall be
reduced to the Alternative Currency Equivalent of such Lender’s remaining
available Commitment.

 

SECTION 2.05.  Interest Elections.  (a)  Each Standby Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Standby Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the applicable Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Standby Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  Such Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate

 

30

--------------------------------------------------------------------------------


 

Borrowing.  This Section shall not apply to Competitive Borrowings, which may
not be converted or continued.

 

(b)           To make an election pursuant to this Section, the applicable
Borrower shall notify the Administrative Agent of such election by telephone or
by telecopy by the time that a Borrowing Request would be required under
Section 2.04 if such Borrower were requesting a Standby Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such Interest Election Request shall be irrevocable and, if telephonic,
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Interest Election Request substantially in the form of
Exhibit A-6 hereto.  Notwithstanding any other provision of this Section, the
Borrower shall not be permitted to (i) change the currency of any Borrowing or
(ii) elect an Interest Period for Eurocurrency Loans that would end after the
Termination Date.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02 and
paragraph (e) of this Section:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)          if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the

 

31

--------------------------------------------------------------------------------


 

Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall (i) in
the case of a Borrowing denominated in Dollars, be converted to an ABR Borrowing
and (ii) in the case of any other Eurocurrency Borrowing, continue as a
Eurocurrency Borrowing in the same currency and with an Interest Period of one
month.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Company, then, so long as an Event of
Default is continuing (i) no outstanding Standby Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing and
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.06.  Fees.  (a)  The Company agrees to pay to each Lender, through the
Administrative Agent, on each March 31, June 30, September 30 and December 31
and on the Termination Date and any other date on which the Loans of such Lender
shall be repaid (or on the date of termination of such Lender’s Commitment if
such Lender has no Standby Loans outstanding after such date), a commitment fee
(a “Commitment Fee”) equal to the Commitment Fee Percentage of the daily average
amount of the unused Commitment of such Lender (whether or not the conditions
set forth in Section 4.01 shall have been satisfied), during the preceding
quarter (or shorter period commencing with the date hereof or ending with the
date on which the Commitment of such Lender shall be terminated).  All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.  The Commitment Fee due to each Lender shall
commence to accrue on the date hereof and shall cease to accrue on the date on
which the Commitment of such Lender is terminated.  Anything herein to the
contrary notwithstanding, during such period that a Lender is a Defaulting
Lender, such Defaulting Lender will not be entitled to any Commitment Fees
accruing during such period (without prejudice to the rights of the Lenders
other than Defaulting Lenders in respect of such fees).

 

(b)           The Company agrees to pay the Administrative Agent, for its own
account, the fees set forth in the Agent Fee Letter dated November 11, 2009,
between Citigroup Global Markets Inc. and the Company (the “Administrative
Fees”) at the times and in the amounts set forth therein.

 

(c)           All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders.  Once paid, none of the Fees shall be refundable under any
circumstances.

 

SECTION 2.07.  Repayment of Loans.  (a)  Each Borrower agrees to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of (i) each Standby Loan of such Lender on the Termination Date and
(ii) each Competitive Loan of such Lender on the last day

 

32

--------------------------------------------------------------------------------


 

of the Interest Period applicable to such Loan.  Each Loan shall bear interest
from the date of the Borrowing of which such Loan is a part on the outstanding
principal balance thereof as set forth in Section 2.08.

 

(b)           Each Lender shall, and is hereby authorized by the Borrowers to,
maintain, in accordance with its usual practice, records evidencing the
indebtedness of each Borrower to such Lender hereunder from time to time,
including the date, amount, currency and Type of and the Interest Period
applicable to each Loan made by such Lender from time to time and the amounts of
principal and interest paid to such Lender from time to time in respect of each
such Loan.

 

(c)           The entries made in the records maintained pursuant to
paragraph (b) of this Section 2.07 and in the Register maintained by the
Administrative Agent pursuant to Section 10.04(d) shall be prima facie evidence
of the existence and amounts of the obligations of each Borrower to which such
entries relate; provided, however, that the failure of any Lender or the
Administrative Agent to maintain or to make any entry in such records or the
Register, as applicable, or any error therein shall not in any manner affect the
obligation of any Borrower to repay any Loans in accordance with the terms of
this Agreement.

 

SECTION 2.08.  Interest on Loans.  (a)  Subject to the provisions of
Section 2.09, the Loans comprising each Eurocurrency Borrowing shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days, at a rate per annum equal to (i) in the case of each Eurocurrency
Standby Loan in Dollars or any Alternative Currency (other than Euros), the
Adjusted LIBO Rate for the Interest Period in effect for the Borrowing of which
such Loan is part plus the Applicable Margin from time to time in effect,
(ii) in the case of each Eurocurrency Standby Loan in Euros, the Adjusted EURIBO
Rate for the Interest Period in effect for the Borrowing of which such Loan is
part plus the Applicable Margin from time to time in effect, (iii) in the case
of each Eurocurrency Competitive Loan denominated in Dollars or any Alternative
Currency (other than Euros), the LIBO Rate for the Interest Period in effect for
the Borrowing of which such Loan is a part plus the Competitive Margin offered
by the Lender making such Loan and accepted by the applicable Borrower pursuant
to Section 2.03 and (iv) in the case of each Eurocurrency Competitive Loan
denominated in Euros, the EURIBO Rate for the Interest Period in effect for the
Borrowing of which such Loan is a part plus the Competitive Margin offered by
the Lender making such Loan and accepted by the applicable Borrower pursuant to
Section 2.03.

 

(b)           Subject to the provisions of Section 2.09, the Loans comprising
each ABR Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as appropriate, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) at a rate per annum equal to the Alternate Base Rate

 

33

--------------------------------------------------------------------------------


 

plus the Applicable Margin from time to time in effect with respect to ABR
Loans.

 

(c)           Subject to the provisions of Section 2.09, each Fixed Rate Loan
shall bear interest at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 360 days) equal to the fixed rate of
interest offered by the Lender making such Loan and accepted by the applicable
Borrower pursuant to Section 2.03.

 

(d)           Interest on each Loan shall be payable in arrears on each Interest
Payment Date applicable to such Loan except as otherwise provided in this
Agreement.  In the event of any conversion of any Eurocurrency Standby Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.  The
applicable LIBO Rate, EURIBO Rate or Alternate Base Rate for each Interest
Period or day within an Interest Period, as the case may be, shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

SECTION 2.09.  Default Interest.  If any Borrower shall default in the payment
of the principal of or interest on any Loan or any other amount becoming due
hereunder, whether by scheduled maturity, notice of prepayment, acceleration or
otherwise, such Borrower shall on demand from time to time from the
Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 360 days) equal to the Alternate
Base Rate plus 2% per annum (or, in the case of the principal of any Loan, if
higher, the rate of interest otherwise applicable, or most recently applicable,
to such Loan hereunder plus 2% per annum).

 

SECTION 2.10.  Alternate Rate of Interest.  (a) In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Type the Administrative
Agent shall have determined that Dollar deposits or deposits in the Alternative
Currency in which such Borrowing is to be denominated in the principal amounts
of the Loans comprising such Borrowing are not generally available in the London
interbank market, or that reasonable means do not exist for ascertaining the
LIBO Rate or EURIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or telecopy notice of such determination to the
applicable Borrower and the Lenders and, until the Administrative Agent shall
have advised the applicable Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any request by a Borrower for a
Eurocurrency Competitive Borrowing pursuant to Section 2.03 shall be of no force
or effect and shall be denied by the Administrative Agent, (ii) any request by a
Borrower for a Eurocurrency Standby Borrowing of the affected Type or in

 

34

--------------------------------------------------------------------------------


 

the affected currency shall be deemed to be a request for an ABR Borrowing
denominated in Dollars and (iii) any Interest Election Request that requests the
conversion of any Standby Borrowing to, or continuation of any Standby Borrowing
as, a Eurocurrency Borrowing shall be ineffective, and unless repaid such
Borrowing shall be converted to or continued on the last day of the Interest
Period applicable thereto (A) if such Borrowing is denominated in Dollars, as an
ABR Borrowing, or (B) if such Borrowing is denominated in any Alternative
Currency, as a Borrowing bearing interest at such rate as the Administrative
Agent shall determine adequately and fairly reflects the cost to the affected
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period plus the Applicable Margin.

 

(b)           In the event, and on each occasion, that on the day two Business
Days prior to the commencement of any Interest Period for a Eurocurrency
Borrowing of any Type the Administrative Agent shall have been advised by the
Required Lenders that the rates at which Dollar deposits or deposits in the
Alternative Currency in which such Borrowing is to be denominated in the
principal amounts of the Loans comprising such Borrowing are being offered will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining Eurocurrency Loans during such Interest Period, the Administrative
Agent, may in consultation with the affected Lenders, give written or telecopy
notice of such determination to the Company, the applicable Borrower and the
Lenders and until the Administrative Agent shall have advised the Company, the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any request by a Borrower for a Eurocurrency
Competitive Borrowing pursuant to Section 2.03 may be denied by the
Administrative Agent, (ii) any request by a Borrower for a Eurocurrency Standby
Borrowing of the affected Type or in the affected currency may deemed to be a
request for an ABR Borrowing denominated in Dollars and (iii) any Interest
Election Request that requests the conversion of any Standby Borrowing to, or
continuation of any Standby Borrowing as, a Eurocurrency Borrowing may be deemed
ineffective, and unless repaid such Borrowing may be converted to or continued
on the last day of the Interest Period applicable thereto (A) if such Borrowing
is denominated in Dollars, as an ABR Borrowing, or (B) if such Borrowing is
denominated in any Alternative Currency, as a Borrowing bearing interest at such
rate as the Administrative Agent shall determine adequately and fairly reflects
the cost to the Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period, as notified to the Company no later than one
Business Day prior to the last day of such applicable Interest Period, plus the
Applicable Margin.

 

Each determination by the Administrative Agent under this Section 2.10 shall be
conclusive absent manifest error.

 

35

--------------------------------------------------------------------------------


 

SECTION 2.11.  Termination and Reduction of Commitments.  (a)Unless previously
terminated, the Commitments shall terminate on the Termination Date.

 

(b)           Upon at least three Business Days’ prior irrevocable written or
telecopy notice to the Administrative Agent, the Company (on behalf of all the
Borrowers) may at any time in whole permanently terminate, or from time to time
in part permanently reduce, the Total Commitment; provided, however, that
(i) each partial reduction of the Total Commitment shall be in an integral
multiple of $1,000,000 and in a minimum principal amount of $5,000,000 and
(ii) no such termination or reduction shall be made which would reduce the Total
Commitment to an amount less than the aggregate outstanding principal amount (or
Assigned Dollar Value, in the case of Loans denominated in Alternative
Currencies) of the Competitive Loans and Standby Loans.  Notwithstanding the
foregoing, as long as no Default or Event of Default is continuing, the Company
may terminate the unused amount of the Commitment of a Defaulting Lender upon
not less than 10 Business Days’ prior notice to the Administrative Agent (which
will promptly notify the Lenders thereof), it being understood that such
termination will not be deemed to be a waiver or release of any claim any of the
Borrowers or the Administrative Agent may have against such Defaulting Lender.

 

(c)           Subject to the last sentence of Section 2.11(b), reduction in the
Total Commitment hereunder shall be made ratably among the Lenders in accordance
with their respective Commitments.  Subject to the last sentence of
Section 2.06(a), the Company shall pay to the Administrative Agent for the
account of the Lenders, on the date of each termination or reduction, the
Commitment Fees on the amount of the Commitments so terminated or reduced
accrued to but not including the date of such termination or reduction.

 

(d)           A Commitment terminated or reduced under this Section 2.11 may not
be reinstated.

 

SECTION 2.12.  Prepayment.  (a)  Each Borrower shall have the right at any time
and from time to time to prepay any Standby Borrowing, in whole or in part, upon
giving written or telecopy notice (or telephone notice promptly confirmed by
written or telecopy notice) to the Administrative Agent: (i) in the case of
Eurocurrency Loans before 11:00 a.m., New York City time, three Business Days
prior to prepayment and (ii) in the case of ABR Loans, before 11:00 a.m., New
York City time, one Business Day prior to prepayment; provided, however, that
each partial prepayment shall be in an amount which is an integral multiple of
$1,000,000 and not less than $5,000,000.  The Borrowers shall not have the right
to prepay any Competitive Borrowing.

 

(b)           If the sum of (i) the aggregate Committed Credit Exposure of all
the Lenders and (ii) the outstanding aggregate principal amount or Assigned
Dollar Value of all Competitive Loans made by all the Lenders

 

36

--------------------------------------------------------------------------------


 

shall at any time exceed the Total Commitment, then (A) on the last day of any
Interest Period for any Eurocurrency Standby Borrowing and (B) on any other date
in the event any ABR Borrowing shall be outstanding, the Borrowers shall prepay
Standby Loans in an amount equal to the lesser of (x) the amount necessary to
eliminate such excess (after giving effect to any other prepayment of Loans on
such day) and (y) the amount of the applicable Borrowings referred to in
clause (i) or (ii), as applicable.  If, on any date, the sum of (1) the
aggregate Committed Credit Exposure of all the Lenders and (2) the outstanding
aggregate principal amount or Assigned Dollar Value of all Competitive Loans
made by all the Lenders shall exceed 105% of the Total Commitment, then the
Borrowers shall, not later than the third Business Day following the date notice
of such excess is received from the Administrative Agent, prepay one or more
Standby Borrowings in an aggregate principal amount sufficient to eliminate such
excess.

 

(c)           On the date of any termination or reduction of the Commitments
pursuant to Section 2.11(b), the Company shall (or shall cause each responsible
Borrower to) pay or prepay so much of the Standby Borrowings as shall be
necessary in order that the aggregate outstanding principal amount of all Loans
will not exceed the Total Commitment after giving effect to such termination or
reduction.

 

(d)           Each notice of prepayment under this Section 2.12 shall specify
the prepayment date and the principal amount of each Borrowing (or portion
thereof) to be prepaid, shall be irrevocable and shall commit the applicable
Borrower to prepay such Borrowing (or portion thereof) by the amount stated
therein on the date stated therein.  All prepayments under this Section 2.12
shall be subject to Section 2.15 but otherwise without premium or penalty.

 

SECTION 2.13.  Reserve Requirements: Change in Circumstances.  (a) 
Notwithstanding any other provision herein, if after the date of this Agreement
any change in applicable law or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall change the basis of taxation of payments to any Lender (or any
lending office of any Lender) of the principal of or interest on any
Eurocurrency Loan or Fixed Rate Loan made by such Lender or any Fees or other
amounts payable hereunder (other than changes in respect of taxes imposed on the
overall net income of such Lender by the jurisdiction in which such Lender has
its principal office or by any political subdivision or taxing authority
therein), or shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by such Lender (or any lending office of such
Lender), or shall impose on such Lender or the London interbank market any other
condition affecting this Agreement or any Eurocurrency

 

37

--------------------------------------------------------------------------------


 

Loan or Fixed Rate Loan made by such Lender, and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Eurocurrency Loan or Fixed Rate Loan or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise) by an amount deemed by such Lender to be material, then the
Company shall (or shall cause the Borrowers to) pay to such Lender upon demand
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.  Notwithstanding the foregoing,
no Lender shall be entitled to request compensation under this paragraph with
respect to any Competitive Loan if it shall have been aware of the change giving
rise to such request at the time of submission of the Competitive Bid pursuant
to which such Competitive Loan shall have been made.

 

(b)           If any Lender shall have determined that any change after the date
hereof in the applicability of any law, rule, regulation or guideline adopted
pursuant to or arising out of the July 1988 report of the Basel Committee on
Banking Regulations and Supervisory Practices entitled “International
Convergence of Capital Measurement and Capital Standards”, or the adoption after
the date hereof of any other law, rule, regulation or guideline regarding
capital adequacy, or any change in any of the foregoing or in the interpretation
or administration of any of the foregoing by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or any lending office of such Lender) or
any Lender’s holding company with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender pursuant hereto to a level below that which such Lender or such Lender’s
holding company could have achieved but for such applicability, adoption, change
or compliance (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time the Company shall
(or shall cause the responsible Borrower to) pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)           A certificate of a Lender setting forth such amount or amounts as
shall be necessary to compensate such Lender as specified in paragraph (a) or
(b) above, as the case may be, shall be delivered to the Company and shall be
conclusive absent manifest error.  The Company shall (or shall cause the
responsible Borrower to) pay each Lender the amount shown as due on any such
certificate delivered by it within 10 days after the receipt of the same.

 

(d)           Except as provided below in this paragraph (d), failure on the
part of any Lender to demand compensation for any increased costs or reduction
in amounts received or receivable or reduction in return on capital

 

38

--------------------------------------------------------------------------------


 

with respect to any period shall not constitute a waiver of such Lender’s right
to demand compensation with respect to such period or any other period.  The
protection of this Section shall be available to each Lender regardless of any
possible contention of the invalidity or inapplicability of the law, rule,
regulation, guideline or other change or condition which shall have occurred or
been imposed.  No Lender shall be entitled to compensation under this
Section 2.13 for any costs incurred or reductions suffered with respect to any
date unless it shall have notified the Company that it will demand compensation
for such costs or reductions not more than 60 days after the later of (i) such
date and (ii) the date on which it shall have, or should have, become aware of
such costs or reductions.

 

SECTION 2.14.  Change in Legality.  (a)  Notwithstanding any other provision
herein, if, after the date hereof, (i) any change in any law or regulation or in
the interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurocurrency Loan or Alternative Currency Loan or to
give effect to its obligations as contemplated hereby with respect to any
Eurocurrency Loan or Alternative Currency Loan, or (ii) there shall have
occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates which would make it impracticable for any
Lender to make Loans denominated in such Alternative Currency or to any
Borrower, then, by written notice to the Company and to the Administrative
Agent, such Lender may:

 

(i)            declare that Eurocurrency Loans or Alternative Currency Loans (in
the affected currency or currencies or to the affected Borrower), as the case
may be, will not thereafter (for the duration of such unlawfulness or
impracticability) be made by such Lender hereunder, whereupon such Lender shall
not submit a Competitive Bid in response to a request for such Alternative
Currency Loans or Eurocurrency Competitive Loans and any request by a Borrower
for a Eurocurrency Standby Borrowing or Alternative Currency Borrowing (in the
affected currency or currencies or to the affected Borrower), as the case may
be, shall, as to such Lender only, be deemed a request for an ABR Loan or a Loan
denominated in Dollars, as the case may be, unless such declaration shall be
subsequently withdrawn (or, if a Loan to the requesting Borrower cannot be made
for the reasons specified above, such request shall be deemed to have been
withdrawn); and

 

(ii)           require that all outstanding Eurocurrency Loans or Alternative
Currency Loans (in the affected currency or currencies or to the affected
Borrower), as the case may be, made by it be converted to ABR Loans denominated
in Dollars in which event all such Eurocurrency Loans or Alternative Currency
Loans (in the affected currency or currencies or to the affected Borrower) shall
be automatically

 

39

--------------------------------------------------------------------------------


 

converted to ABR Loans denominated in Dollars as of the effective date of such
notice as provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurocurrency Loans or Alternative Currency Loans, as the case may be,
that would have been made by such Lender or the converted Eurocurrency Loans or
Alternative Currency Loans, as the case may be, of such Lender shall instead be
applied to repay the ABR Loans or Loans denominated in Dollars, as the case may
be, made by such Lender in lieu of, or resulting from the conversion of, such
Eurocurrency Loans or Loans denominated in Dollars, as the case may be.  In the
event any Alternative Currency Loan is converted into a Loan denominated in
Dollars pursuant to this Section, (A) the principal amount of such Loan shall be
deemed to be an amount equal to the Assigned Dollar Value of such Alternative
Currency Loan determined based upon the applicable Spot Exchange Rate as of the
Denomination Date for the Borrowing which includes such Alternative Currency
Loan and (B) the applicable Borrower shall indemnify the Lender of such
converted Alternative Currency Loan against any loss it sustains as a result of
such conversion.

 

(b)           For purposes of this Section 2.14, a notice to the Company by any
Lender shall be effective as to each Eurocurrency Loan, if lawful, on the last
day of the Interest Period currently applicable to such Eurocurrency Loan; in
all other cases such notice shall be effective on the date of receipt by the
Company.

 

SECTION 2.15.  Indemnity.  Each Borrower shall indemnify each Lender against any
loss or reasonable expense which such Lender may sustain or incur as a
consequence of (a) any failure by such Borrower to fulfill on the date of any
borrowing hereunder the applicable conditions set forth in Article IV, (b) any
failure by such Borrower (other than any such failure caused by a default by
such Lender) to borrow or to convert or continue any Loan hereunder after
irrevocable notice of such borrowing, conversion or continuation has been given
pursuant to Section 2.03 or 2.04, (c) any payment, prepayment, conversion or
transfer of a Eurocurrency Loan or Fixed Rate Loan required by any other
provision of this Agreement or otherwise made or deemed made on a date other
than the last day of the Interest Period applicable thereto, (d) any default in
payment or prepayment of the principal amount of any Loan or any part thereof or
interest accrued thereon, as and when due and payable (at the due date thereof,
whether by scheduled maturity, acceleration, irrevocable notice of prepayment or
otherwise) or (e) the assignment of any Eurocurrency Loan other than on the last
day of an Interest Period therefor as a result of a request by the Company
pursuant to Section 2.20(b), including, in each such case, any loss or
reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a Eurocurrency Loan or Fixed Rate Loan
but excluding any loss of profit or anticipated profit such as the

 

40

--------------------------------------------------------------------------------


 

Applicable Margin.  Such loss or reasonable expense shall include an amount
equal to the excess, if any, as reasonably determined by such Lender, of (i) its
cost of obtaining the funds for the Loan being paid, prepaid, converted,
transferred or not borrowed (assumed to be the LIBO Rate or, in the case of a
Fixed Rate Loan, the fixed rate of interest applicable thereto) for the period
from the date of such payment, prepayment, conversion, transfer or failure to
borrow to the last day of the Interest Period for such Loan (or, in the case of
a failure to borrow, convert or continue, the Interest Period for such Loan
which would have commenced on the date of such failure) over (ii) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid, converted, transferred or
not borrowed for such period or Interest Period, as the case may be.  A
certificate of any Lender setting forth any amount or amounts which such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Company and shall be conclusive absent manifest error.

 

SECTION 2.16.  Pro Rata Treatment.  Except as required under Section 2.14, each
Standby Borrowing, each payment or prepayment of principal of any Standby
Borrowing, each payment of interest on the Standby Loans, each payment of the
Commitment Fees, each reduction of the Commitments and each conversion of any
Borrowing into, or continuation of, a Standby Borrowing of any Type, shall be
allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Standby
Loans).  Each payment of principal of any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective principal amounts of their outstanding
Competitive Loans comprising such Borrowing.  Each payment of interest on any
Competitive Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective amounts of
accrued and unpaid interest on their outstanding Competitive Loans comprising
such Borrowing.  For purposes of determining (i) the aggregate available
Commitments of the Lenders at any time and (ii) the available Commitment of each
Lender, each outstanding Competitive Borrowing shall be deemed to have utilized
the Commitments of the Lenders (including those Lenders which shall not have
made Loans as part of such Competitive Borrowing) pro rata in accordance with
such respective Commitments; provided, however, that for purposes of determining
payments of Commitment Fees under Section 2.06, each outstanding Competitive
Borrowing shall be deemed to have utilized the Commitments of only the Lenders
that have made Competitive Loans comprising such Competitive Borrowing (it being
understood that the Commitment of Lenders which shall not have made Loans as
part of such Competitive Borrowing shall not be deemed utilized as a result of
such Competitive Borrowing).  Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next

 

41

--------------------------------------------------------------------------------


 

higher or lower whole Dollar (or comparable unit of any applicable Alternative
Currency) amount.

 

SECTION 2.17.  Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against any
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Standby Loan or Standby
Loans as a result of which the unpaid principal portion of its Standby Loans
shall be proportionately less than the unpaid principal portion of the Standby
Loans of any other Lender, it shall be deemed simultaneously to have purchased
from such other Lender at face value, and shall promptly pay to such other
Lender the purchase price for, a participation in the Standby Loans of such
other Lender, so that the aggregate unpaid principal amount of the Standby Loans
and participations in the Standby Loans held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Standby Loans then
outstanding as the principal amount of its Standby Loans prior to such exercise
of banker’s lien, setoff or counterclaim or other event was to the principal
amount of all Standby Loans outstanding prior to such exercise of banker’s lien,
setoff or counterclaim or other event; provided, however, that, if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.17
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest.  Each
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Standby Loan deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by such Borrower to such
Lender by reason thereof as fully as if such Lender had made a Standby Loan
directly to such Borrower in the amount of such participation.

 

SECTION 2.18.  Payments.  (a)  Each Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under each other Loan Document not later than 12:00 noon, local
time at the place of payment, on the date when due in immediately available
funds.  Each such payment shall be made to the Administrative Agent’s Office. 
Each such payment (other than principal of and interest on Alternative Currency
Loans, which shall be made in the applicable Alternative Currency) shall be made
in Dollars.  Each such payment will be made without setoff, counterclaim or
other deduction.

 

(b)           Whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next

 

42

--------------------------------------------------------------------------------


 

succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.

 

SECTION 2.19.  Taxes.  (a)  Any and all payments by or on account of any
obligation of each Borrower to or for the account of any Lender or the
Administrative Agent hereunder shall be made, in accordance with Section 2.18,
free and clear of and without deduction for any and all current or future taxes,
levies, imposts, deductions, assessments, duties, fees, withholdings or other
charge of whatever nature now or hereafter imposed, and all liabilities with
respect thereto, including any interest, additions to tax or penalties
applicable thereto, but excluding (i) income taxes imposed on the net income of
the Administrative Agent or any Lender (or any transferee or assignee thereof,
including a participation holder (any such individual or entity, a
“Transferee”)), franchise and gross margin taxes imposed in lieu of tax on the
net income of the Administrative Agent or any Lender (or Transferee), in each
case by the jurisdiction under the laws of which the Administrative Agent or
such Lender (or Transferee) is organized, domiciled, resident or doing business
or any political subdivision thereof and, in the case of any Lender (or
Transferee), by the jurisdiction in which its applicable lending office is
located, and (ii) any branch profits tax imposed by the United States or any
similar tax imposed by any other jurisdiction described in clause (i) above on
any Lender, any Transferee or the Administrative Agent (all such nonexcluded
taxes, levies, imposts, deductions, assessments, duties, fees, withholdings,
other charges and liabilities, interest, additions to tax and penalties,
collectively or individually, “Taxes”).  If any Borrower shall be required to
deduct any Taxes from or in respect of any sum payable hereunder to any Lender
(or any Transferee) or the Administrative Agent, (i) the sum payable by such
Borrower or any guarantor thereof shall be increased by the amount (an
“additional amount”) necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.19) such Lender (or Transferee) or the Administrative Agent (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) each Borrower (or any guarantor making such
payments) shall make such deductions and (iii) each Borrower (or any guarantor
making such deductions) shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law; provided that the
Administrative Agent may make such deductions and pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law on
behalf of any Borrower (or any guarantor making such payments).

 

(b)           In addition, each Borrower agrees to bear and to pay to the
relevant Governmental Authority in accordance with applicable law any current or
future recording, stamp, documentary, excise, transfer, sales, property or
similar taxes, charges or levies that arise from any payment made hereunder or
under any other Loan Document or from the execution, delivery

 

43

--------------------------------------------------------------------------------


 

or registration of, enforcement of, or otherwise with respect to, this Agreement
or any other Loan Document (“Other Taxes”).

 

(c)           The Borrowers will indemnify each Lender (or Transferee) and the
Administrative Agent, within 10 days after written demand therefor, for the full
amount of Taxes and Other Taxes paid by such Lender (or Transferee) or the
Administrative Agent, as the case may be, on or with respect to any payment by
or on account of any obligation of any Borrower hereunder or under any other
Loan Document (including Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any liability and any
penalties, interest and expenses (including reasonable attorney’s fees and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted by the relevant Governmental
Authority except if incurred primarily as a result of the gross negligence or
willful misconduct of the recipient.  A certificate as to the amount of such
payment or liability prepared by the Administrative Agent, a Lender, or the
Administrative Agent on its behalf, absent manifest error, shall be final,
conclusive and binding for all purposes.

 

(d)           If a Lender (or Transferee) or the Administrative Agent shall
become aware that it is entitled to claim a refund from a Governmental Authority
in respect of Taxes or Other Taxes as to which it has been indemnified by a
Borrower, or with respect to which any Borrower has paid additional amounts,
pursuant to this Section 2.19, it shall promptly notify the Company of the
availability of such refund claim and shall, within 30 days after receipt of a
request by the Company, make a claim to such Governmental Authority for such
refund at the Company’s expense.  If a Lender (or Transferee) or the
Administrative Agent receives a refund (including pursuant to a claim for refund
made pursuant to the preceding sentence) in respect of any Taxes or Other Taxes
as to which it has been indemnified by a Borrower or with respect to which any
Borrower has paid additional amounts, in either case, pursuant to this
Section 2.19, it shall within 30 days from the date of such receipt pay over
such refund to the Company on behalf of the relevant Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 2.19 with respect to the Taxes or Other Taxes giving rise to
such refund), net of withholding taxes applicable to such payment and all
out-of-pocket expenses of such Lender (or Transferee) or the Administrative
Agent and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that the
Company, upon the request of such Lender (or Transferee) or the Administrative
Agent, agrees to (or to cause the responsible Borrower to) repay the amount paid
over to the Company (plus penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender (or Transferee) or the
Administrative Agent in the event such Lender (or Transferee) or the
Administrative Agent is required to repay such refund (or portion thereof) to
such Governmental Authority.

 

44

--------------------------------------------------------------------------------


 

(e)           As soon as practicable after the date of any payment of Taxes or
Other Taxes by any Borrower to the relevant Governmental Authority, the Company
will deliver to the Administrative Agent, at its address referred to in
Section 10.01, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing payment of the full amount thereof.

 

(f)            Without prejudice to the survival of any other agreement
contained herein, the agreements and obligations contained in this Section 2.19
shall survive the payment in full of the principal of and interest on all Loans
made hereunder.

 

(g)           Each Lender (or Transferee) or other person entitled to the
benefit of this Section 2.19 that is organized under the laws of a jurisdiction
other than the United States, any State thereof or the District of Columbia (a
“Non-U.S. Lender”) shall deliver to the Company and the Administrative Agent two
copies of either United States Internal Revenue Service Form W-8BEN or
Form W-8ECI (or successor form), or, in the case of a Non-U.S. Lender claiming
exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a Form W-8BEN, or any
subsequent versions thereof or successors thereto (and, if such Non-U.S. Lender
delivers a Form W-8BEN, a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Company and is not a controlled foreign corporation related to the Company
(within the meaning of Section 864(d)(4) of the Code)), properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or
reduced rate of, U.S. Federal withholding tax on payments under this Agreement
and the other Loan Documents by any Borrower that is a United States person
within the meaning of Section 7701(a)(30) of the Code (a “U.S. Borrower”).  Such
forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of a Transferee that is a
participation holder, on or before the date such participation holder becomes a
Transferee hereunder) and on or before the date, if any, such Non-U.S. Lender
changes its applicable lending office by designating a different lending office
(a “New Lending Office”).  In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender.  Notwithstanding any other provision of this
Section 2.19(g), a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section 2.19(g) that such Non-U.S. Lender is not legally able
to deliver.

 

(h)           No U.S. Borrower shall be required to indemnify any Non-U.S.
Lender, or to pay any additional amounts to any Non-U.S. Lender, in respect of
United States Federal withholding tax pursuant to paragraph (a) or (c) above to
the extent that (i) the obligation to withhold amounts with respect to United
States Federal withholding tax existed on the date such Non-U.S. Lender became a
party to this Agreement (or, in the case of a Transferee

 

45

--------------------------------------------------------------------------------


 

that is a participation holder, on the date such participation holder became a
Transferee hereunder) or, with respect to payments to a New Lending Office, the
date such Non-U.S. Lender designated such New Lending Office with respect to a
Loan; provided, however, that this clause (i) shall not apply to any Transferee
or New Lending Office that becomes a Transferee or New Lending Office as a
result of an assignment, participation, transfer or designation made at the
request of the Company; and provided further, however, that this
clause (i) shall not apply to the extent the indemnity payment or additional
amounts any Transferee, or Lender (or Transferee) through a New Lending Office,
would be entitled to receive (without regard to this clause (i)) do not exceed
the indemnity payment or additional amounts that the person making the
assignment, participation or transfer to such Transferee, or Lender (or
Transferee) making the designation of such New Lending Office, would have been
entitled to receive in the absence of such assignment, participation, transfer
or designation or (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Non-U.S. Lender to comply with the
provisions of paragraph (g) above, except as a result of a change in applicable
law after the date such Lender became a party to this Agreement, or in the case
of a participant, after the date such participant purchased the related
participation interest.

 

(i)            Any Lender (or Transferee) claiming any indemnity payment or
additional amounts payable pursuant to this Section 2.19 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document reasonably requested in writing by the Company or to
change the jurisdiction of its applicable lending office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
indemnity payment or additional amounts that may thereafter accrue and would
not, in the sole determination of such Lender (or Transferee), be otherwise
disadvantageous to such Lender (or Transferee).

 

(j)            Nothing contained in this Section 2.19 shall require any Lender
(or Transferee) or the Administrative Agent to make available any of its tax
returns (or any other information that it deems to be confidential or
proprietary).

 

(k)           Each Lender (or Transferee) and other person entitled to the
benefits of this Section 2.19 that is neither a Non-U.S. Lender nor an “exempt
recipient,” within the meaning of Treasury Regulations section 1.6049-4(c),
shall provide the Company and the Administrative Agent two properly completed
and executed original copies of Internal Revenue Service Form W-9 (or any
successor form).  Such form shall be delivered on or before the date such Lender
or other person becomes a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on or before the date such
participation holder becomes a Transferee hereunder).

 

SECTION 2.20.  Assignment of Commitments Under Certain Circumstances.  (a) Any
Lender (or Transferee) claiming any additional

 

46

--------------------------------------------------------------------------------


 

amounts payable pursuant to Section 2.13, Section 2.19 or Section 2.22 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document requested by the Company or to change the
jurisdiction of its applicable lending office if the making of such a filing or
change would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender (or Transferee).

 

(b)           In the event that any Lender shall have delivered a notice or
certificate pursuant to Section 2.13 or 2.14, or the Borrowers shall be required
to make additional payments to any Lender under Section 2.19 or Section 2.22,
the Company shall have the right, at its own expense, upon notice to such Lender
and the Administrative Agent, to require such Lender to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04) all its interests, rights and obligations under this Agreement
to another financial institution acceptable to the Administrative Agent which
shall assume such obligations; provided that (i) no such assignment shall
conflict with any law, rule or regulation or order of any Governmental
Authority, (ii) no Event of Default shall have occurred and be continuing and
(iii) the Company or the assignee, as the case may be, shall pay to the affected
Lender in immediately available funds on the date of such assignment the
principal of and interest accrued to the date of payment on the Loans made by it
hereunder and all other amounts accrued for its account or owed to it hereunder.

 

SECTION 2.21.  Borrowings by Approved Borrowers.  The Company may, at any time
or from time to time, designate one or more wholly owned Subsidiaries as
Borrowers hereunder by furnishing to the Administrative Agent a letter (a
“Designation Letter”) substantially in the form of Exhibit F-l hereto, duly
completed and executed by the Company and such Subsidiary, whereupon each
Subsidiary so designated shall become an Approved Borrower.  As soon as
practicable upon receipt of any such Designation Letter, the Administrative
Agent shall send a copy thereof to each Lender.  There may be no more than ten
Approved Borrowers at any one time.  So long as all principal and interest on
all Loans of any Approved Borrower have been paid in full, the Company may
terminate an Approved Borrower’s status as an Approved Borrower by furnishing to
the Administrative Agent a letter (a “Termination Letter”), substantially in the
form of Exhibit F-2 hereto, duly completed and executed by the Company and such
Approved Borrower.  Any Termination Letter furnished in accordance with this
Section 2.21 shall be effective upon receipt by the Administrative Agent. 
Notwithstanding the foregoing, the delivery of a Termination Letter with respect
to any Approved Borrower shall not affect any obligation of such Approved
Borrower theretofore incurred.  Each Subsidiary set forth in Schedule 2.21
hereto shall be deemed an Approved Borrower until delivery of a Termination
Letter with respect to such Subsidiary.  Notwithstanding any other provision
herein, no Lender shall be

 

47

--------------------------------------------------------------------------------


 

required to make any Loan to an Approved Borrower if any applicable law or
regulation shall make it unlawful for any such Lender to make or maintain any
such Loan.

 

SECTION 2.22.  Additional Costs.  (a)  If and so long as any Lender is required
to make special deposits with the Bank of England, to maintain reserve asset
ratios or to pay fees, in each case in respect of such Lender’s Eurocurrency
Loans in any Alternative Currency, such Lender may require the relevant Borrower
to pay, contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit D hereto.

 

(b)           If and so long as any Lender is required to comply with reserve
assets, liquidity, cash margin or other requirements of any monetary or other
authority (including any such requirement imposed by the European Central Bank
or the European System of Central Banks, but excluding requirements reflected in
the Statutory Reserve Rate or the Mandatory Costs Rate) in respect of any of
such Lender’s Eurocurrency Loans in any Alternative Currency, such Lender may
require the relevant Borrower to pay, contemporaneously with each payment of
interest on each of such Lender’s Eurocurrency Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loan.

 

(c)           Any additional interest owed pursuant to paragraph (a) or
(b) above shall be determined by the relevant Lender, which determination shall
be conclusive absent manifest error, and notified to the relevant Borrower (with
a copy to the Administrative Agent) at least five Business Days before each date
on which interest is payable for the relevant Loan, and such additional interest
so notified to the relevant Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.

 

(d)           If the cost to any Lender of making or maintaining any Loan to any
Borrower is increased (or the amount of any sum received or receivable by any
Lender (or its applicable lending office) is reduced) by an amount deemed in
good faith by such Lender to be material, by reason of the fact that such
Borrower is incorporated in, or conducts business in, a jurisdiction outside the
United States of America, such Borrower shall indemnify such Lender for such
increased cost or reduction within 15 days after demand by such Lender (with a
copy to the Administrative Agent).  A certificate of such Lender claiming
compensation under this paragraph and setting forth the additional amount or
amounts to be paid to it hereunder (and the basis for the calculation of such
amount or amounts) shall be conclusive in the absence of manifest error.

 

48

--------------------------------------------------------------------------------


 

SECTION 2.23.  Increase in the Aggregate Commitments.  (a)  The Company may, at
any time prior to the Termination Date (including on the Effective Date), by
notice to the Administrative Agent, request that the aggregate amount of the
Commitments be increased by a minimum amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof (each a “Requested Commitment
Increase”), in each case to be effective as of a date that is no later than
90 days prior to the Termination Date (any date on which the aggregate
Commitments are increased pursuant to this Section 2.23, an “Increase Date”) as
specified in the related notice to the Administrative Agent; provided, however,
(i) that on and immediately following the Increase Date (A) in no event shall
the aggregate amount of the Commitments at any time exceed $700,000,000, and
(B) the representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of the Increase
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
and (ii) at the time of and immediately after giving effect to such Commitment
Increase, no Event of Default or Default shall have occurred and be continuing. 
Commitments may be increased pursuant to this Section 2.23 no more than once.

 

(b)           The Administrative Agent shall promptly notify the Lenders of a
request by the Company for a Requested Commitment Increase, which notice shall
include (i) the proposed amount of the Requested Commitment Increase, (ii) the
proposed Increase Date and (iii) the date which shall be no later than 30 days
after the receipt by the Administrative Agent of notice from the Company
pursuant to Section 2.23(a) by which Lenders wishing to participate in the
Requested Commitment Increase must commit to an increase in the amount of their
respective Commitments (such date, the “Commitment Date”).  Each Lender that is
willing to participate in such Requested Commitment Increase (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase its Commitment (as to each Increasing Lender, its
“Proposed Increase Amount”).  If the aggregate Proposed Increase Amounts of all
Increasing Lenders exceeds the Requested Commitment Increase, then allocations
among the Increasing Lenders will be based on the ratio of each Increasing
Lender’s Proposed Increase Amount to the aggregate of all Proposed Increase
Amounts.

 

(c)           Promptly following the Commitment Date, the Administrative Agent
shall notify the Company as to the amount of the aggregate Proposed Increase
Amounts.  If the amount of the aggregate Proposed Increase Amounts is less than
the Requested Commitment Increase, then the Company may extend offers to third
party financial institutions to participate in any portion of the Requested
Commitment Increase that has not been committed to by the Lenders as of the
applicable Commitment Date; provided, however, that the Commitment of each such
third party financial institution shall be in an amount equal to or greater than
$10,000,000.

 

49

--------------------------------------------------------------------------------


 

(d)           On each Increase Date, (x) each third party financial institution
that accepts an offer to participate in a Requested Commitment Increase in
accordance with Section 2.23 (a “New Lender”) shall become a Lender party to
this Agreement as of such Increase Date, and (y) the Commitment of each
Increasing Lender for such Requested Commitment Increase shall be increased by
the Increasing Lender’s Proposed Increase Amount (or if less, the amount
allocated to such Lender pursuant to the last sentence of Section 2.23 as of
such Increase Date); provided, however, that the Administrative Agent shall have
received on or before such Increase Date the following, each dated such date:

 

(i)            a Lender Joinder Agreement substantially in the form of Exhibit G
hereto from each New Lender if any, duly executed by such financial institution,
the Administrative Agent and the Company;

 

(ii)           confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing reasonably satisfactory to the Company and
the Administrative Agent; and

 

(iii)          a certificate of the Company, dated the Increase Date and signed
by a Financial Officer of the Company, confirming compliance with the conditions
precedent set forth in Section 2.23(a)(i)(B) and (a)(ii) above.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.23, the Administrative Agent
shall notify the Lenders (including, without limitation, each New Lender) and
the Company, at or before 1:00 P.M. (New York City time), by facsimile, of the
occurrence of the Increase Date, the aggregate amount of the Commitment increase
on such date and the aggregate amount of the Commitments after giving effect to
such increase, to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each New Lender (if any) on such date.  Commitments increased pursuant to this
Section 2.23 shall be deemed a “Commitment”.  On each Increase Date, Schedule
2.01 hereto shall be automatically deemed to be revised to reflect any increases
in the Commitments of the Lenders and any Commitments of New Lenders.  The
Administrative Agent shall distribute a copy of the revised Schedule 2.01 hereto
to the Company and each Lender (including each New Lender) not later than the
fifth Business Day following the applicable Increase Date.

 

SECTION 2.24.  Revolving Notes.  Any Lender may request that Loans made by it
(or its Commitment) be evidenced by one or more Revolving Notes.  In such event,
the Borrowers shall prepare, execute and deliver to such Lender a Revolving Note
or Revolving Notes (but in any event in an aggregate face amount not to exceed
the Commitment of such Lender) payable to the order of such Lender or, if
requested by such Lender, to such Lender and its registered assigns.

 

50

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

Part A.  Representations and Warranties of the Company.  The Company represents
and warrants to each of the Lenders that:

 

SECTION 3.01.  Corporate Existence.  Each of the Company and its Subsidiaries:
(a) is a corporation, partnership or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify could (either
individually or in the aggregate) have a Material Adverse Effect.

 

SECTION 3.02.  Financial Condition.  Harsco Corporation has heretofore furnished
to each of the Lenders a consolidated balance sheet of Harsco Corporation and
its Subsidiaries as at December 31, 2008, and the related consolidated
statements of income, cash flows and changes in shareholders’ equity of Harsco
Corporation and its Subsidiaries for the fiscal year ended on such date, with
the opinion thereon of PricewaterhouseCoopers LLP, and the unaudited
consolidated balance sheet of Harsco Corporation and its Subsidiaries as at
September 30, 2009, and the related consolidated statements of income and cash
flows of Harsco Corporation and its Subsidiaries for the nine-month period ended
on such date.  All such financial statements present fairly, in all material
respects, the consolidated financial condition of Harsco Corporation and its
Subsidiaries as at such dates and the consolidated results of their operations
for the fiscal year and nine-month period ended on such dates (subject, in the
case of the financial statements as at September 30, 2009, to normal year-end
audit adjustments), all in accordance with generally accepted accounting
principles and practices applied on a consistent basis.  None of Harsco
Corporation nor any of its Subsidiaries has on the date hereof any material
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the balance
sheets as at such dates or the notes thereto.  Since December 31, 2008, there
has been no Material Adverse Change.

 

SECTION 3.03.  Litigation.  Except as disclosed in note 10 of the audited annual
consolidated financial statements of Harsco Corporation included in Harsco
Corporation’s Form 10-K for the fiscal year ended December 31, 2008, and in the
notes to the unaudited quarterly consolidated financial statements of Harsco
Corporation included in Harsco Corporation’s Form 10-Q for the fiscal quarter
ended September 30, 2009, filed with the Securities and Exchange Commission,
there are no legal or arbitral

 

51

--------------------------------------------------------------------------------


 

proceedings, or any proceedings by or before any Governmental Authority, now
pending or (to the knowledge of the Company) threatened against the Company or
any of its Subsidiaries that is materially likely to be adversely determined and
which, if adversely determined could (either individually or in the aggregate)
have a Material Adverse Effect.

 

SECTION 3.04.  No Breach.  None of the execution and delivery of this Agreement,
the consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of the Company, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or Governmental Authority, or any material agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which any of them
or any of their assets or properties is bound or to which any of them is
subject, or constitute a default under any such agreement or instrument.

 

SECTION 3.05.  Action.  The Company has all necessary corporate power, authority
and legal right to execute, deliver and perform its obligations under this
Agreement; the execution, delivery and performance by the Company of this
Agreement has been duly authorized by all necessary corporate action on its part
(including, without limitation, any required shareholder approvals); and this
Agreement has been duly and validly executed and delivered by the Company and
constitutes its legal, valid and binding obligation, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

SECTION 3.06.  Approvals.  No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority, or any securities
exchange, are necessary for the execution, delivery or performance by the
Company of this Agreement or for the legality, validity or enforceability
hereof.

 

SECTION 3.07.  Use of Credit.  None of the Company nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, and no part of the proceeds of the Loans
hereunder will be used to buy or carry any Margin Stock.

 

SECTION 3.08.  ERISA.  Each Plan, and, to the knowledge of the Company, each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other

 

52

--------------------------------------------------------------------------------


 

Federal or state law, and, except as previously notified in writing in a notice
to the Administrative Agent (which shall promptly deliver a copy to each of the
Lenders), no event or condition has occurred and is continuing as to which the
Company would be under an obligation to furnish a report to the Lenders under
Section 5.06 hereof.

 

SECTION 3.09.  Taxes.  As of the date hereof, Harsco Corporation and its
Domestic Subsidiaries are members of an affiliated group of corporations filing
a consolidated return for Federal income tax purposes, of which the Company is
the “common parent” (within the meaning of Section 1504 of the Code) of such
group.  To the knowledge of the Company, the Company and its Subsidiaries have
filed all Federal income tax returns and all other material tax returns that are
required to be filed by them and have paid, accrued or reserved all taxes due
pursuant to such returns or pursuant to any assessment received by the Company
or any of its Subsidiaries in accordance with U.S. generally accepted accounting
principles.  The charges, accruals and reserves on the books of the Company and
its Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of the Company, adequate.  The Company has in the ordinary course of
business given extensions or waivers of the statutes of limitations relating to
payment of U.S. Federal taxes and relating to various state, local and foreign
taxes or impositions, none of which might reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.10.  Investment Company Act.  Neither the Company nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

SECTION 3.11.  Material Agreements and Liens.  (a)  Part A of Schedule 3.11
hereto is a complete and correct list, as of the date hereof, of each credit
agreement, loan agreement, indenture, guarantee, letter of credit or other
arrangement providing for or otherwise relating to any Indebtedness or any
extension of credit (or commitment for any extension of credit) to, or
guaranteed by, the Company or any of its Subsidiaries, the aggregate principal
or face amount of which equals or exceeds (or may equal or exceed) $5,000,000,
and the aggregate principal or face amount outstanding or that may become
outstanding under each such arrangement is correctly described in Part A of such
Schedule 3.11 hereto.

 

(b)           Part B of Schedule 3.11 hereto is a complete and correct list, as
of the date hereof, of each Lien securing Indebtedness of any person, the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $5,000,000 and covering any property of the Company or any of its
Subsidiaries, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the property covered by each such Lien is correctly described
in Part B of such Schedule 3.11 hereto.

 

53

--------------------------------------------------------------------------------


 

SECTION 3.12.  Environmental Matters.  (a)  Except as disclosed in the notes to
the unaudited quarterly consolidated financial statements of Harsco Corporation
included in Harsco Corporation’s Form 10-Q for the fiscal quarter ended
September 30, 2009, filed with the Securities and Exchange Commission and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(b)           Except as disclosed in writing to the Administrative Agent (which
shall promptly deliver a copy to each of the Lenders), there has been no change
in the status of any matters relating to compliance with Environmental Laws that
are disclosed in the notes to the unaudited quarterly consolidated financial
statements of Harsco Corporation included in Harsco Corporation’s Form 10-Q for
the fiscal quarter ended September 30, 2009, filed with the Securities and
Exchange Commission that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.13.  Subsidiaries, etc.  Set forth in Schedule 3.13 hereto is a
complete and correct list, as of the date hereof, of all of the Subsidiaries of
the Company, together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each person holding ownership interests in
such Subsidiary and (iii) the nature of the ownership interests held by each
such person and the percentage of ownership of such Subsidiary represented by
such ownership interests.

 

SECTION 3.14.  True and Complete Disclosure.  The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of the Company to the Administrative Agent or any Lender in connection
with the negotiation, preparation or delivery of this Agreement or included
herein or delivered pursuant hereto, when taken as a whole, do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading.  All written information furnished after
the date hereof by the Company and its Subsidiaries to the Administrative Agent
and the Lenders in connection with this Agreement and the transactions
contemplated hereby will be true, complete and accurate in every material
respect, or (in the case of projections) based on reasonable estimates, on the
date as of which such information is stated or certified.  There is no fact
known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been disclosed herein or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing

 

54

--------------------------------------------------------------------------------


 

furnished to the Lenders (or to the Administrative Agent for distribution to the
Lenders) for use in connection with the transactions contemplated hereby.

 

Part B.  Representations and Warranties of the Approved Borrowers.  Each
Approved Borrower represents and warrants to each of the Lenders as set forth in
Sections 3.15, 3.16, 3.17, 3.18 and 3.19 that:

 

SECTION 3.15.  Corporate Existence of Approved Borrower.  It and each of its
Subsidiaries: (a) is a corporation, partnership or other entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.

 

SECTION 3.16.  No Breach.  None of the execution and delivery of its Designation
Letter and this Agreement, the consummation of the transactions therein and
herein contemplated and compliance with the terms and provisions thereof and
hereof will conflict with or result in a breach of, or require any consent
under, the charter or bylaws or other organizational documents of such Approved
Borrower, or any applicable law or regulation, or any order, writ, injunction or
decree of any court or Governmental Authority or agency, or any material
agreement or instrument to which such Approved Borrower or any of its
Subsidiaries is a party or by which any of them or their assets or properties is
bound or to which any of them is subject, or constitute a default under any such
agreement or instrument.

 

SECTION 3.17.  Action.  Such Approved Borrower has all necessary corporate or
other power and authority to execute, deliver and perform its obligations under
its Designation Letter and this Agreement, and to perform its obligations
hereunder and thereunder; the execution and delivery by such Approved Borrower
of its Designation Letter and the performance by such Approved Borrower hereof
and thereof have been duly authorized by all necessary corporate or other action
on its part (including, without limitation, any required shareholder approvals);
and its Designation Letter, when executed and delivered by such Approved
Borrower, will constitute the legal, valid and binding obligation of such
Approved Borrower, enforceable against such Approved Borrower in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

55

--------------------------------------------------------------------------------


 

SECTION 3.18.  Approvals.  No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by such Approved Borrower of its Designation
Letter or this Agreement or for the validity or enforceability thereof.

 

SECTION 3.19.  Taxes on Payments of Approved Borrowers.  Except as disclosed to
the Lenders in writing prior to the delivery of such Approved Borrower’s
Designation Letter, there is no income, stamp or other tax of any country, or of
any taxing authority thereof or therein, imposed by or in the nature of
withholding or otherwise, which is imposed on any payment to be made by such
Approved Borrower pursuant hereto, or is imposed on or by virtue of the
execution, delivery or enforcement of its Designation Letter or this Agreement.

 

ARTICLE IV

 

Conditions of Effectiveness and Lending

 

SECTION 4.01.  Effective Date.  The obligations of the Lenders under this
Agreement shall not become effective until the date on which each of the
following conditions shall have been satisfied (or waived in accordance with
Section 10.08):

 

(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b)           The Administrative Agent shall have received written opinions
(each dated as of the Effective Date and addressed to the Administrative Agent
and the Lenders) of (i) the general counsel of the Company, substantially in the
form of Exhibit E-l hereto and (ii) Jones Day, counsel for the Company,
substantially in the form of Exhibit E-2 hereto.  The Company hereby requests
such counsel to deliver such opinions.

 

(c)           The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation (or such other analogous documents),
including all amendments thereto, of the Company, certified as of a recent date
by the Secretary of State of Delaware, and a certificate as to the good standing
of the Company as of a recent date, from the Secretary of State of Delaware;
(ii) a certificate of the Secretary or Assistant Secretary of the Company dated
the Effective Date certifying (A) that attached thereto is a true and complete
copy of the by-laws of the Company as in effect on the Effective Date and at all
times since a date prior to the date of the resolutions of the Company described
in item (B) below, (B) that attached thereto is a true and

 

56

--------------------------------------------------------------------------------


 

complete copy of resolutions adopted by the Board of Directors of the Company
authorizing the execution, delivery and performance of this Agreement and the
borrowings hereunder by the Company, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation of the Company have not been amended
since the date of the last amendment thereto shown on the certificate of good
standing furnished pursuant to clause (i) above, and (D) as to the incumbency
and specimen signature of each officer of the Company executing this Agreement
or any other document delivered in connection herewith; (iii) a certificate of
another officer of the Company as to the incumbency and signature of the
Secretary or such Assistant Secretary of the Company executing the certificate
pursuant to (ii) above; and (iv) such other documents as the Lenders or counsel
for the Administrative Agent may reasonably request.

 

(d)           The representations and warranties set forth in Article III hereof
are true and correct on and as of the Effective Date.

 

(e)           No Event of Default or Default shall have occurred and be
continuing on the Effective Date.

 

(f)            The Administrative Agent shall have received a certificate of the
Company, dated the Effective Date and signed by a Financial Officer of the
Company, confirming compliance with the conditions precedent set forth in
paragraphs (b) and (c) of Section 4.03.

 

(g)           The Administrative Agent shall have received reasonably
satisfactory written evidence of (i) the prior or contemporaneous termination of
all commitments of the lenders under (A) the Existing Credit Agreement and
(B) the 364-Day Credit Agreement dated as of November 4, 2008 among the Company,
the lenders named therein and Citibank, N.A., as administrative agent and
(ii) the payment in full of all Indebtedness outstanding under both such credit
facilities.

 

(h)           The Administrative Agent shall have received all fees and other
amounts due and payable to the Administrative Agent or the Lenders on or prior
to such date.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing and any other provision herein to the contrary,
the obligations of the Lenders to make Loans to any Borrower hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.08) at or prior to 2:00 p.m., New York City time, on
December 20, 2009 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

57

--------------------------------------------------------------------------------


 

SECTION 4.02.  First Borrowing by Each Approved Borrower.  On the date of any
Approved Borrower’s initial Borrowing hereunder, the obligations of the Lenders
to make Loans to such Approved Borrower are subject to the satisfaction (or
waiver in accordance with Section 10.08) of each of the conditions set forth in
Section 4.01 and the following further conditions:

 

(a)           The Administrative Agent shall have received a favorable written
opinion of the general counsel of such Approved Borrower dated as of a recent
date and addressed to the Lenders, to the effect set forth in Exhibit E-l
hereto, subject to necessary changes to reflect local law.

 

(b)           The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation (or such other analogous documents),
including all amendments thereto, of such Approved Borrower, certified as of a
recent date by the Secretary of State (or other appropriate Governmental
Authority) of the state (or country) of its organization or such other evidence
as is reasonably satisfactory to the Administrative Agent, and a certificate as
to the good standing (or other analogous certification to the extent available)
of such Approved Borrower as of a recent date, from such Secretary of State (or
other appropriate Governmental Authority) or such other evidence reasonably
acceptable to the Administrative Agent; (ii) a certificate of the Secretary or
Assistant Secretary of such Approved Borrower dated the date on which such Loans
are to be made and certifying (A) that attached thereto is a true and complete
copy of the by-laws (or such other analogous documents to the extent available)
of such Approved Borrower as in effect on the date of such certificate and at
all times since a date prior to the date of the resolution of such Approved
Borrower described in item (B) below, (B) that attached thereto is a true and
complete copy of resolutions adopted by the Board of Directors of such Approved
Borrower authorizing the execution, delivery and performance of the Designation
Letter delivered by such Approved Borrower and the borrowings hereunder by such
Approved Borrower, and that such resolutions have not been modified, rescinded
or amended and are in full force and effect, (C) that the certificate or
articles of incorporation (or other analogous documents) of such Approved
Borrower have not been amended since the date of the last amendment thereto
shown on the certificate of good standing (or other analogous certification or
such other evidence reasonably acceptable to the Administrative Agent) furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer of such Approved Borrower executing the Designation
Letter delivered by such Approved Borrower or any other document delivered in
connection herewith or therewith; (iii) a certificate of another officer of such
Approved Borrower as to the incumbency and signature of the Secretary or such
Assistant Secretary of such Approved Borrower executing the certificate pursuant
to (ii) above; and (iv) such other documents as the Lenders or counsel for the
Administrative Agent, may reasonably request.

 

(c)           The Administrative Agent shall have received (with sufficient
copies for each Lender) a Designation Letter, duly executed by such

 

58

--------------------------------------------------------------------------------


 

Approved Borrower and the Company and acknowledged by the Administrative Agent.

 

(d)           The Administrative Agent shall have received certificates of each
of the Company and the applicable Approved Borrower, dated such date and signed,
in the case of the Company, by a Financial Officer of the Company, and in the
case of any Borrower other than the Company, a Responsible Officer of such
Borrower, confirming compliance with the conditions precedent set forth in
paragraphs (b) and (c) of Section 4.03.

 

(e)           To the extent required, the Company and/or such Approved Borrower
shall have executed and delivered one or more Revolving Notes to each Lender
that has requested delivery of the same pursuant to Section 2.24.

 

(f)            The Administrative Agent shall have received such other documents
or information as the Administrative Agent may reasonably require, including any
documents or information requested by any Lender through the Administrative
Agent (such as documents or information in connection with any Lender’s “know
your customer” requirements), so long as the Administrative Agent shall have
requested such documents or information a reasonably period of time prior to
such date.

 

Upon the satisfaction of the conditions precedent set forth in this
Section 4.02, such Approved Borrower shall become a Borrower hereunder with the
same force and effect as if originally named as a Borrower hereunder.  The
rights and obligations of each Borrower hereunder shall remain in full force and
effect notwithstanding the addition of any new Borrower as a party to this
Agreement.

 

SECTION 4.03.  All Borrowings.  On the date of each Borrowing (it being
understood that a continuation, conversion or other change in interest rate
pursuant to Section 2.05 shall not be subject to this Section 4.03), the
obligations of the Lenders to make the Loans comprising such Borrowing are
subject to the satisfaction of the following conditions:

 

(a)           The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 or Section 2.04, as applicable.

 

(b)           The representations and warranties set forth in Article III hereof
shall be true and correct in all material respects on and as of the date of such
Borrowing with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date; provided, however, that no representation as to either (i) the absence of
any Material Adverse Change in the financial condition of the Company, as
provided in the last sentence of Section 3.02, or (ii) the absence of any
pending or threatened legal or arbitral proceedings, or any proceedings by or
before any Governmental Authority, that could have a

 

59

--------------------------------------------------------------------------------


 

Material Adverse Effect on the Company, as provided in Section 3.03, shall be
required as a condition to any Borrowing following the Effective Date.

 

(c)           Each Borrower shall be in compliance with all the terms and
provisions set forth herein and in each other Loan Document on its part to be
observed or performed, and at the time of and immediately after giving effect to
such Borrowing no Event of Default or Default shall have occurred and be
continuing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrowers on the date of such Borrowing as to the matters specified in
paragraphs (b) and (c) of this Section 4.03.

 

ARTICLE V

 

Affirmative Covenants

 

The Company covenants and agrees with each Lender and the Administrative Agent
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other expenses or amounts payable under
any Loan Document shall be unpaid, unless the Required Lenders shall otherwise
consent in writing, the Company will, and will cause each of its Subsidiaries
to:

 

SECTION 5.01.  Existence; Businesses and Properties.  (a) Preserve and maintain
its corporate existence, rights (charter and statute) and material franchises,
except as otherwise permitted by Section 6.03 and except pursuant to a Permitted
Reorganization; provided, however, that the Company shall not be required to
preserve any such right or franchise if (i) the Company shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Company and (ii) the loss of any such right or franchise is not
disadvantageous in any material respect to the Lenders.

 

(b)           Comply in all material respects with all applicable laws, rules,
regulations and orders (including, without limitation, laws requiring payment of
all taxes, assessments and governmental charges imposed upon it or upon its
property except to the extent contested in good faith by appropriate
proceedings) and all Environmental Laws except where the failure to so comply
would not result in a Material Adverse Change.

 

(c)           Maintain and preserve all of its properties which are used in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, to the extent that any failure to do so would result in a
Material Adverse Change and except for dispositions thereof permitted by
Section 6.03 or dispositions pursuant to a Permitted Reorganization.

 

60

--------------------------------------------------------------------------------


 

SECTION 5.02.  Insurance.  Maintain insurance with financially sound and
reputable insurance companies (which insurance companies shall, in any event,
have an A.M. Best rating of “B+” or better), and with respect to property and
risks of a character usually maintained by corporations engaged in the same or
similar business similarly situated, against loss, damage and liability of the
kinds and in the amounts customarily maintained by such corporations.

 

SECTION 5.03.  Obligations and Taxes.  Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise which, if unpaid, might
give rise to a Lien upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required with respect to any such
tax, assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Company
shall have set aside on its books adequate reserves with respect thereto.

 

SECTION 5.04.  Financial Statements, Reports, etc.  In the case of the Company,
furnish to the Administrative Agent:

 

(a)           within 65 days after the end of each fiscal year, its consolidated
balance sheets and related statements of income, changes in stockholders’ equity
and cash flows, showing the financial condition of the Company and its
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of its Subsidiaries during such year, all audited
by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing acceptable to the Required Lenders and accompanied
by an opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such consolidated financial statements fairly
present the financial condition and results of operations of the Company on a
consolidated basis in accordance with GAAP consistently applied;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, its consolidated balance sheets and related
statements of income and cash flows, showing the financial condition of the
Company and its Subsidiaries as of the close of such fiscal quarter and the
results of its operations and the operations of its Subsidiaries during such
fiscal quarter and the then elapsed portion of such fiscal year, all certified
by one of its Financial Officers as fairly presenting the financial condition
and results of operations of the Company on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments;

 

61

--------------------------------------------------------------------------------


 

(c)           concurrently with any delivery of financial statements under
(a) or (b) above, a certificate of the accounting firm or Financial Officer
opining on or certifying such statements (which certificate, when furnished by
an accounting firm, may be limited to accounting matters and disclaim
responsibility for legal interpretations) (i) certifying that no Event of
Default or Default has occurred or, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 6.06 and 6.07;

 

(d)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials (other than
materials ministerial or administrative in nature) filed by it with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any of or all the functions of such Commission, or distributed to its
shareholders, as the case may be; and

 

(e)           promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered under this Section 5.04 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the earliest date on which such documents are posted on, or a link to such
documents is provided on (i) the Company’s website on the internet at
www.harsco.com, (ii) the website of the U.S. Securities and Exchange Commission
or (iii) the Platform.

 

SECTION 5.05.  Litigation and Other Notices.  Furnish to the Administrative
Agent and each Lender prompt written notice of the following:

 

(a)           any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;

 

(b)           the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Company or any Affiliate thereof which, if adversely determined, could
reasonably be expected to result in a Material Adverse Change; and

 

(c)           any other development that has resulted in, or could reasonably be
anticipated to result in, a Material Adverse Change.

 

62

--------------------------------------------------------------------------------


 

SECTION 5.06.  ERISA.  (a) Comply in all material respects with the applicable
provisions of ERISA and the Code and (b) furnish to the Administrative Agent and
each Lender (i) as soon as possible, and in any event within 30 days after any
Responsible Officer of the Company or any ERISA Affiliate either knows or has
reason to know that any Reportable Event has occurred that alone or together
with any other Reportable Event could reasonably be expected to result in
liability of the Company to the PBGC in an aggregate amount exceeding
$5,000,000, a statement of a Financial Officer setting forth details as to such
Reportable Event and the action proposed to be taken with respect thereto,
together with a copy of the notice, if any, of such Reportable Event given to
the PBGC, (ii) promptly after receipt thereof, a copy of any notice the Company
or any ERISA Affiliate may receive from the PBGC relating to the intention of
the PBGC to terminate any Plan or Plans (other than a Plan maintained by an
ERISA Affiliate which is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code) or to appoint a trustee to
administer any Plan or Plans, and (iii) within 10 days after the due date for
filing with the PBGC of a notice of failure to make a required installment or
other payment with respect to a Plan, a statement of a Financial Officer setting
forth details as to such failure and the action proposed to be taken with
respect thereto, together with a copy of such notice given to the PBGC.

 

SECTION 5.07.  Maintaining Records.  Maintain all financial records in
accordance with GAAP and unless protected by attorney-client privilege permit
any representatives designated by any Lender, upon reasonable request, to
examine and make abstracts from the records and books of account of, and visit
the properties of, the Company or any of its Subsidiaries, and to discuss the
affairs, finances and condition of the Company or any Subsidiary with the
officers thereof and independent accountants therefor all upon reasonable
notice, at such reasonable times and as often as may reasonably be desired,
provided that all non-public information obtained by any such Lender pursuant to
this Agreement and/or the other Loan Documents shall be treated as confidential
in accordance with Section 10.19.

 

SECTION 5.08.  Use of Proceeds.  Use the proceeds of the Loans only for the
purposes set forth in the preamble to this Agreement.

 

SECTION 5.09.  Subsidiary Guarantors.  The Company shall, on and after the date,
if any, that the Subsidiary Guaranty is required to be executed and delivered
pursuant to Schedule 10.21 hereto, cause each Operating Subsidiary to become a
party to the Subsidiary Guaranty by executing and delivering the Subsidiary
Guaranty or, if applicable, a supplement thereto in the form of Exhibit A to the
Subsidiary Guaranty.

 

63

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

The Company covenants and agrees with each Lender and the Administrative Agent
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other expenses or amounts payable under
any Loan Document shall be unpaid, unless the Required Lenders shall otherwise
consent in writing, the Company will not, and will not cause or permit any of
its Subsidiaries to:

 

SECTION 6.01.  Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, whether now owned or hereafter acquired, except:

 

(a)           Liens in existence on the date hereof and listed in Part B of
Schedule 3.11 hereto;

 

(b)           Liens imposed by any Governmental Authority for taxes, assessments
or charges not yet due or that are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Company or the affected Subsidiaries, as the case may be, in
accordance with GAAP;

 

(c)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings and Liens securing judgments but only to
the extent for an amount and for a period not resulting in an Event of Default
under Article VII clause (i) hereof;

 

(d)           pledges or deposits under worker’s compensation, unemployment
insurance and other social security legislation;

 

(e)           deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(f)            easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of property or minor imperfections in title thereto that, in the aggregate, are
not material in amount, and that do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Company or any of its Subsidiaries;

 

64

--------------------------------------------------------------------------------


 

(g)           Liens on property of any person that becomes a Subsidiary of the
Company after the date of this Agreement; provided that such Liens are in
existence at the time such person becomes a Subsidiary of the Company and were
not created in anticipation thereof;

 

(h)           Liens upon real and/or tangible personal property acquired after
the date hereof (by purchase, construction or otherwise) by the Company or any
of its Subsidiaries, each of which Liens either (A) existed on such property
before the time of its acquisition and was not created in anticipation thereof
or (B) was created solely for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction and any transaction costs related to such acquisition or financing,
refinancing or refunding) of such property; provided that no such Lien shall
extend to or cover any property of the Company or such Subsidiary other than the
property so acquired and improvements thereon;

 

(i)            additional Liens upon real and/or personal property created after
the date hereof; provided that the aggregate Indebtedness secured thereby and
incurred on and after the date hereof shall not exceed $25,000,000 in the
aggregate at any one time outstanding; and

 

(j)            any extension, renewal or replacement of any of the foregoing;
provided that the Liens permitted hereunder shall not be spread to cover any
additional Indebtedness or property (other than a substitution of like
property).

 

SECTION 6.02.  Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (such an arrangement, a “Sale and Lease-Back
Transaction”), other than (i) Sale and Lease-Back Transactions entered into in
connection with the financing of aircraft to be used in connection with the
Company’s business capitalized on the books of the Company or treated as
operating leases if the aggregate sale price of all such Sale and Lease-Back
Transactions does not exceed $25,000,000 in aggregate amount at any time
outstanding, (ii) Sale and Lease-Back Transactions capitalized on the books of
the Company or treated as operating leases (other than a Sale and Lease-Back
Transaction permitted by clause (i) above) if the aggregate sale price of all
such Sale and Lease-Back Transactions under this clause (ii) does not exceed
$25,000,000 in aggregate amount at any time outstanding and (iii) Sale and
Lease-Back Transactions entered into between any of Harsco Corporation, the New
Parent and/or any direct or indirect wholly-owned subsidiary of the New Parent,
in each case, pursuant to a Permitted Reorganization.

 

65

--------------------------------------------------------------------------------


 

SECTION 6.03.  Mergers, Sales of Assets, etc.  (a)  In the case of the Company,
consolidate or merge with or into any other corporation or convey, transfer or
lease its properties and assets substantially as an entirety to any person,
other than any of the foregoing transactions effectuated pursuant to a Permitted
Reorganization, unless:

 

(i)            the Company is the surviving corporation or the corporation
formed by such consolidation or merger or the person which acquires by
conveyance or transfer, or which leases, the properties and assets of the
Company substantially as an entirety shall be a corporation organized and
existing under the laws of the United States of America or any state or the
District of Columbia and shall expressly assume, by an agreement supplemental
hereto, executed and delivered to each other party hereto, in form satisfactory
to the Administrative Agent, the due and punctual payment of the principal of
and interest on the Loans and all other obligations of the Company under the
Loan Documents and the performance or observance of every covenant of this
Agreement on the part of the Company to be performed or observed;

 

(ii)           immediately after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing; and

 

(iii)          the Company shall have delivered to the Administrative Agent an
officers’ certificate and an opinion of counsel, each stating that such
consolidation, merger, conveyance, transfer or lease and such supplemental
agreement comply with this paragraph (a) and that all conditions precedent
herein provided for relating to such transaction have been complied with.

 

(b)           In the case of any Borrower (other than the Company), consolidate
or merge with or into any other corporation or convey, transfer or lease its
properties and assets substantially as an entirety to any person, other than any
of the foregoing transactions effectuated pursuant to a Permitted
Reorganization, unless

 

(i)            in the case of consolidation or merger, such Borrower is the
surviving corporation;

 

(ii)           in the case of a consolidation or merger where such Borrower is
not the surviving corporation or in the case of the conveyance, transfer or
lease of such Borrower’s properties and assets substantially as an entirety;

 

(A)                               the surviving corporation or transferee/lessee
is another Borrower or a Subsidiary Guarantor and such other Borrower or such
Subsidiary Guarantor, as applicable, expressly assumes, by an agreement
supplemental hereto, executed and

 

66

--------------------------------------------------------------------------------


 

delivered to each other party hereto, in form and substance satisfactory to the
Administrative Agent, the due and punctual payment of the principal of and
interest on the Loans and all other obligations of such Borrower under the Loan
Documents and the performance or observance of every covenant of this Agreement
on the part of such Borrower to be performed or observed;

 

(B)                               immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing; and

 

(C)                               the Company shall have delivered to the
Administrative Agent an officers’ certificate and an opinion of counsel, each
stating that such consolidation, merger, conveyance, transfer or lease and such
supplemental agreement comply with this paragraph (b) and that all conditions
precedent herein provided for relating to such transaction have been complied
with; or

 

(iii)          prior to the consummation of such transaction, either (A) such
Borrower shall have repaid the principal amount of all Loans made to such
Borrower, together with accrued interest thereon, and all other amounts then
owing by such Borrower under the Loan Documents or (B) so long as immediately
after giving effect to such transaction, no Default or Event of Default shall
have occurred and be continuing, the Company shall have expressly assumed, by an
agreement supplemental hereto, executed and delivered to each other party
hereto, in form and substance satisfactory to the Administrative Agent, the due
and punctual payment of the principal of and interest on the Loans and all other
obligations of such Borrower under the Loan Documents and the performance or
observance of every covenant of this Agreement on the part of such Borrower to
be performed or observed.

 

(c)           Except as contemplated by a Permitted Reorganization or as
otherwise provided in paragraph (b) above, upon any consolidation by any
Borrower with or merger by any Borrower into any other corporation or any
conveyance, transfer or lease of the properties and assets of any Borrower
substantially as an entirety in accordance with paragraph (a) or (b) above, the
successor corporation formed by such consolidation or into which such Borrower
is merged or to which such conveyance, transfer or lease is made shall succeed
to, and be substituted for, and may exercise every right and power of, the
applicable Borrower under the Loan Documents with the same effect as if such
successor corporation had been named as a Borrower herein, and

 

67

--------------------------------------------------------------------------------


 

thereafter, the predecessor corporation shall be relieved of all obligations and
covenants under the Loan Documents.

 

SECTION 6.04.  Lines of Business; Fiscal Year.  Engage or invest in operations
engaging to any substantial extent in any line or lines of business activity
other than the business of manufacturing, providing, distributing and selling
such diverse goods and industrial services, principally for industrial,
commercial, construction and defense applications, the same or similar to those
goods and services as are manufactured, provided, distributed and sold by the
Company on the date hereof and business activities reasonably related,
ancillary, similar or supportive thereto.  In the case of the Company, change
its fiscal year end from that in effect at December 31, 2008.

 

SECTION 6.05.  Transactions with Affiliates.  Other than pursuant to a Permitted
Reorganization, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that as long as no Default or
Event of Default shall have occurred and be continuing, the Company or any
Subsidiary may engage in any of the foregoing transactions in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Company or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties.

 

SECTION 6.06.  Total Debt to Total Capital Ratio.  The Company will not permit
the ratio of Total Debt to Total Capital at any time on or after the date hereof
to exceed the ratio 0.60 to 1.

 

SECTION 6.07.  Subsidiary Debt.  The Company will not at any time permit
Subsidiary Consolidated Indebtedness to exceed 10% of Consolidated Tangible
Assets.

 

ARTICLE VII

 

Events of Default

 

In case of the happening of any of the following events (“Events of Default”):

 

(a)           any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

 

(b)           default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the

 

68

--------------------------------------------------------------------------------


 

due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;

 

(c)           default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in (b) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of five days;

 

(d)           default shall be made in the due observance or performance by any
of the Borrowers or any Subsidiary of any covenant, condition or agreement
contained in Section 5.01(a) or 5.05 or in Article VI;

 

(e)           default shall be made in the due observance or performance by any
of the Borrowers or any Subsidiary of any covenant, condition or agreement
contained in any Loan Document (other than those specified in (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent or any Lender to the Company;

 

(f)            (i) the Company or any Subsidiary shall (A) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
in a principal amount in excess of (I) $20,000,000, in the case of any single
obligation, or (II) $20,000,000, in the case of all obligations in the
aggregate, in each case, when and as the same shall become due and payable, or
(B) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any
Indebtedness in an aggregate principal amount in excess of $20,000,000 and such
failure shall continue beyond any applicable grace period; or (ii) Indebtedness
of the Company and its Subsidiaries, or any of them, in a principal amount in
excess of (A) $20,000,000, in the case of any single obligation, or
(B) $20,000,000, in the case of all obligations in the aggregate, shall be
declared due and payable or required to be prepaid prior to its stated maturity;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Borrower or any Material Subsidiary, or of a substantial part
of the property or assets of any Borrower or Material Subsidiary, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal or state bankruptcy, insolvency, receivership or similar law (or similar
statute or law in any other jurisdiction), (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or any Material Subsidiary or for a substantial part of the property or
assets of any Borrower or any Material Subsidiary or (iii) the winding-up or
liquidation of any Borrower, any Material Subsidiary; and such proceeding or
petition shall continue undismissed for

 

69

--------------------------------------------------------------------------------


 

45 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

(h)           any Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal or state bankruptcy, insolvency, receivership or similar law (or similar
statute or law in any other jurisdiction), (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or the
filing of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of the property or assets of any Borrower or any Material
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

 

(i)            one or more judgments for the payment of money in an aggregate
amount in excess of $20,000,000 (exclusive of amounts fully covered by insurance
where the insurer has admitted liability in respect of such judgment) shall be
rendered against any Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
60 days execution shall not be effectively stayed, or otherwise being
appropriately contested in good faith, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of any Borrower or any
Subsidiary to enforce any such judgment;

 

(j)            a Reportable Event or Reportable Events, or a failure to make a
required installment or other payment (within the meaning of
Section 412(n)(l) of the Code as in effect on the date of this Agreement), shall
have occurred with respect to any Plan or Plans that reasonably could be
expected to result in liability of any Borrower or any Subsidiary Guarantor to
the PBGC or to a Plan in an aggregate amount exceeding $10,000,000 and, within
30 days after the reporting of any such Reportable Event to the Administrative
Agent or after the receipt by the Administrative Agent of the statement required
pursuant to Section 5.06, the Administrative Agent shall have notified the
Company in writing that (i) the Required Lenders have made a determination that,
on the basis of such Reportable Event or Reportable Events or the failure to
make a required payment, there are reasonable grounds (A) for the termination of
such Plan or Plans by the PBGC, (B) for the appointment by the appropriate
United States District Court of a trustee to administer such Plan or Plans or
(C) for the imposition of a lien in favor of a Plan and (ii) as a result thereof
an Event of Default exists hereunder; or a trustee shall be appointed by a
United States District Court to administer any such Plan or Plans; or the PBGC
shall institute proceedings to terminate any Plan or Plans;

 

70

--------------------------------------------------------------------------------


 

(k)           the Guarantor’s guarantee hereunder or any Subsidiary Guarantor’s
guarantee under the Subsidiary Guaranty shall become ineffective for any reason
or the Guarantor shall deny its obligations as a guarantor hereunder in writing
or any Subsidiary Guarantor shall deny its obligations as a guarantor under the
Subsidiary Guaranty in writing; or

 

(l)            there shall have occurred a Change in Control;

 

then, and in every such event (other than an event with respect to a Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, with the consent of the
Required Lenders, may, or at the request of the Required Lenders, shall, by
notice to the Borrowers, take either or both of the following actions, at the
same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding; and in any event with respect to
a Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding.

 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01.  Appointment and Authority.   Each Lender hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and no Borrower shall have rights as a third party
beneficiary of any of such provisions.

 

SECTION 8.02.  Administrative Agent Individually.  (a) The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may

 

71

--------------------------------------------------------------------------------


 

exercise the same as though it were not the Administrative Agent and the term
“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

(b)           Each Lender understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 8.02 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Borrowers or their
respective Affiliates.  Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Borrowers and their Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in any Borrower or their
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Borrowers or their Affiliates.  Each Lender understands and agrees
that in engaging in the Activities, the Agent’s Group may receive or otherwise
obtain information concerning the Borrowers or their Affiliates (including
information concerning the ability of the Borrowers to perform their respective
obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lenders that are not members of the Agent’s
Group.  None of the Administrative Agent nor any member of the Agent’s Group
shall have any duty to disclose to any Lender or use on behalf of the Lenders,
and shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Borrower or any Affiliate of any
Borrower) or to account for any revenue or profits obtained in connection with
the Activities, except that the Administrative Agent shall deliver or otherwise
make available to each Lender such documents as are expressly required by any
Loan Document to be transmitted by the Administrative Agent to the Lenders.

 

(c)           Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Borrowers and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any

 

72

--------------------------------------------------------------------------------


 

one or more of the Lenders (including the interests of the Lenders hereunder and
under the other Loan Documents).  Each Lender agrees that no member of the
Agent’s Group is or shall be required to restrict its activities as a result of
the Person serving as Administrative Agent being a member of the Agent’s Group,
and that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Lender.  None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the Agent’s Group of
information (including Information) concerning the Borrowers or their Affiliates
(including information concerning the ability of the Borrowers to perform their
respective obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender including any such duty that would prevent or restrict the Agent’s
Group from acting on behalf of customers (including the Borrowers or their
Affiliates) or for its own account.

 

SECTION 8.03.  Duties of Administrative Agent; Exculpatory Provisions.  (a)  The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law.

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary), under the circumstances as provided in Sections 10.04 or Article VII
or (ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default or the
event or events that give or may give rise to any Default unless and until any
Borrower or any Lender shall have given notice to the Administrative Agent
describing such Default and such event or events.

 

(c)           Neither the Administrative Agent nor any member of the Agent’s
Group shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty, representation or other information

 

73

--------------------------------------------------------------------------------


 

made or supplied in or in connection with this Agreement or any other Loan
Document or the information memorandum, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith or the adequacy, accuracy and/or completeness of the
information contained therein, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, or instrument or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than (but subject to the
foregoing clause (ii)) to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

(d)           Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Related Parties to carry out any “know
your customer” or other checks in relation to any person on behalf of any Lender
and each Lender confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent or any of its Related Parties.

 

SECTION 8.04.  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

SECTION 8.05.  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub agent and the Related
Parties of the

 

74

--------------------------------------------------------------------------------


 

Administrative Agent and each such sub agent shall be entitled to the benefits
of all provisions of this Article VIII and Section 10.05 (as though such
sub-agents were the “Administrative Agent” under the Loan Documents) as if set
forth in full herein with respect thereto.

 

SECTION 8.06.  Resignation of Administrative Agent.  The Administrative Agent
may at any time give notice of its resignation to the Lender and the Company. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Company, to appoint a successor, which shall
be a bank with an office in New York, New York, or an Affiliate of any such bank
with an office in New York, New York.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (such 30-day period, the “Lender Appointment Period”), then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above.  In addition
and without any obligation on the part of the retiring Administrative Agent to
appoint, on behalf of the Lenders, a successor Administrative Agent, the
retiring Administrative Agent may at any time upon or after the end of the
Lender Appointment Period notify the Company and the Lenders that no qualifying
Person has accepted appointment as successor Administrative Agent and the
effective date of such retiring Administrative Agent’s resignation which
effective date shall be no earlier than three business days after the date of
such notice.  Upon the resignation effective date established in such notice and
regardless of whether a successor Administrative Agent has been appointed and
accepted such appointment, the retiring Administrative Agent’s resignation shall
nonetheless become effective and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent hereunder and
under the other Loan Documents and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Administrative
Agent of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
as Administrative Agent hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.05 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in

 

75

--------------------------------------------------------------------------------


 

respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

SECTION 8.07.  Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender confirms to the Administrative Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent, any other
Lender or any of their respective Related Parties, of evaluating the merits and
risks (including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other
extensions of credit hereunder and (z) in taking or not taking actions hereunder
and thereunder, (ii) is financially able to bear such risks and (iii) has
determined that entering into this Agreement and making Loans hereunder is
suitable and appropriate for it.

 

(b)           Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents,
(ii) that it has, independently and without reliance upon the Administrative
Agent, any other Lender or any of their respective Related Parties, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Agreement based on such documents and
information, as it has deemed appropriate and (iii) it will, independently and
without reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

 

(i)            the financial condition, status and capitalization of the
Borrowers and the Subsidiary Guarantors;

 

(ii)           the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;

 

(iii)          determining compliance or non-compliance with any condition
hereunder to the making of a Loan and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition;

 

(iv)          the adequacy, accuracy and/or completeness of the information
memorandum and any other information delivered by the Administrative Agent, any
other Lender or by any of their respective Related

 

76

--------------------------------------------------------------------------------


 

Parties under or in connection with this Agreement or any other Loan Document,
the transactions contemplated hereby and thereby or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document.

 

SECTION 8.08.  Indemnification.  Each Lender shall, ratably in accordance with
its Commitment (determined at the time such indemnity is sought), indemnify the
Administrative Agent in its capacity as Administrative Agent (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), loss (except any loss in respect of any fee
arrangement between the Company and the Administrative Agent to which each
Lender is not a party) or liability (except such as result from the
Administrative Agent’s gross negligence or willful misconduct) that the
Administrative Agent may suffer or incur in connection with the Loan Documents
or any action taken or omitted by the Administrative Agent thereunder.

 

SECTION 8.09.  No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners or Arrangers listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Lender hereunder.

 

SECTION 8.10.  Releases.  Each of the Lenders hereby directs the Administrative
Agent, at its option and in its discretion, (a) to release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty pursuant to
Section 11(b) of the Subsidiary Guaranty and (b) deliver the release
documentation contemplated by paragraph 4 of Schedule 10.21 hereto.

 

ARTICLE IX

 

Guarantee

 

SECTION 9.01.  Guarantee.  The Guarantor hereby guarantees to each Lender and
the Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration, by
optional prepayment or otherwise) of the principal of and interest on the Loans
made by the Lenders to any Approved Borrower and all other amounts from time to
time owing to the Lenders or the Administrative Agent by any Approved Borrower
under this Agreement or pursuant to its Designation Letter, strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”).  The Guarantor hereby further agrees that
if any Approved Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration, by optional prepayment or otherwise) any of the
Guaranteed Obligations, the Guarantor will promptly pay the same, without any
demand or notice

 

77

--------------------------------------------------------------------------------


 

whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

SECTION 9.02.  Obligations Unconditional.  The obligations of the Guarantor
under Section 9.01 hereof are absolute and unconditional irrespective of the
value, genuineness, validity, regularity or enforceability of the obligations of
any Approved Borrower under this Agreement or any other agreement or instrument
referred to herein or therein (including, without limitation, any Designation
Letter), or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law, regulation, decree or
order of any jurisdiction, or any other event, affecting any term of any
Guaranteed Obligations, irrespective of any other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 9.02 that the obligations of
the Guarantor hereunder shall be absolute and unconditional under any and all
circumstances.  Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not affect the
liability of the Guarantor hereunder:

 

(i)            at any time or from time to time, without notice to the
Guarantor, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)           any of the acts mentioned in any of the provisions of this
Agreement or any other agreement or instrument referred to herein or therein
shall be done or omitted; or

 

(iii)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein or therein shall be waived or
any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with.

 

The Guarantor hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Approved Borrower under this Agreement or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

 

78

--------------------------------------------------------------------------------


 

SECTION 9.03.  Reinstatement.  The obligations of the Guarantor under this
Article IX shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Approved Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise and the Guarantor agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including, without limitation, fees of counsel) incurred by
the Administrative Agent or such Lender in connection with such rescission or
restoration.

 

SECTION 9.04.  Subrogation.  The Guarantor hereby irrevocably waives all rights
of subrogation or contribution, whether arising by operation of law (including,
without limitation, any such right arising under Title 11 of the United States
Code) or otherwise, by reason of any payment by it pursuant to the provisions of
this Article IX and further agrees that for the benefit of each of its creditors
(including, without limitation, each Lender and the Administrative Agent) that
any such payment by it of the Guaranteed Obligations of any Approved Borrower
shall constitute a contribution of capital by the Guarantor to such Approved
Borrower.

 

SECTION 9.05.  Remedies.  The Guarantor agrees that, as between the Guarantor
and the Lenders, the obligations of any Approved Borrower under this Agreement
may be declared to be forthwith due and payable as provided in Article VII
hereof (and shall be deemed to have become automatically due and payable in the
circumstances provided in said Article VII) for purposes of Section 9.01 hereof
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against any Approved Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by such Approved Borrower)
shall forthwith become due and payable by the Guarantor for purposes of such
Section 9.01.

 

SECTION 9.06.  Continuing Guarantee.  The guarantee in this Article IX is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.  Notices.  (a) Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

79

--------------------------------------------------------------------------------


 

(i)            if to the Company, to it at 350 Poplar Church Road, Camp Hill,
Pennsylvania 17011, Attention:  Assistant Treasurer (Facsimile
No. 717-612-5619), with a copy to the General Counsel (Facsimile
No. 717-763-6402);

 

(ii)           if to an Approved Borrower, to it at its address as set forth in
its Designation Letter;

 

(iii)          if to the Administrative Agent, to the Administrative Agent’s
Office;

 

(iv)          if to a Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire or in the Assignment and Acceptance
pursuant to which such Lender shall have become a party hereto; and

 

or, if any of (i), (ii), (iii) or (iv), at such other address or facsimile
number as the applicable party may designate from time to time in a written
notice to the Company and the Administrative Agent.

 

(b)           All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given, if received during the recipient’s normal business hours, (i) on the date
of receipt if delivered by hand or overnight courier service or sent by
telecopy, (ii) on the date of transmission if sent by electronic mail or through
the Internet or (iii) on the date five Business Days after dispatch by certified
or registered mail, in each case delivered, sent or mailed (properly addressed)
to such party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.

 

(c)           Each Borrower hereby agrees that, unless otherwise requested by
the Administrative Agent, it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement, (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder or (v) initiates or responds to legal process (all
such non-excluded information being referred to herein collectively as the
“Communications”) by transmitting the Communications in an electronic/soft
medium (provided such Communications contain any required signatures) in a

 

80

--------------------------------------------------------------------------------


 

format reasonably acceptable to the Administrative Agent to
global.loans.support@citi.com (or such other e-mail address designated by the
Administrative Agent from time to time in a written notice to the Company).  The
Administrative Agent and each Lender hereby agrees that, notwithstanding any
other provision hereof, any Communication delivered by any Borrower pursuant to
this paragraph shall be deemed to have been delivered in accordance with this
Agreement.

 

(d)           Each party hereto agrees that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender  and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the “Platform”).  Nothing in
this Section 10.01 shall prejudice the right of the Administrative Agent to make
the Communications available to the Lenders in any other manner specified in
this Agreement.

 

(e)           Each Borrower hereby acknowledges that certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
“Public Lender”).  The Company hereby agrees that (i) Communications that are to
be made available on the Platform to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” each Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to each Borrower or its securities for
purposes of United States Federal and state securities laws, (iii) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Lender,” and (iv) the Administrative
Agent shall be entitled to treat any Communications that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Lender.”

 

(f)            Each Lender agrees that e-mail notice to it (at the address
provided pursuant to the next sentence and deemed delivered as provided in the
next paragraph) specifying that Communications have been posted to the Platform
shall constitute effective delivery of such Communications to such Lender for
purposes of this Agreement.  Each Lender agrees (i) to notify the Administrative
Agent in writing (including by electronic communication) from time to time to
ensure that the Administrative Agent has on record an effective e-mail address
for such Lender to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such e-mail
address.

 

81

--------------------------------------------------------------------------------


 

(g)           Each party hereto agrees that any electronic communication
referred to in this Section 10.01 shall be deemed delivered upon the posting of
a record of such communication (properly addressed to such party at the e-mail
address provided to the Administrative Agent) as “sent” in the e-mail system of
the sending party or, in the case of any such communication to the
Administrative Agent, upon the posting of a record of such communication as
“received” in the e-mail system of the Administrative Agent; provided that if
such communication is not so received by the Administrative Agent during the
normal business hours of the Administrative Agent, such communication shall be
deemed delivered at the opening of business on the next Business Day for the
Administrative Agent.

 

(h)           Each party hereto acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided “as is” and “as available,”
(iii) none of the Administrative Agent, its affiliates nor any of their
respective officers, directors, employees, agents, advisors or representatives
(collectively, the “Citigroup Parties”) warrants the adequacy, accuracy or
completeness of the Communications or the Platform, and each Citigroup Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (iv) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Citigroup Party in connection with
any Communications or the Platform.

 

SECTION 10.02.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrowers herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments have not been terminated.

 

SECTION 10.03.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Company and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender, and thereafter shall be binding
upon and inure to the benefit of the Borrowers, the Administrative Agent and
each Lender and their respective successors and assigns, except that, other than
an assignment by the Company to the New Parent pursuant to the New Parent
Assignment and Assumption Agreement, the Borrowers shall not have the right to
assign rights hereunder or any interest herein without the prior consent of all
the Lenders.

 

82

--------------------------------------------------------------------------------


 

SECTION 10.04.  Successors and Assigns.  (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Borrowers, the Administrative Agent or the Lenders that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

(b)           Each Lender may assign to one or more assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) the Administrative Agent and, except in the case of an
assignment to a Lender or an Affiliate of such Lender, the Company, must give
their prior written consent to such assignment (which consent shall not be
unreasonably withheld and in the case of the Company, shall not be required
during the continuation of an Event of Default), (ii) each such assignment shall
be of a constant, and not a varying, percentage of all the assigning Lender’s
rights and obligations under this Agreement, (iii) the amount of the Commitment
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 (or, if smaller,
such Lender’s remaining Commitment) and the amount of the Commitment of such
Lender remaining after such assignment shall not be less than $5,000,000 or
shall be zero, (iv) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, and a
processing and recordation fee of $3,500, (v) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire, and (vi) no assignment to the Company or any Affiliate of the
Company shall be permitted without the prior written consent of each Lender. 
Upon acceptance and recording pursuant to paragraph (e) of this Section 10.04,
from and after the effective date specified in each Assignment and Acceptance,
which effective date shall be at least five Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto (but shall continue to be entitled to the
benefits of Sections 2.13, 2.15, 2.19, 2.22 and 10.05, as well as to any Fees
accrued for its account hereunder and not yet paid)).  Notwithstanding the
foregoing, any Lender assigning its rights and obligations under this Agreement
may retain any Competitive Loans made by it outstanding at such time, and in
such case shall retain its rights hereunder in respect of any Loans so retained
until such Loans have been repaid in full in accordance with this Agreement.

 

83

--------------------------------------------------------------------------------


 

(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitment, if any, and the outstanding balances of its Standby Loans and
Competitive Loans, if any, in each case without giving effect to assignments
thereof which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in (i) above, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or the financial condition of
the Company or any Subsidiary or the performance or observance by any Borrower
or any Subsidiary Guarantor of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements delivered pursuant to Section 5.04 and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

 

(d)           The Administrative Agent shall maintain at one of its offices in
The City of New York a copy of each Assignment and Acceptance delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive in the absence of manifest error and the
Borrowers, the Administrative Agent and the Lenders may treat each person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Company and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

84

--------------------------------------------------------------------------------


 

(e)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) above and, if required, the written consent of the Company and the
Administrative Agent to such assignment, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Lenders.

 

(f)            Upon giving written notice to the Company, each Lender may
without the consent of the Company or the Administrative Agent sell
participations to one or more banks or other entities (other than the Company or
an Affiliate of the Company, unless prior consent thereto has been given to the
Company in writing by each Lender) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other entities shall be
entitled to the benefit of the cost protection provisions contained in
Sections 2.13, 2.15, 2.19 and 2.22 to the same extent as if they were Lenders
and (iv) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrowers relating to
the Loans and to approve any amendment, modification or waiver of any provision
of this Agreement (other than amendments, modifications or waivers decreasing
any fees payable hereunder or the amount of principal of or the rate at which
interest is payable on the Loans, extending any scheduled principal payment date
or date fixed for the payment of interest on the Loans or changing or extending
the Commitments).

 

(g)           Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers or the Subsidiary
Guarantors furnished to such Lender by or on behalf of the Borrowers or the
Subsidiary Guarantors; provided that, prior to any such disclosure of
information designated by the Company as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information. 
It is understood that confidential information relating to the Borrowers or the
Subsidiary Guarantors would not ordinarily be provided in connection with
assignments or participations of Competitive Loans.

 

85

--------------------------------------------------------------------------------


 

(h)           Any Lender may at any time assign as security all or any portion
of its rights under this Agreement, including to a Federal Reserve Bank;
provided that no such assignment shall release a Lender from any of its
obligations hereunder.

 

(i)            The Borrowers shall not assign or delegate any of their rights or
duties hereunder, except as permitted by Section 6.03; provided that Harsco
Corporation may assign its rights and duties hereunder to the New Parent
pursuant to the New Parent Assignment and Assumption Agreement.

 

SECTION 10.05.  Expenses; Indemnity.  (a)Each Borrower agrees to pay all
reasonable and properly documented out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation of this Agreement and
the other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby contemplated shall be consummated) or incurred by the Administrative
Agent or any Lender in connection with the enforcement or protection of their
rights in connection with this Agreement and the other Loan Documents or in
connection with the Loans made hereunder, including the reasonable fees, charges
and disbursements of Chadbourne & Parke LLP, counsel for the Administrative
Agent, and, in connection with any such amendment, modification or waiver or any
such enforcement or protection, the reasonable fees, charges and disbursements
of any other counsel for the Administrative Agent or any Lender.  Each Borrower
further agrees that it shall indemnify the Lenders from and hold them harmless
against any documentary taxes, assessments or charges made by any Governmental
Authority by reason of the execution and delivery of this Agreement or any of
the other Loan Documents.

 

(b)           Each Borrower agrees to indemnify the Administrative Agent, each
Lender, any of their respective Affiliates that have made Loans as provided in
Section 2.02(b) and the respective directors, officers, employees and agents of
the foregoing persons (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the transactions contemplated thereby,
(ii) the actual or proposed use of the proceeds of the Loans, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether commenced by a Borrower, any of its Affiliates or any other person and
whether or not any Indemnitee is a party thereto or (iv) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by the Borrower or its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or its subsidiaries;
provided that the

 

86

--------------------------------------------------------------------------------


 

indemnity set forth in this Section 10.05(b) shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses either (x) are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted primarily from the gross
negligence or willful misconduct of such Indemnitee or any of its Affiliates or
(y) resulted from the breach by such Indemnitee or any of its Affiliates of any
of such person’s agreements under this Agreement or any other Loan Document
(other than unintentional breaches that are corrected promptly after such
Indemnitee becomes aware that it is in breach).

 

(c)           To the fullest extent permitted by applicable law, the Borrowers
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.  No Indemnitee referred to in
Section 10.05(b) shall be liable for any damages arising from the use by
unintended or unauthorized recipients of any information or other materials
distributed by it through telecommunications, electronic or other similar
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

(d)           The provisions of this Section 10.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any Lender.  All amounts due
under this Section 10.05 shall be payable on written demand therefor.

 

SECTION 10.06.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender (and any of its Affiliates) is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender (or any of its Affiliates) to or for the credit or the account of
any Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement and other Loan Documents held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although such obligations
may be unmatured.  The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

87

--------------------------------------------------------------------------------


 

SECTION 10.07.  Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

 

SECTION 10.08.  Waivers: Amendment.  (a)No failure or delay of the
Administrative Agent or any Lender in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies which
they would otherwise have.  No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by any Borrower therefrom shall
in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on any Borrower in any case shall entitle such Borrower to any other or further
notice or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan, or waive or excuse any such payment or any part
thereof, or decrease the rate of interest on any Loan, without the prior written
consent of each Lender affected thereby, (ii) change or extend the Commitment or
decrease the Commitment Fees of any Lender without the prior written consent of
such Lender, (iii) change Section 2.17 in a manner that would alter the pro rata
sharing of payments required thereby without the prior written consent of each
Lender, or (iv) amend or modify the provisions of Section 2.16, release the
Guarantor from its obligations under Article IX, except as contemplated by
Section 8.10, release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty, or amend or modify the provisions of this Section, the
definition of “Required Lenders”, or any provision hereof which requires the
consent of each Lender, without the prior written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.  Anything herein to the contrary
notwithstanding, during such period that a Lender is a Defaulting Lender, to the
fullest extent permitted by applicable law, such Defaulting Lender will not be
entitled to vote in respect of amendments and waivers hereunder which are
subject to the approval of the Required Lenders, and the Commitment and the
outstanding Loans or other extensions of credit of such Defaulting Lender
hereunder will not be taken into account in determining

 

88

--------------------------------------------------------------------------------


 

whether the Required Lenders have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period).

 

SECTION 10.09.  Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate, together with all
fees and charges which are treated as interest under applicable law
(collectively the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable on the Loan of such Lender, together with all Charges payable to such
Lender, shall be limited to the Maximum Rate.

 

SECTION 10.10.  Entire Agreement.  This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof.  Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

SECTION 10.11.  Waiver of Jury Trial.  Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement or any of the other Loan Documents.  Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the other Loan Documents, as applicable, by, among other
things, the mutual waivers and certifications in this Section 10.11.

 

SECTION 10.12.  Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

89

--------------------------------------------------------------------------------


 

SECTION 10.13.  Judgment Currency.  (a)The Borrowers’ obligations hereunder and
under the other Loan Documents to make payments in Dollars or in any Alternative
Currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or a Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent or such Lender under this Agreement or the
other Loan Documents.  If, for the purpose of obtaining or enforcing judgment
against any Borrower or in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made at the Alternative Currency Equivalent or Dollar Equivalent, in the case of
any Alternative Currency or Dollars, and, in the case of other currencies, the
rate of exchange (as quoted by the Administrative Agent or if the Administrative
Agent does not quote a rate of exchange on such currency, by a known dealer in
such currency designated by the Administrative Agent) determined, in each case,
as of the date immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

 

(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, each Borrower covenants and agrees to pay, or cause to be paid, as a
separate obligation and notwithstanding any judgment, such additional amounts,
if any (but in any event not a lesser amount), as may be necessary to ensure
that the amount paid in the Judgment Currency, when converted at the rate of
exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

 

(c)           For purposes of determining the Alternative Currency Equivalent or
Dollar Equivalent or rate of exchange for this Section, such amounts shall
include any premium and costs payable in connection with the purchase of the
Obligation Currency.

 

SECTION 10.14.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.  Delivery of an executed signature page of this
Agreement by facsimile transmission, electronic mail or by posting on the
Platform shall be as effective as delivery of a manually executed counterpart
hereof.

 

90

--------------------------------------------------------------------------------


 

SECTION 10.15.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.16.  Jurisdiction: Consent to Service of Process.  (a)The Company and
each other Borrower that is a Domestic Subsidiary hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of, and each other Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of, any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against any
Borrower or its properties in the courts of any jurisdiction.

 

(b)           Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 10.17.  USA Patriot Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Act.

 

91

--------------------------------------------------------------------------------


 

SECTION 10.18.  No Fiduciary Relationship.  The Borrowers agree that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Borrowers and their Affiliates, on
the one hand, and the Administrative Agent, the Lenders and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Lenders or their respective Affiliates, and no such
duty will be deemed to have arisen in connection with any such transactions or
communications.

 

SECTION 10.19.  Confidentiality.  Each of the Administrative Agent and each
Lender agrees, for the benefit of the Company and each other Borrower, to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to any Borrower and its obligations, this
Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the written consent of the
Company or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers.

 

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries, provided that, in the case of information received

 

92

--------------------------------------------------------------------------------


 

from the Company or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 10.20.  Cure of Defaulting Lender Status.  Except as otherwise provided
in the definition of “Defaulting Lender”, if the Company and the Administrative
Agent agree in writing in their discretion that a Lender that is a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase such portion of outstanding
Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Committed Credit
Exposure of the Lenders to be on a pro rata basis in accordance with their
respective Commitments, whereupon such Lender will cease to be a Defaulting
Lender (and such Committed Credit Exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to Commitment Fees accrued
or payments made by or on behalf of the Borrowers while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no termination of a Lender’s status as
a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

 

[Remainder of page intentionally left blank]

 

93

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date first above
written.

 

 

HARSCO CORPORATION

 

 

 

 

 

 Name:   Salvadore D. Fazzolari

 

     Title: Chairman and Chief Executive Officer

 

 

 

CITIBANK, N.A.,
as Administrative Agent

 

 

 

     Name: Kevin A. Ege

 

     Title:   Authorized Signer

 

 

 

CITIBANK, N.A.,
as a Lender

 

 

 

     Name: Kevin A. Ege

 

     Title:   Authorized Signer

 

 

 

THE ROYAL BANK OF SCOTLAND PLC,
as a Lender

 

 

 

     Name: L. Peter Yetman

 

     Title:   Senior Vice President

 

94

--------------------------------------------------------------------------------


 

 

BANK OF TOKYO-MITSUBISHI UFJ
TRUST COMPANY,
as a Lender

 

 

 

     Name: Brian McNany

 

     Title:   Assistant Vice President

 

 

 

HSBC BANK USA, NATIONAL
ASSOCIATION,
as a Lender

 

 

 

     Name: Adriana D. Collins

 

     Title:   Senior Vice President

 

 

 

ING BANK N.V., DUBLIN BRANCH,
as a Lender

 

 

 

     Name: Maruice Kenny

 

     Title:   Director

 

     Name: Aidan Neill

 

     Title:   Director

 

 

 

LLOYDS TSB BANK, PLC,
as a Lender

 

 

 

     Name: Deborah Carlson

 

     Title:   Senior Vice President

 

     Name: Lana Chervonckaya

 

     Title:   Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

 

     Name: Brian T. Vesey

 

     Title:   Vice President

 

 

 

US BANK N.A.,
as a Lender

 

 

 

     Name: Michael P. Dickman

 

     Title:   Vice President

 

95

--------------------------------------------------------------------------------


 

 

INTESA SANPAOLO SPA,
as a Lender

 

 

 

     Name: Luca Sacchi

 

     Title:   Vice President

 

     Name: Robert Wurster

 

     Title:   Senior Vice President

 

 

 

SVENSKA HANDELSBANKEN AB,
NEW YORK BRANCH,
as a Lender

 

 

 

     Name: Mark Emmett

 

     Title:   Vice President

 

     Name: Anders Abelsen

 

     Title:   Vice President

 

 

 

BANK OF CHINA,
NEW YORK BRANCH,
as a Lender

 

 

 

     Name: Xiaojiang Li

 

     Title:   General Manager

 

 

 

COMMERZBANK AG,

as a Lender

 

 

 

     Name: Robert S. Taylor

 

     Title:   Senior Vice President

 

     Name: Sandy Bau

 

     Title:   Assistant Treasurer

 

 

 

JPMORGAN CHASE BANK, N.A.,
as a Lender

 

 

 

     Name: Deborah R. Winkler

 

     Title:   Vice President

 

96

--------------------------------------------------------------------------------


 

 

MANUFACTURERS AND TRADERS
TRUST COMPANY,
as a Lender

 

 

 

     Name: Tracey E. Sawyer-Calhoun

 

     Title:   Vice President

 

 

 

MIZUHO CORPORATE BANK (USA),
as a Lender

 

 

 

     Name: Leon Mo

 

     Title:   Senior Vice President

 

 

 

SOCIETE GENERALE,
as a Lender

 

 

 

     Name: Kimberly Metzger

 

     Title:   Director

 

 

 

WELLS FARGO BANK, N.A.,
as a Lender

 

 

 

     Name: James Travagline

 

     Title:   Vice President

 

 

 

BANK OF TAIWAN,

LOS ANGELES BRANCH,
as a Lender

 

 

 

     Name: Chwan-Ming Ho

 

     Title:   Vice President & General Manager

 

 

 

NATIONAL AUSTRALIA BANK
LIMITED,
as a Lender

 

 

 

     Name: Courtney A. Cloe

 

     Title:   Director

 

 

 

CHANG HWA COMMERCIAL BANK,
LTD., LOS ANGELES BRANCH,

 

97

--------------------------------------------------------------------------------


 

 

as a Lender

 

 

 

 

 

     Name: Beverley Chen

 

     Title:   Vice President & General Manager

 

 

 

MEGA INTERNATIONAL
COMMERCIAL BANK CO., LTD.
LOS ANGELES BRANCH,
as a Lender

 

 

 

 

 

     Name: Chia Jang Liu

 

     Title:   Senior Vice President & General Manager

 

98

--------------------------------------------------------------------------------


 

Exhibit A-1

 

FORM OF COMPETITIVE BID REQUEST

 

Citibank, N.A.
as Administrative Agent for
the Lenders referred to below,
Building #3
1615 Brett Rd.

New Castle, Delaware 19720

Attention: Bank Loan Syndications

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, [Name of Borrower] (the “Borrower”), refers to the Three-Year
Credit Agreement dated as of December 17, 2009 (as it may hereafter be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Harsco Corporation, the Lenders named therein and Citibank, N.A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.03(a) of the Credit
Agreement that it requests a Competitive Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Competitive
Borrowing is requested to be made:

 

(A)   Date of Competitive Borrowing (which is a Business Day)

 

 

 

 

 

(B)   Principal Amount of Competitive Borrowing(1)

 

 

 

--------------------------------------------------------------------------------

(1)   Shall be (a) not less than $5,000,000, in the case of Borrowings in
Dollars, and 5,000,000 units (or, in the case of Sterling, 2,500,000 units) of
such currency, in the case of Borrowings in any Alternative Currency, or greater
than the Total Commitment then available, and (b) in integrals of $1,000,000, in
the case of Borrowings in Dollars, and 1,000,000 units (or, in the case of
Sterling, 500,000 units) of such currency, in the case of Borrowings in any
Alternative Currency. May be expressed in Dollars or, in the case of an
Alternative Currency Borrowing, in the Alternative Currency.

 

--------------------------------------------------------------------------------


 

(C)   Type of Borrowing(2)

 

 

 

 

 

(D)   Interest Period and the last day thereof(3)

 

 

 

 

 

(E)   Currency of Competitive Borrowing

 

 

 

Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section 4.03(b) and (c) of the
Credit Agreement have been satisfied.

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF BORROWER],

 

 

 

 

 

by HARSCO CORPORATION, as attorney-in-fact

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(2)   Eurocurrency Loan or Fixed Rate Loan.

 

(3)   Which shall be subject to the definition of “Interest Period” and end not
later than the Termination Date.

 

--------------------------------------------------------------------------------


 

Exhibit A-2

 

FORM OF NOTICE OF COMPETITIVE BID REQUEST

 

[Name of Lender]
[Address]

 

Attention:

 

[Date]

 

Dear Sirs:

 

Reference is made to the Three-Year Credit Agreement dated as of December 17,
2009 (as it may hereafter be amended, modified, extended or restated from time
to time, the “Credit Agreement”), among Harsco Corporation, the Lenders named
therein and Citibank, N.A., as Administrative Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. The Borrower made a Competitive Bid Request on
[           ], 20[ ], pursuant to Section 2.03(a) of the Credit Agreement, and
in that connection you are invited to submit a Competitive Bid by
[Date]/[Time].(4) Your Competitive Bid must comply with Section 2.03(b) of the
Credit Agreement and the terms set forth below on which the Competitive Bid
Request was made:

 

(A)   Date of Competitive Borrowing

 

 

 

--------------------------------------------------------------------------------

(4)   The Competitive Bid must be received by the Administrative Agent (i) in
the case of Eurocurrency Loans, not later than 11:00 a.m., New York City time,
three Business Days before a proposed Eurocurrency Competitive Borrowing, and
(ii) in the case of Fixed Rate Loans, not later than 11:00 a.m., New York City
time, on the Business Day of a proposed Competitive Borrowing.

 

--------------------------------------------------------------------------------


 

(B)   Principal amount of Competitive Borrowing(5)

 

 

 

 

 

(C)   Spot Exchange Rate utilized

 

 

 

 

 

(D)   Interest rate basis

 

 

 

 

 

(E)   Interest Period and the last day thereof

 

 

 

 

 

(F)   Currency of Competitive Borrowing

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(5)   In the case of a Borrowing in Dollars, must be expressed in Dollars and,
in the case of an Alternative Currency Borrowing, must be expressed in both the
Alternative Currency and the Assigned Dollar Value thereof.

 

--------------------------------------------------------------------------------


 

Exhibit A-3

 

FORM OF COMPETITIVE BID

 

Citibank, N.A.
as Administrative Agent for
the Lenders referred to below,
1615 Brett Rd

OPS 3

New Castle, Delaware 19720

Attention: [                       ]

  Citigroup Global Loans

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, [Name of Lender], refers to the Three-Year Credit Agreement
dated as of December 17, 2009 (as it may hereafter be amended, modified,
extended or restated from time to time, the “Credit Agreement”), among Harsco
Corporation, the Lenders named therein and Citibank, N.A., as Administrative
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement. The undersigned
hereby makes a Competitive Bid pursuant to Section 2.03(b) of the Credit
Agreement, in response to the Competitive Bid Request made by [Name of Borrower]
(the “Borrower”) on [    ], 20[ ], and in that connection sets forth below the
terms on which such Competitive Bid is made:

 

(A)   Principal Amount(6)

 

 

 

--------------------------------------------------------------------------------

(6)   Shall be (a) not less than $5,000,000, in the case of Borrowings in
Dollars, and 5,000,000 units (or, in the case of Sterling, 2,500,000 units) of
such currency, in the case of Borrowings in any Alternative Currency, or greater
than the Total Commitment then available, and (b) in integrals of $1,000,000, in
the case of Borrowings in Dollars, and 1,000,000 units (or, in the case of
Sterling, 500,000 units) of such currency, in the case of Borrowings in any
Alternative Currency. The Principal Amount must be expressed, in the case of
Borrowings in Dollars, in Dollars, and in the case of Alternative Currency
Borrowings, in both the Alternative Currency and the Assigned Dollar Value
thereof. Multiple bids will be accepted by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

(B)   Competitive Bid Rate(7)

 

 

 

 

 

(C)   Interest Period and last day thereof

 

 

 

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with Section 2.03(d) of the
Credit Agreement.

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(7)   I.e., LIBO Rate + or - [  ]%, in the case of Eurocurrency Loans in Dollars
or any Alternative Currency (other than Euros), EURIBO Rate + or - [  ]%, in the
case of Eurocurrency Loans in Euros or [  ]%, in the case of Fixed Rate Loans.

 

--------------------------------------------------------------------------------


 

Exhibit A-4

 

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER

 

[Date]

 

Citibank, N.A.
as Administrative Agent for
the Lenders referred to below
Building #3
1615 Brett Rd.

New Castle, Delaware 19720

Attention: Bank Loan Syndications

 

Ladies and Gentlemen:

 

The undersigned, [Name of Borrower] (the “Borrower”), refers to the Three-Year
Credit Agreement dated as of December 17, 2009 (as it may hereafter be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Harsco Corporation, the Lenders named therein and Citibank, N.A., as
Administrative Agent.

 

In accordance with Section 2.03(c) of the Credit Agreement, we have received a
summary of bids in connection with our Competitive Bid Request (attached hereto)
dated [    ], 20[ ] and in accordance with Section 2.03(d) of the Credit
Agreement, we have indicated on such summary of bids the principal amount, rates
and Lenders of the bids we are accepting, and we are rejecting the bids not
indicated thereon as being accepted.

 

The [insert principal amount] should be credited as follows to the following
account number(s) on [date]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF BORROWER],

 

 

 

 

 

by HARSCO CORPORATION, as attorney-in-fact

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit A-5

 

FORM OF STANDBY BORROWING REQUEST

 

Citibank, N.A.
as Administrative Agent for the
Lenders referred to below,
Building #3
1615 Brett Rd.

New Castle, Delaware 19720

Attention: Bank Loan Syndications

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, [Name of Borrower] (the “Borrower”), refers to the Three-Year
Credit Agreement dated as of December 17, 2009 (as it may hereafter be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Harsco Corporation, the Lenders named therein and Citibank, N.A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.04 of the Credit
Agreement that it requests a Standby Borrowing under the Credit Agreement, and
in that connection sets forth below the terms on which such Borrowing is
requested to be made:

 

(A)   Date of Standby Borrowing (which is a Business Day)

 

 

 

 

 

(B)   Principal Amount of Standby Borrowing(8)

 

 

 

--------------------------------------------------------------------------------

(8)   Shall be (a) not less than $5,000,000, in the case of Borrowings in
Dollars, and 5,000,000 units (or, in the case of Sterling, 2,500,000 units) of
such currency, in the case of Borrowings in any Alternative Currency, or greater
than the Total Commitment then available, and (b) in integrals of $1,000,000, in
the case of Borrowings in Dollars, and 1,000,000 units (or, in the case of
Sterling, 500,000 units) of such currency, in the case of Borrowings in any
Alternative Currency. May be expressed in Dollars or, in the case of an
Alternative Currency Borrowing, in the applicable Alternative Currency.

 

--------------------------------------------------------------------------------


 

 

 

 

(C)   Type of Borrowing(9)

 

 

 

 

 

(D)   Interest Period and the last day thereof(10)

 

 

 

 

 

(E)   Currency of Loans

 

 

 

 

 

(F)   Principal Amount/Account(s) to be credited

 

 

 

 

 

 

 

 

 

Upon acceptance of any or all of the Loans made by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section 4.03(b) and (c) of the
Credit Agreement have been satisfied.

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF BORROWER],

 

 

 

 

 

by HARSCO CORPORATION, as attorney-in-fact

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(9)   Eurocurrency Loan or ABR Loan.

 

(10) Which shall be subject to the definition of “Interest Period” and end not
later than the Termination Date.

 

--------------------------------------------------------------------------------


 

Exhibit A-6

 

FORM OF INTEREST ELECTION REQUEST

 

Citibank, N.A.
as Administrative Agent for the
Lenders referred to below,
Building #3
1615 Brett Rd.

New Castle, Delaware 19720

Attention:  Bank Loan Syndications

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Three-Year Credit Agreement dated as of December 17,
2009 (as it may hereafter be amended, modified, extended or restated from time
to time, the “Credit Agreement”), among Harsco Corporation, the Lenders named
therein and Citibank, N.A., as Administrative Agent.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.  This notice constitutes an Interest Election
Request and the undersigned Borrower hereby requests the conversion or
continuation of a Borrowing under the Credit Agreement, and in that connection
the undersigned Borrower specifies the following information with respect to the
Borrowing to be converted or continued as requested hereby:

 

 

1.

Borrowing to which this request applies(11):

 

 

 

 

 

 

 

2.

Principal amount of Borrowing to be converted/continued(12):

 

--------------------------------------------------------------------------------

(11)  Specify existing Type and last day of current Interest Period.

 

(12)  If different options are being elected with respect to different portions
of the Borrowing, indicate the portions thereof to be allocated to each
resulting Borrowing. Each resulting Borrowing must be (a) not less than
$5,000,000, in the case of Borrowings in Dollars, and 5,000,000 units (or, in
the case of Sterling, 2,500,000 units) of such currency, in the case of
Borrowings in any Alternative Currency, and (b) in integrals of $1,000,000, in
the case of Borrowings in Dollars, and 1,000,000 units (or, in the case of
Sterling, 500,000 units) of such currency, in the case of Borrowings in any
Alternative Currency.

 

--------------------------------------------------------------------------------


 

 

3.

Effective date of election (which is a Business Day):

 

 

 

 

 

 

 

4.

Interest rate basis of resulting Borrowing(s)(13):

 

 

 

 

 

 

 

5.

Interest Period of resulting Borrowing(s)(14):

 

 

 

 

 

 

Very truly yours,

 

 

 

[NAME OF BORROWER],

 

 

 

 

 

by HARSCO CORPORATION,
as attorney-in-fact

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(13)  Eurocurrency Borrowing or ABR Borrowing.

 

(14)  If the Borrowing is to be a Eurocurrency Borrowing. Must comply with the
definition of “Interest Period” and end not later than the Termination Date.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

HARSCO CORPORATION
ADMINISTRATIVE QUESTIONNAIRE

 

Please accurately complete the following information and return via FAX to the
attention of Loans Middle Office at Citibank, N.A. as soon as possible.

 

FAX Number: (646) 843-3644

 

LEGAL NAME TO APPEAR IN DOCUMENTATION:

 

 

GENERAL INFORMATION - DOMESTIC LENDING OFFICE:

 

Institution Name:

Street Address:

City, State, Zip Code:

 

GENERAL INFORMATION - EUROCURRENCY LENDING OFFICE:

 

Institution Name:

Street Address:

City, State, Zip Code:

 

CONTRACTS/NOTIFICATION METHODS:

 

CREDIT CONTACTS:

 

Primary Contact:

Street Address:

City, State, Zip Code:

Phone Number:

FAX Number:

 

Backup Contact:

Street Address:

City, State, Zip Code:

Phone Number:

 

--------------------------------------------------------------------------------


 

FAX Number:

TAX WITHHOLDING:

 

Non Resident Alien                          Y*                  N

--------------------------------------------------------------------------------

* Form 4224 (or equivalent) Enclosed

 

Tax ID Number

 

CONTACTS/NOTIFICATION METHODS:

ADMINISTRATIVE CONTACTS—BORROWINGS, PAYDOWNS, INTEREST, FEES, ETC.

Contact:

Street Address:

City, State, Zip Code:

Phone Number:

FAX Number:

 

BID LOAN NOTIFICATION:

 

Contact:

Street Address:

City, State, Zip Code:

Phone Number:

FAX Number:

 

PAYMENT INSTRUCTIONS:

 

Name of Bank where funds are to be transferred:

 

Routing Transit/ABA number of Bank where funds are to be transferred:

Name of Account, if applicable:

 

Account Number:

Additional Information:

 

It is very important that all of the above information is accurately filled in
and returned promptly. If there is someone other than yourself who should
receive this questionnaire, please notify us of their name and FAX number and we
will FAX them a copy of the questionnaire.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

[FORM OF]
ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Three-Year Credit Agreement dated as of December 17,
2009 (the “Credit Agreement”), among Harsco Corporation, a Delaware corporation
(the “Company”), the financial institutions listed on Schedule 2.01 thereto (the
“Lenders”) and Citibank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).  Terms defined in the Credit Agreement
are used herein with the same meanings.

 

1.  The Assignor hereby sells and assigns, without recourse, to the Assignee,
and the Assignee hereby purchases and assumes, without recourse, from the
Assignor, effective as of the Effective Date set forth on the reverse hereof,
the interests set forth on the reverse hereof (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth on the reverse hereof in the Commitment of
the Assignor on the Effective Date and the Competitive Loans and/or Standby
Loans owing to the Assignor which are outstanding on the Effective Date,
together with unpaid interest accrued on the assigned Loans to the Effective
Date and the amount, if any, set forth on the reverse hereof of the Fees accrued
to the Effective Date for the account of the Assignor.  Each of the Assignor and
the Assignee hereby makes and agrees to be bound by all the representations,
warranties and agreements set forth in Section 10.04(c) of the Credit Agreement,
a copy of which has been received by each such party.  From and after the
Effective Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the interests assigned
by this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the Loan Documents and (ii) the Assignor shall, to the
extent of the interests assigned by this Assignment and Acceptance, relinquish
its rights and be released from its obligations under the Credit Agreement.

 

2.  This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is organized under the laws of a
jurisdiction outside the United States, the forms specified in
Section 2.19(g) of the Credit Agreement, duly completed and executed by such
Assignee, (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form of Exhibit B to the
Credit Agreement and (iii) unless the assignment is to an Affiliate of the
Assignor, a processing and recordation fee of $3,500.

 

3.  This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

Date of Assignment:

 

Legal Name of Assignor:

 

--------------------------------------------------------------------------------


 

Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Effective Date of Assignment
(may not be fewer than 5 Business
Days after the Date of Assignment):

 

Facility

 

Principal Amount Assigned
(and identifying information
as to individual
Competitive Loans)

 

Percentage Assigned of
Facility/Commitment (set
forth, to at least 8 decimals,
as a percentage of Facility
and the
Total Commitment)

 

 

 

 

 

Commitment Assigned:

 

$

 

%

 

 

 

 

 

Standby Loans:

 

 

 

 

 

 

 

 

 

Competitive Loans:

 

 

 

 

 

 

 

 

 

Fees Assigned (if any):

 

 

 

 

 

 

 

 

 

The terms set forth above
and on the reverse side
hereof are hereby agreed to:

 

Accepted

 

                                   , as
Assignor

 

 

 

 

 

CITIBANK, N.A., as

 

By:

 

 

By:

 

administrative agent

 

 

Name:

 

 

Name:

 

 

 

Title:

 

 

Title:

 

 

                         , as Assignee

HARSCO CORPORATION(15)

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

--------------------------------------------------------------------------------

(15)  Signature required unless either (i) the assignment is to an Affiliate of
the Assignor or (ii) an Event of Default is continuing.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

MANDATORY COSTS RATE

 

1.              Definitions

 

In this Exhibit:

 

“Act” means the Bank of England Act of 1998.

 

The terms “Eligible Liabilities” and “Special Deposits” have the meanings
ascribed to them under or pursuant to the Act or by the Bank of England (as may
be appropriate), on the day of the application of the formula.

 

“Fee Base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.

 

“Fees Regulations” means, as appropriate, either:

 

(a)                                 the Banking Supervision (Fees) Regulations
1998; or

 

(b)                                 such regulations as from time to time may be
in force, relating to the payment of fees for banking supervision in respect of
periods subsequent to January 1, 2000.

 

“FSA” means the Financial Services Authority.

 

Any reference to a provision of any statute, directive, order or regulation
herein is a reference to that provision as amended or re-enacted from time to
time.

 

2.              Calculation of the Mandatory Costs Rate

 

The Mandatory Costs Rate is an addition to the interest rate on each
Eurocurrency Loan or any other sum on which interest is to be calculated to
compensate the Lenders for the cost attributable to such Eurocurrency Loan or
such sum resulting from the imposition from time to time under or pursuant to
the Act and/or by the Bank of England and/or the FSA (or other United Kingdom
governmental authorities or agencies) of a requirement to place non-interest
bearing or Special Deposits (whether interest bearing or not) with the Bank of
England and/or pay fees to the FSA calculated by reference to the liabilities
used to fund the relevant Eurocurrency Loan or such sum.

 

--------------------------------------------------------------------------------


 

The “Mandatory Costs Rate” will be the rate determined by the Administrative
Agent to be equal to the rate (rounded upward, if necessary, to the next higher
1/100 of 1%) resulting from the application of the following formula:

 

For Sterling:

 

XL + S(L-D) + F x 0.01

 

100-(X+S)

 

 

For other Alternative Currencies:

 

F x 0.01

 

300

 

 

where on the day of application of the formula

 

X               is the percentage of Eligible Liabilities (in excess of any
stated minimum) by reference to which Citibank, N.A. (“Citi”) is required under
or pursuant to the Act to maintain cash ratio deposits with the Bank of England;

 

L                is the rate of interest (exclusive of Applicable Margin and
Mandatory Costs Rate) payable on that day on the related Eurocurrency Loan or
unpaid sum pursuant to this Agreement;

 

F                 is the rate of charge payable by Citi to the FSA pursuant to
the Fees Regulations and expressed in pounds per £1 million of the Fee Base of
Citi;

 

S                 is the level of interest-bearing Special Deposits, expressed
as a percentage of Eligible Liabilities, which Citi is required to maintain by
the Bank of England (or other United Kingdom governmental authorities or
agencies); and

 

D               is the percentage rate per annum payable by the Bank of England
to Citi on Special Deposits.

 

(X, L, S and D are to be expressed in the formula as numbers and not as
percentages.  A negative result obtained from subtracting D from L shall be
counted as zero.)

 

The Mandatory Costs Rate attributable to a Eurocurrency Loan or other sum for
any period shall be calculated at or about 11:00 A.M. (London time) on the first
day of such period for the duration of such period.

 

--------------------------------------------------------------------------------


 

The determination of Mandatory Costs Rate by the Administrative Agent in
relation to any period shall, in the absence of manifest error, be conclusive
and binding on all parties hereto.

 

3.              Change of Requirements

 

If there is any change in circumstance (including the imposition of alternative
or additional requirements) which in the reasonable opinion of the
Administrative Agent renders or will render the above formula (or any element
thereof, or any defined term used therein) inappropriate or inapplicable, the
Administrative Agent shall (with the written consent of the Company, which shall
not be unreasonably withheld) be entitled to vary the same.  Any such variation
shall, in the absence of manifest error, be conclusive and binding on all
parties and shall apply from the date specified in such notice.

 

--------------------------------------------------------------------------------


 

Exhibit E-1

 

Harsco

 

Harsco Corporation
350 Poplar Church Road
Camp Hill, PA 17011 USA
Mail: P.O. Box 8888
Camp Hill. PA 17001-8888 USA

 

Telephone: 717.763.7064
Fax: 717.763.6424
Web: www.harsco.com

 

December 17, 2009

 

To the Lenders and the Administrative Agent Referred to Below

 

Ladies and Gentlemen:

 

I am General Counsel and Corporate Secretary of Harsco Corporation, incorporated
under the laws of the State of Delaware (the “Company”), and am familiar with
the Three-Year Credit Agreement dated as of December 17, 2009 (the “Credit
Agreement”), among the Company, the lenders party thereto from time to time
(collectively, the “Lenders”) and Citibank, N.A., as administrative agent for
the Lenders (in such capacity, and together with its successors and assigns in
such capacity, the “Administrative Agent”).  Terms defined in the Credit
Agreement, as applicable, are used herein as defined therein.

 

In rendering the opinions expressed below, I (or attorneys under my supervision
with inquiry by me as I have deemed necessary in order to render the opinions
herein) have examined the Credit Agreement and such corporate records of the
Company and such other documents as we have deemed necessary as a basis for the
opinions expressed below.  In such examination, we have assumed the genuineness
of all signatures, the authenticity of all documents submitted to us as
originals and the conformity with authentic original documents of all documents
submitted to us as copies.  As to certain facts relevant to my opinions, I or
attorneys under my supervision have relied upon representations made in or
pursuant to the Credit Agreement and certificates of appropriate representatives
of the Company.

 

--------------------------------------------------------------------------------


 

In rendering the opinions expressed below, I have assumed with respect to all of
the documents referred to in this opinion letter that (except, to the extent set
forth in the opinions expressed below, as to the Company):

 

(i)  such documents have been duly authorized by, have been duly executed and
delivered by, and constitute legal, valid, binding and enforceable obligations
of, all of the parties to such documents;

 

(ii) all signatories to such documents have been duly authorized; and

 

(iii)  all of the parties to such documents are duly organized and validly
existing and have the power and authority (corporate or other) to execute,
deliver and perform such documents.

 

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as I
have deemed necessary as a basis for the opinions expressed below, I am of the
opinion that:

 

1.                                      The execution, delivery and performance
by the Company of the Credit Agreement, and the borrowings by the Company under
the Credit Agreement, have been duly authorized by all necessary corporate
action on the part of the Company.

 

2.                                      The Credit Agreement has been duly
executed and delivered by the Company.

 

3.                                      The execution, delivery and performance
by the Company of, and the consummation by the Company of the transactions
contemplated by, the Credit Agreement do not and will not (a) violate any
provision of its charter or bylaws, (b) violate any applicable law, rule or
regulation, (c) violate any order, writ, injunction or decree of any court or
governmental authority or agency or any arbitral award applicable to the Company
or any of its Subsidiaries of which I have knowledge (after due inquiry) or (d)
result in a breach of, constitute a default under, require any consent under, or
result in the acceleration or required prepayment of any indebtedness pursuant
to the terms of, any credit agreement or instrument of which I have knowledge
(after due inquiry) to which the Company or any of its Subsidiaries is a party
or by which any of them is bound or to which any of them is subject, or result
in the creation or imposition of any Lien upon any property of the Company
pursuant to the terms of any such credit agreement or instrument.

 

4.                                      Except as disclosed in note [  ] of the
audited annual consolidated financial statements of the Company included in the
Company’s Form 10-K, for the fiscal year ended December 31, 2008, and in the
notes to the unaudited quarterly consolidated

 

--------------------------------------------------------------------------------


 

financial statement of the Company included in the Company’s Form 10-Q, for the
fiscal quarter ended September 30, 2009, filed with the Securities and Exchange
Commission, I have no knowledge (after due inquiry) of any legal or arbitral
proceedings, or any proceedings by or before any Governmental Authority, now
pending or (to the knowledge of the Company) threatened against the Company or
any of its Subsidiaries that is materially likely to be adversely determined and
which, if adversely determined, could (either individually or in the aggregate)
have a Material Adverse Effect.

 

The foregoing opinions are limited to matters involving the Federal laws of the
United States and the Delaware General Corporation Law, and I do not express any
opinion as to the laws of any other jurisdiction.

 

At the request of the Company, this opinion letter is, pursuant to the terms of
the Credit Agreement, provided to you by me in my capacity as counsel of the
Company and may not be relied upon by any person for any purpose other than in
connection with the transactions contemplated by the Credit Agreement without,
in each instance, my prior written consent.

 

Very truly yours,

 

[Name]
[Title]

 

--------------------------------------------------------------------------------


 

Exhibit E-2

 

December 17, 2009

 

To the Lenders and the Administrative Agent Referred to Below

 

Re:  Harsco Corporation

 

Ladies/Gentlemen:

 

We have acted as special New York counsel for Harsco Corporation, a Delaware
corporation (the “Company”), in connection with the Three-Year Credit Agreement
dated as of December 17, 2009 (the “Credit Agreement”), among the Company, the
lenders party thereto on the date hereof (collectively, the “Lenders”) and
Citibank, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).  This opinion letter is delivered to you pursuant to
Section 4.01(b)(ii) of the Credit Agreement.  Capitalized terms used herein and
not otherwise defined herein have the meanings assigned to such terms in the
Credit Agreement.  With your permission, all assumptions and statements of
reliance herein have been made without any independent investigation or
verification on our part except to the extent, if any, otherwise expressly
stated, and we express no opinion with respect to the subject matter or accuracy
of the assumptions or items upon which we have relied.

 

In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions.  We have examined, among other documents, the
following:

 

(1)                                an executed copy of the Credit Agreement; and

 

(2)                                a certificate of the Secretary of State of
the State of Delaware as to the incorporation and good standing of the Company
under the laws of the State of Delaware as of December [  ], 2009 (the “Good
Standing Certificate”).

 

In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents and the conformity to original or certified
copies of all copies submitted to us as conformed or reproduction copies.  As to
various questions of fact relevant to the opinions expressed herein, we have
relied upon, and assume the accuracy of, representations and warranties
contained in the Credit Agreement and certificates and oral or written
statements and other information of or from representatives of the Company and
others and assume compliance on the part of the Company with its covenants and
agreements contained therein.  In connection with the opinions expressed in the
first sentence of paragraph (a) below, we have relied solely upon the Good
Standing Certificate as to the factual matters and legal conclusions set forth
therein.  With respect to the opinions expressed in paragraph (b) below, our
opinions are limited (x) to our actual knowledge, if any, of the specially
regulated

 

--------------------------------------------------------------------------------


 

business activities and properties of the Company based solely upon an officer’s
certificate in respect of such matters and without any independent investigation
or verification on our part and (y) to only those laws and regulations that, in
our experience, are normally applicable to transactions of the type contemplated
by the Credit Agreement.

 

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:

 

(a)                                 The Company is a corporation existing in
good standing under the laws of the State of Delaware.  The Company has the
corporate power and authority to enter into and to incur and perform its
obligations under the Credit Agreement.

 

(b)                                 The execution and delivery to the
Administrative Agent and the Lenders by the Company of the Credit Agreement and
the performance by the Company of its obligations thereunder (i) do not require
under present law, or present regulation of any governmental agency or
authority, of the State of New York or the United States of America any filing
or registration by the Company with, or approval or consent to the Company of,
any governmental agency or authority of the State of New York or the United
States of America that has not been made or obtained except those required in
the ordinary course of business in connection with the performance by the
Company of its obligations under certain covenants contained in the Credit
Agreement and filings, registrations, consents or approvals in each case not
required to be made or obtained by the date hereof and (ii) do not violate any
present law, or present regulation of any governmental agency or authority, of
the State of New York or the United States of America applicable to the Company
or its property.

 

(c)                                  The Credit Agreement constitutes a valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms.

 

The opinions set forth above are subject to the following qualifications and
limitations:

 

(A) Our opinions in paragraph (c) above are subject to (i) applicable
bankruptcy, insolvency, reorganization, fraudulent transfer and conveyance,
voidable preference, moratorium, receivership, conservatorship, arrangement or
similar laws, and related regulations and judicial doctrines, from time to time
in effect affecting creditors’ rights and remedies generally, (ii) general
principles of equity (including, without limitation, standards of materiality,
good faith, fair dealing and reasonableness, equitable defenses, the exercise of
judicial discretion and limits on the availability of equitable remedies),
whether such principles are considered in a proceeding at law or in equity and
(iii) the qualification that certain other provisions of the Credit Agreement
may be unenforceable in whole or in part under the laws (including judicial
decisions) of the State of New York or the United States of America, but the
inclusion of such provisions does not affect the validity as against the Company
of the Credit Agreement as a whole and the Credit Agreement contains adequate
provisions for enforcing payment of the obligations governed thereby and
otherwise for the practical realization of the principal

 

--------------------------------------------------------------------------------


 

benefits provided by the Credit Agreement, in each case subject to the other
qualifications contained in this letter.

 

(B)                              We express no opinion as to the enforceability
of any provision in the Credit Agreement:

 

(i)                                    providing that any person or entity may
enforce any right or remedy thereunder, except in compliance with applicable
laws;

 

(ii)                                 relating to indemnification, contribution
or exculpation in connection with violations of any securities laws or statutory
duties or public policy, or in connection with willful, reckless or unlawful
acts or gross negligence of the indemnified or exculpated party or the party
receiving contribution;

 

(iii)                              providing that any person or entity may
exercise set-off rights other than in accordance with and pursuant to applicable
law;

 

(iv)                             relating to choice of governing law to the
extent that the enforceability of any such provision is to be determined by any
court other than a court of the State of New York or may be subject to
constitutional limitations;

 

(v)                                purporting to confer, or constituting an
agreement with respect to, subject matter jurisdiction of United States federal
courts to adjudicate any matter;

 

(vi)                             purporting to create a trust or other fiduciary
relationship;

 

(vii)                          specifying that provisions thereof may be waived
only in writing, to the extent that an oral agreement or an implied agreement by
trade practice or course of conduct has been created that modifies any provision
of the Credit Agreement;

 

(viii)                       giving any person or entity the power to accelerate
obligations without any notice to the obligor; or

 

(ix)                             providing for restraints on alienation of
property and purporting to render transfers of such property void and of no
effect or prohibiting or restricting the assignment or transfer of property or
rights to the extent that any such prohibition or restriction is ineffective
pursuant to Sections 9-406 through 9-409 of the Uniform Commercial Code, as

 

--------------------------------------------------------------------------------


 

amended and in effect in the State of New York on the date hereof.

 

(C)                              Our opinions as to enforceability are subject
to the effect of generally applicable rules of law that:

 

(i)                                    provide that forum selection clauses in
contracts are not necessarily binding on the court(s) in the forum selected; and

 

(ii)                                 may, where less than all of a contract may
be unenforceable, limit the enforceability of the balance of the contract to
circumstances in which the unenforceable portion is not an essential part of the
agreed exchange, or that permit a court to reserve to itself a decision as to
whether any provision of any agreement is severable.

 

(D)                              We express no opinion as to the enforceability
of any purported waiver, release, variation, disclaimer, consent or other
agreement to similar effect (all of the foregoing, collectively, a “Waiver”) by
the Company under the Credit Agreement to the extent limited by provisions of
applicable law (including judicial decisions), or to the extent that such a
Waiver applies to a right, claim, duty or defense or a ground for, or a
circumstance that would operate as, a discharge or release otherwise existing or
occurring as a matter of law (including judicial decisions), except to the
extent that such a Waiver is effective under and is not prohibited by or void or
invalid under provisions of applicable law (including judicial decisions).

 

(E)                               For purposes of our opinions in paragraphs
(a), (b) and (c) above insofar as they relate to the Company’s obligations in
its capacity as Guarantor under Section 9.01 of the Credit Agreement, we have
assumed that the Company’s obligations under Section 9.01 of the Credit
Agreement are, and would be deemed by a court of competent jurisdiction to be,
necessary or convenient to the conduct, promotion or attainment of the Company’s
business.

 

(F)                                To the extent it may be relevant to the
opinions expressed herein, we have assumed that the parties to the Credit
Agreement (other than the Company) have the power to enter into and perform such
documents and to consummate the transactions contemplated thereby and that such
documents have been duly authorized, executed and delivered by, and constitute
legal, valid and binding obligations of, such parties.  In addition, we have
assumed the due authorization, execution and delivery of the Credit Agreement by
the Company.

 

(G)                              The opinions expressed herein are limited to
the federal laws of the United States of America and the laws of the State of
New York and, to the extent relevant to the opinions expressed in paragraph (a)
above, the General Corporation Law of the State of Delaware, in each case as
currently in effect.

 

--------------------------------------------------------------------------------


 

(H)                              Our opinions are limited to those expressly set
forth herein, and we express no opinions by implication.  This opinion letter
speaks only as of the date hereof and we have no responsibility or obligation to
update this opinion letter, to consider its applicability or correctness to any
person or entity other than its addressee(s), or to take into account changes in
law, facts or any other developments of which we may later become aware.

 

(I)                                   We express no opinion as to the compliance
or noncompliance, or the effect of the compliance or noncompliance, of each of
the addressees or any other person or entity with any state or federal laws or
regulations applicable to each of them by reason of their status as or
affiliation with a federally insured depository institution.

 

The opinions expressed herein are solely for the benefit of the addressees
hereof and of any other person or entity becoming a Lender or the Administrative
Agent under the Credit Agreement, in each case above, in connection with the
transaction referred to herein and may not be relied on by such addressees or
such other persons or entities for any other purpose or in any manner or for any
purpose by any other person or entity.

 

 

Very truly yours,

 

 

 

JONES DAY

 

--------------------------------------------------------------------------------


 

Exhibit F-1

 

FORM OF DESIGNATION LETTER

 

Citibank, N.A.
as Administrative Agent for
the Lenders referred to below,
Building #3
1615 Brett Rd.

New Castle, Delaware 19720

Attention:  Bank Loan Syndications

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Harsco Corporation (the “Company”), refers to the Three-Year
Credit Agreement dated as of December 17, 2009 (the “Credit Agreement”), among
the Company, the Lenders named therein and Citibank, N.A., as Administrative
Agent.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

The Company hereby designates [Name of Approved Borrower] (the “Approved
Borrower”), a wholly owned subsidiary of the Company and a corporation duly
incorporated under the laws of [State/Country], as a Borrower in accordance with
Section 2.21 of the Credit Agreement until such designation is terminated in
accordance with such Section 2.21.

 

The Approved Borrower hereby accepts the above designation and hereby expressly
and unconditionally accepts the obligations of a Borrower under the Credit
Agreement, adheres to the Credit Agreement and agrees and confirms that, upon
its execution of this letter, it shall be a Borrower for purposes of the Credit
Agreement and agrees to be bound by and to perform and comply with the terms and
provisions of the Credit Agreement applicable to it as if it had originally
executed the Credit Agreement.  The Approved Borrower hereby authorizes and
empowers the Company to act as its representative and attorney-in-fact for the
purposes of signing documents and giving and receiving notices (including
notices of borrowing under Article II of the Credit Agreement) and other
communications in connection with the Credit Agreement and the transactions
contemplated thereby and for the purposes of modifying or amending any provision
of the Credit Agreement and further agrees that the Administrative Agent and
each Lender may conclusively rely on the foregoing authorization.

 

--------------------------------------------------------------------------------


 

The Company hereby represents and warrants to the Administrative Agent and each
Lender that, before and immediately after giving effect to this Designation
Letter, (i) the representations and warranties set forth in Part A of Article
III of the Credit Agreement are true and correct in all material respects on the
date hereof as if made on and as of the date hereof and (ii) no Default has
occurred and is continuing on the date hereof.

 

The Approved Borrower hereby represents and warrants to the Administrative Agent
and each Lender that, immediately after giving effect to this Designation
Letter, the representations and warranties set forth in Part B of Article III of
the Credit Agreement are true and correct with respect to the Approved Borrower
on the date hereof.

 

The Approved Borrower hereby instructs its counsel to deliver the opinion
required by Section 4.02(a) of the Credit Agreement.

 

The Approved Borrower hereby agrees that this Designation Letter and the Credit
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.  The Approved Borrower hereby irrevocably and
unconditionally submits to the [exclusive] [nonexclusive](16) jurisdiction of
any New York State court or Federal court of the United States of America
sitting in New York City for the purposes of all legal proceedings arising out
of or relating to this Designation Letter, the Credit Agreement or the
transactions contemplated thereby.  The Approved Borrower irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  The Approved
Borrower further agrees that service of process in any such action or proceeding
brought in New York may be made upon it by service upon the Company at the
address specified in the Credit Agreement and the Approved Borrower hereby
irrevocably appoints the Company as its authorized agent (“Process Agent”) to
accept, on behalf of it and its property such service of process in New York.

 

--------------------------------------------------------------------------------

(16)  Each Approved Borrower that is a Domestic Subsidiary must submit to
exclusive jurisdiction, while all other Subsidiaries must submit to nonexclusive
jurisdiction.

 

--------------------------------------------------------------------------------


 

THE APPROVED BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS DESIGNATION LETTER, THE CREDIT AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

 

 

HARSCO CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[APPROVED BORROWER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Insert Address]

 

--------------------------------------------------------------------------------


 

Exhibit F-2

 

FORM OF TERMINATION LETTER

 

Citibank, N.A.
as Administrative Agent for
the Lenders referred to below,
Building #3
1615 Brett Rd.

New Castle, Delaware 19720

Attention:  Bank Loan Syndications

 

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Harsco Corporation (the “Company”), refers to the Three-Year
Credit Agreement dated as of December 17, 2009 (the “Credit Agreement”), among
the Company, the Lenders named therein and Citibank, N.A., as Administrative
Agent.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

The Company hereby terminates the status as an Approved Borrower of [Name of
Approved Borrower], a corporation incorporated under the laws of
[State/Country], in accordance with Section 2.21 of the Credit Agreement,
effective as of the date of receipt of this notice by the Administrative Agent. 
The undersigned hereby represents and warrants that all principal and interest
on all Loans of the above-referenced Approved Borrower and all other amounts
payable by such Approved Borrower pursuant to the Credit Agreement have been
paid in full on or prior to the date hereof.  Notwithstanding the foregoing,
this Termination Letter shall not affect any obligation which by the terms of
the Credit Agreement survives termination thereof.

 

 

HARSCO CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit G

 

FORM OF LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT (this “Joinder Agreement”) dated as of
[                    ], 20[    ] to the Credit Agreement referenced below is by
and among [NEW LENDER] (the “New Lender”), Harsco Corporation, a Delaware
corporation (the “Company”), and Citibank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

 

Reference is made to the Three-Year Credit Agreement dated as of December 17,
2009 (the “Credit Agreement”), among the Company, the financial institutions
listed on Schedule 2.01 thereto (the “Lenders”) and the Administrative Agent. 
Terms defined in the Credit Agreement are used herein with the same meanings.

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Company has
requested that the New Lender provide an additional Commitment under the Credit
Agreement; and

 

WHEREAS, the New Lender has agreed to provide the additional Commitment on the
terms and conditions set forth herein and to become a “Lender” under the Credit
Agreement in connection therewith;

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             The New Lender hereby agrees to provide a Commitment to the
Company in an amount up to its commitment set forth on Schedule 2.01 attached
hereto.  The existing Schedule 2.01 to the Credit Agreement shall be deemed to
be amended to include the information set forth on Schedule 2.01 attached
hereto.

 

2.             The New Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) from and after the date hereof,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and shall have the obligations of a Lender thereunder, (iii) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.04 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and, based on such
information, has made such analysis and decision independently and without
reliance on the Administrative Agent or any other

 

--------------------------------------------------------------------------------


 

Lender and (iv) if it is a Non-U.S. Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the New Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

3.             The Company agrees that, as of the date hereof, the New Lender
shall (a) be a party to the Credit Agreement and the other Loan Documents,
(b) be a “Lender” for all purposes of the Credit Agreement and the other Loan
Documents and (c) have the rights and obligations of a Lender under the Credit
Agreement and the other Loan Documents.

 

4.             The address of the New Lender for purposes of all notices and
other communications is as set forth on the Administrative Questionnaire
delivered by the New Lender to the Administrative Agent.

 

5.             This Agreement may be executed in any number of counterparts and
by the various parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one contract.  Delivery of an executed counterpart of this Agreement
by telecopier or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

6.             This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Joinder Agreement
to be executed by a duly authorized officer as of the date first above written.

 

 

[NEW LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

HARSCO CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Agreed and Accepted

 

 

CITIBANK, N.A., as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF SUBSIDIARY GUARANTY

 

GUARANTY, dated as of [                              ] (this “Guaranty”), by
each of the entities listed on the signature pages hereof or that becomes a
party hereto pursuant to Section 24 (Additional Guarantors) hereof
(collectively, the “Guarantors” and individually a “Guarantor”), in favor of the
Administrative Agent (as defined in the Credit Agreement referred to below),
each Lender (as defined in the Credit Agreement referred to below), and each
other holder of an Obligation (as defined below) (each, a “Guarantied Party”
and, collectively, the “Guarantied Parties”).

 

W i t n e s s e t h:

 

WHEREAS, pursuant to the Three-Year Credit Agreement dated as of December 17,
2009 (together with all appendices, exhibits and schedules thereto and as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms defined therein and used herein
having the meanings given to them in the Credit Agreement) among
[                        ](1), as a borrower (the “Company”), the Lenders named
therein, and Citibank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), the Lenders have severally agreed to make extensions of
credit to the Borrowers upon the terms and subject to the conditions set forth
therein;

 

WHEREAS, each Guarantor is a direct or indirect Domestic Subsidiary of the
Company;

 

WHEREAS, each Guarantor will receive substantial direct and indirect benefits
from the making or maintaining of the Loans and the granting of the other
financial accommodations to the Borrowers under the Credit Agreement; and

 

WHEREAS, pursuant to the Credit Agreement (and in particular Schedule 10.21
thereto), the Guarantors are required to execute and deliver this Guaranty for
the benefit of the Guarantied Parties;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the

 

--------------------------------------------------------------------------------

(1)  Insert legal name of the New Parent.

 

--------------------------------------------------------------------------------


 

receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

SECTION 10.21.  Guaranty

 

(a)           To induce the Lenders to make the Loans, each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees, jointly with the other
Guarantors and severally, as primary obligor and not merely as surety, the full
and punctual payment when due and in the currency due, whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance herewith or any other Loan Document, of all the
obligations of the Borrowers under the Loan Documents (collectively, the
“Obligations”), whether or not from time to time reduced or extinguished or
hereafter increased or incurred, whether or not recovery may be or hereafter may
become barred by any statute of limitations, whether or not enforceable as
against any Borrower, whether now or hereafter existing, and whether due or to
become due, including principal, interest (including interest at the contract
rate applicable upon default accrued or accruing after the commencement of any
proceeding under Title 11 of the United States Code (the “Bankruptcy Code”), or
any applicable provisions of comparable state or foreign law, whether or not
such interest is an allowed claim in such proceeding), fees and costs of
collection.  This Guaranty constitutes a guaranty of payment and not of
collection.

 

(b)           Each Guarantor further agrees that, if any payment made by a
Borrower or any other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, then, to the
extent of such payment or repayment, any such Guarantor’s liability hereunder
(and any Lien or other collateral securing such liability) shall be and remain
in full force and effect, as fully as if such payment had never been made.  If,
prior to any of the foregoing, this Guaranty shall have been cancelled or
surrendered (and if any Lien or other collateral securing such Guarantor’s
liability hereunder shall have been released or terminated by virtue of such
cancellation or surrender), this Guaranty shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of any such Guarantor in
respect of the amount of such payment (or any Lien or other collateral securing
such obligation).

 

SECTION 10.22.  Limitation of Guaranty

 

Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount of the Obligations for
which any Guarantor shall be liable shall not exceed the maximum amount for
which such Guarantor can be liable without rendering this Guaranty or any other
Loan Document, as it relates to such Guarantor, subject to avoidance under
applicable law relating to fraudulent conveyance or fraudulent transfer
(including Section 548 of the Bankruptcy Code or any applicable provisions of
comparable state law or foreign law) (collectively, “Fraudulent Transfer Laws”),
in each case after giving effect (a) to all other liabilities of

 

--------------------------------------------------------------------------------


 

such Guarantor, contingent or otherwise, that are relevant under such Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor in respect of intercompany Indebtedness to a Borrower to the extent
that such Indebtedness would be discharged in an amount equal to the amount paid
by such Guarantor hereunder) and (b) to the value as assets of such Guarantor
(as determined under the applicable provisions of such Fraudulent Transfer Laws)
of any rights to subrogation, contribution, reimbursement, indemnity or similar
rights held by such Guarantor pursuant to (i) applicable requirements of law,
(ii) Section 3 (Contribution) of this Guaranty or (iii) any other contractual
obligations providing for an equitable allocation among such Guarantor and other
Subsidiaries or Affiliates of any Borrower of obligations arising under this
Guaranty or other guaranties of the Obligations by such parties.

 

SECTION 10.23.  Contribution

 

To the extent that any Guarantor shall be required hereunder to pay a portion of
the Obligations exceeding the greater of (a) the amount of the economic benefit
actually received by such Guarantor from the Loans and the other financial
accommodations provided to the Borrowers under the Loan Documents and (b) the
amount such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Obligations (excluding the amount thereof repaid by the
applicable Borrowers) in the same proportion as such Guarantor’s net worth at
the date enforcement is sought hereunder bears to the aggregate net worth of all
the Guarantors at the date enforcement is sought hereunder, then such Guarantor
shall be reimbursed by the other Guarantors for the amount of such excess, pro
rata, based on the respective net worths of the other Guarantors at the date
enforcement hereunder is sought.

 

SECTION 10.24.  Authorization; Other Agreements

 

The Guarantied Parties are hereby authorized, without notice to, or demand upon,
or consent of, any Guarantor, which notice, demand and consent requirements each
are expressly waived hereby, and without discharging or otherwise affecting the
obligations of each Guarantor hereunder (which obligations shall remain absolute
and unconditional notwithstanding any such action or omission to act), from time
to time, to do each of the following:

 

(a)           supplement, renew, extend, accelerate or otherwise change the time
for payment of, or other terms relating to, the Obligations, or any part of
them, or otherwise modify, amend or change the terms of any promissory note or
other agreement, document or instrument (including the other Loan Documents) now
or hereafter executed by any Borrower and delivered to the Guarantied Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;

 

(b)           waive or otherwise consent to noncompliance with any provision of
any instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or

 

--------------------------------------------------------------------------------


 

hereafter executed by any Borrower and delivered to the Guarantied Parties or
any of them;

 

(c)           accept partial payments on the Obligations;

 

(d)           receive, take and hold security or collateral for the payment of
the Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter, affect, impair and/or release any such security or collateral or any
security interest therein;

 

(e)           settle, release, compromise, collect or otherwise liquidate the
Obligations or accept, substitute, release, exchange, enforce, waive,
substitute, liquidate, terminate, abandon, fail to perfect, subordinate,
transfer or otherwise alter, affect or impair any security or collateral for the
Obligations or any part of them or any security interest therein or any other
guaranty therefor, in any manner;

 

(f)            add, release or substitute any one or more other guarantors,
makers or endorsers of the Obligations or any part of them and otherwise deal
with any Borrower or any other guarantor, maker or endorser;

 

(g)           apply to the Obligations any payment or recovery (x) from any
Borrower, from any other guarantor, maker or endorser of the Obligations or any
part of them or (y) from any Guarantor in any order, in each case whether such
Obligations are secured or unsecured or guaranteed or not guaranteed by others;

 

(h)           apply to the Obligations any payment or recovery from any
Guarantor of the Obligations or any sum realized from security furnished by such
Guarantor upon its indebtedness or obligations to the Guarantied Parties or any
of them, in each case whether or not such indebtedness or obligations relate to
the Obligations; and

 

(i)            refund at any time any payment received by any Guarantied Party
in respect of any Obligation, and payment to such Guarantied Party of the amount
so refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered (or any release or termination
of any collateral by virtue thereof), and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any Guarantor hereunder in respect of the amount so refunded (and
any collateral so released or terminated shall be reinstated with respect to
such obligations);

 

even if any right of reimbursement or subrogation or other right or remedy of
any Guarantor is extinguished, affected or impaired by any of the foregoing
(including any election of remedies by reason of any judicial, non-judicial or
other proceeding in respect of the Obligations that impairs any subrogation,
reimbursement or other right of such Guarantor).

 

--------------------------------------------------------------------------------


 

SECTION 10.25.  Guaranty Absolute and Unconditional

 

Each Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guaranty are
absolute and unconditional and shall not be discharged or otherwise affected as
a result of any of the following:

 

(a)           the invalidity or unenforceability of any of the Obligations under
the Credit Agreement or any other Loan Document or any other agreement or
instrument relating thereto, or any security for, or other guaranty of the
Obligations or any part of them, or the lack of perfection or continuing
perfection or failure of priority or impairment of any security for the
Obligations or any part of them or any security interest therein;

 

(b)           the absence of any attempt to collect the Obligations or any part
of them from any Borrower or other action to enforce the same;

 

(c)           failure by any Guarantied Party to take any steps to perfect and
maintain any lien on, or to preserve any rights to, any collateral;

 

(d)           any Guarantied Party’s election, in any proceeding instituted
under Chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code or any applicable provisions of
comparable state or foreign law;

 

(e)           any borrowing or grant of a lien by any Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;

 

(f)            the disallowance, under Section 502 of the Bankruptcy Code, of
all or any portion of any Guarantied Party’s claim (or claims) for repayment of
the Obligations;

 

(g)           any use of cash collateral under Section 363 of the Bankruptcy
Code;

 

(h)           any agreement or stipulation as to the provision of adequate
protection in any bankruptcy proceeding;

 

(i)            the avoidance of any lien in favor of the Guarantied Parties or
any of them for any reason;

 

(j)            any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Borrower, any Guarantor or any of the Company’s other Subsidiaries,
including any discharge of, or bar or stay against collecting, any Obligation
(or any part of them or interest thereon) in or as a result of any such
proceeding;

 

--------------------------------------------------------------------------------


 

(k)           failure by any Guarantied Party to file or enforce a claim against
any Borrower or its estate in any bankruptcy or insolvency case or proceeding;

 

(l)            any action taken by any Guarantied Party if such action is
authorized hereby;

 

(m)          any change in the corporate existence or structure of any Borrower;

 

(n)           any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Guarantor or any other Person against any Guarantied Party;

 

(o)           any requirement of law affecting any term of any Guarantor’s
obligations under this Guaranty; or

 

(p)           any other circumstance that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor or any other obligor on
any obligations, other than the payment in full of the Obligations.

 

SECTION 10.26.  Waivers

 

Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of any Borrower. 
Each Guarantor shall not, until the Obligations are irrevocably paid in full and
the Commitments have been terminated, assert any claim or counterclaim it may
have against any Borrower or set off any of its obligations to any Borrower
against any obligations of such Borrower to it.  In connection with the
foregoing, each Guarantor covenants that its obligations hereunder shall not be
discharged, except by complete performance.

 

SECTION 10.27.  Reliance

 

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrowers and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guarantied Party
shall have any duty to advise any Guarantor of information known to such
Guarantied Party regarding such condition or any such circumstances.  In the
event any Guarantied Party, in its sole discretion, undertakes at any time or
from time to time to provide any such information to any Guarantor, such
Guarantied Party shall be under no obligation (a) to undertake any investigation
not a part of its regular business routine, (b) to disclose any information that
such Guarantied Party, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (c) to make any other or
future disclosures of such information or any other information to any
Guarantor.

 

--------------------------------------------------------------------------------


 

SECTION 10.28.  Waiver of Subrogation and Contribution Rights

 

Until the Obligations have been irrevocably paid in full and the Commitments
have been terminated, the Guarantors shall not enforce or otherwise exercise any
right of subrogation to any of the rights of the Guarantied Parties or any part
of them against any Borrower or any right of reimbursement or contribution or
similar right against any Borrower by reason of this Guaranty or by any payment
made by any Guarantor in respect of the Obligations.

 

SECTION 10.29.  Subordination

 

Each Guarantor hereby agrees that any Indebtedness of a Borrower now or
hereafter owing to any Guarantor, whether heretofore, now or hereafter created
(the “Guarantor Subordinated Debt”), is hereby subordinated in right of payment
to all of the Obligations and that, except as permitted under the Credit
Agreement, any payment on the Guarantor Subordinated Debt received by a
Guarantor after an Event of Default has occurred and is continuing shall be
deemed to have been received by such Guarantor as trustee for the Guarantied
Parties and upon request of the Administrative Agent, shall be paid over to the
Administrative Agent immediately on account of the Obligations, but without
otherwise affecting in any manner such Guarantor’s liability hereunder.  Each
Guarantor agrees to file all claims against any Borrower in any bankruptcy or
other proceeding in which the filing of claims is required by law in respect of
any Guarantor Subordinated Debt, and the Administrative Agent and the other
Guarantied Parties shall be entitled to all of such Guarantor’s rights
thereunder.  If for any reason a Guarantor fails to file such claim at least ten
Business Days prior to the last date on which such claim should be filed, such
Guarantor hereby irrevocably appoints the Administrative Agent as its true and
lawful attorney-in-fact and is hereby authorized to act as attorney-in-fact in
such Guarantor’s name to file such claim or, in the Administrative Agent’s
discretion, to assign such claim to and cause proof of claim to be filed in the
name of the Administrative Agent or its nominee.  In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to the Administrative Agent the full amount payable on the
claim in the proceeding, and, to the full extent necessary for that purpose,
each Guarantor hereby assigns to the Administrative Agent all of such
Guarantor’s rights to any payments or distributions to which such Guarantor
otherwise would be entitled.  If the amount so paid is greater than such
Guarantor’s liability hereunder, the Administrative Agent shall pay the excess
amount to the party entitled thereto.  In addition, each Guarantor hereby
irrevocably appoints the Administrative Agent as its attorney-in-fact to
exercise all of such Guarantor’s voting rights in respect of its Guarantor
Subordinated Debt in connection with any bankruptcy proceeding or any plan for
the reorganization of any Borrower.

 

SECTION 10.30.  Default; Remedies

 

The obligations of each Guarantor hereunder are independent of and separate from
the Obligations.  If any Obligation is not paid when due, or upon the occurrence
and during the continuance of any Event of Default or upon the occurrence

 

--------------------------------------------------------------------------------


 

and during the continuance of any default by any Borrower as provided in any
other instrument or document evidencing all or any part of the Obligations, the
Administrative Agent may, at its sole election, proceed directly and at once,
without notice, against any Guarantor to collect and recover the full amount or
any portion of the Obligations then due, without first proceeding against any
Borrower or any other guarantor of the Obligations, or against any collateral
securing the Obligations or joining any Borrower or any other guarantor in any
proceeding against any Guarantor.

 

SECTION 10.31.  Irrevocability; Cancellation of Guaranty

 

(a)           This Guaranty shall be irrevocable as to the Obligations (or any
part thereof) until the Commitments have been terminated and all monetary
Obligations then outstanding have been irrevocably repaid in cash, at which time
this Guaranty shall automatically be cancelled and all obligations of the
Guarantors hereunder shall be automatically and permanently terminated.  Upon
such cancellation and at the written request of any Borrower or any Guarantor or
its successors or assigns, and at the cost and expense of such Borrower, such
Guarantor or its successors or assigns (as applicable), the Administrative Agent
shall execute in a timely manner a satisfaction of this Guaranty and such
instruments, documents or agreements as are necessary or desirable to evidence
the termination and discharge of this Guaranty.

 

(b)           If any Guarantor ceases to be an Operating Subsidiary, whether as
a result of the sale, transfer or other disposition of all of the capital stock
or other equity interests of such Guarantor or such Guarantor becoming a Special
Purpose Entity or for any other reason whatsoever, and so long as no Default or
Event of Default has occurred and is continuing as a result thereof or
immediately after giving effect thereto, then this Guaranty shall automatically
be cancelled with respect to such Guarantor and such Guarantor’s obligations
hereunder shall be automatically and permanently terminated.  Upon any such
cancellation of this Guaranty with respect to any Guarantor and at the written
request of any Borrower, such Guarantor or such Guarantor’s successors or
assigns, and at the cost and expense of such Borrower, such Guarantor or such
Guarantor’s successors or assigns (as applicable), the Administrative Agent
shall execute in a timely manner a satisfaction of this Guaranty with respect to
such Guarantor and such instruments, documents or agreements as are necessary or
desirable to evidence the termination  of this Guaranty with respect to such
Guarantor and the release and discharge of such Guarantor from this Guaranty.

 

SECTION 10.32.  Setoff

 

Upon the occurrence and during the continuance of an Event of Default or upon
all Obligations becoming due and payable (whether at stated maturity, by
acceleration or otherwise), each Guarantied Party and each Affiliate of a
Guarantied Party is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Indebtedness at any time owing by such Guarantied Party or its Affiliates
to or for the credit or the account of any

 

--------------------------------------------------------------------------------


 

Guarantor against any and all of the Obligations now or hereafter existing
whether or not such Guarantied Party shall have made any demand under this
Guaranty or any other Loan Document and even though such Obligations may be
unmatured.  Each Guarantied Party agrees promptly to notify such Guarantor after
any such set-off and application made by such Guarantied Party or Affiliate to
such Guarantied Party; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
each Guarantied Party under this Section 12 are in addition to the other rights
and remedies (including other rights of set-off) that such Guarantied Party may
have.

 

SECTION 10.33.  No Marshalling

 

Each Guarantor consents and agrees that no Guarantied Party or Person acting for
or on behalf of any Guarantied Party shall be under any obligation to marshal
any assets in favor of any Guarantor or against or in payment of any or all of
the Obligations.

 

SECTION 10.34.  Enforcement; Waivers; Amendments

 

(a)           No delay on the part of any Guarantied Party in the exercise of
any right or remedy arising under this Guaranty, the Credit Agreement or any
other Loan Document or otherwise with respect to all or any part of the
Obligations, or any other guaranty of or security for all or any part of the
Obligations shall operate as a waiver thereof, and no single or partial exercise
by any such Person of any such right or remedy shall preclude any other or
further exercise thereof or any exercise of any other right or remedy.  Failure
by any Guarantied Party at any time or times hereafter to require strict
performance by any Borrower, any Guarantor, any other guarantor of all or any
part of the Obligations or any other Person of any provision, warranty, term or
condition contained in any Loan Document now or at any time hereafter executed
by any such Persons and delivered to any Guarantied Party shall not waive,
affect or diminish any right of any Guarantied Party at any time or times
hereafter to demand strict performance thereof and such right shall not be
deemed to have been waived by any act (except by a written instrument pursuant
to Section 14(b)) or knowledge of any Guarantied Party, or its respective
agents, officers or employees.  No waiver of any Event of Default by any
Guarantied Party shall operate as a waiver of any other Event of Default or the
same Event of Default on a future occasion, and no action by any Guarantied
Party permitted hereunder shall in any way affect or impair any Guarantied
Party’s rights and remedies or the obligations of any Guarantor under this
Guaranty.  Any determination by a court of competent jurisdiction of the amount
of any principal or interest owing by a Borrower to a Guarantied Party shall be
conclusive and binding on each Guarantor irrespective of whether such Guarantor
was a party to the suit or action in which such determination was made.

 

(b)           No provision of this Guaranty may be waived, amended, supplemented
or modified unless done so in a written instrument executed and delivered

 

--------------------------------------------------------------------------------


 

by each Guarantor and the Lenders required to consent thereto pursuant to
Section 10.08 (Waivers; Amendment) of the Credit Agreement.

 

SECTION 10.35.  Successors and Assigns

 

This Guaranty shall be binding upon each Guarantor and upon the successors and
assigns of such Guarantor and shall inure to the benefit of the Guarantied
Parties and their respective successors and assigns; all references herein to
the Borrowers and to the Guarantors shall be deemed to include their respective
successors and assigns.  The successors and assigns of the Guarantors and the
Borrowers shall include, without limitation, their respective receivers,
trustees and debtors-in-possession.  All references to the singular shall be
deemed to include the plural where the context so requires.

 

SECTION 10.36.  Representations and Warranties

 

Each Guarantor hereby represents and warrants to each of the Guarantied Parties
as following:

 

(a)           Such Guarantor and each of its Subsidiaries: (i) is a corporation,
partnership or other entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; (ii) has all
requisite corporate or other power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (iii) is qualified
to do business and is in good standing in all jurisdictions in which the nature
of the business conducted by it makes such qualification necessary and where
failure so to qualify would have a Material Adverse Effect.

 

(b)           None of the execution and delivery of this Guaranty, the
consummation of the transactions herein contemplated and compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or bylaws or other organizational
documents of such Guarantor, or any applicable law or regulation, or any order,
writ, injunction or decree of any court or Governmental Authority or agency, or
any material agreement or instrument to which such Guarantor or any of its
Subsidiaries is a party or by which any of them or their assets or properties is
bound or to which any of them is subject, or constitute a default under any such
agreement or instrument.

 

(c)           Such Guarantor has all necessary corporate or other power and
authority to execute, deliver and perform its obligations under this Guaranty,
and to perform its obligations hereunder; the execution and delivery by such
Guarantor of this Guaranty and the performance by such Guarantor hereof have
been duly authorized by all necessary corporate or other action on its part
(including, without limitation, any required shareholder approvals); and this
Guaranty constitutes the legal, valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the

 

--------------------------------------------------------------------------------


 

enforcement of creditors’ rights and (ii) the application of general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

(d)           No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority are necessary for the execution,
delivery or performance by such Guarantor of this Guaranty or for the validity
or enforceability hereof.

 

SECTION 10.37.  Governing Law

 

This Guaranty and the rights and obligations of the parties hereto shall be
construed in accordance with, and governed by, the laws of the State of New
York.

 

SECTION 10.38.  Jurisdiction; Consent to Service of Process

 

(a)           Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Guaranty shall affect any
right that any Lender may otherwise have to bring any action or proceeding
relating to this Guaranty or the other Loan Documents against any Borrower or
its properties or any Guarantor or its properties in the courts of any
jurisdiction.

 

(b)           Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty or the other Loan
Documents in any New York State or Federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)           Each Guarantor irrevocably consents to service of process in the
manner provided for notices in Section 22 hereof.  Nothing in this Guaranty will
affect the right of any Guarantied Party to serve process in any other manner
permitted by law.

 

--------------------------------------------------------------------------------


 

SECTION 10.39.  Waiver of Judicial Bond

 

To the fullest extent permitted by applicable law, each of the Guarantors waives
the requirement to post any bond that otherwise may be required of any
Guarantied Party in connection with any judicial proceeding to enforce such
Guarantied Party’s rights to payment hereunder, security interest in or other
rights to any collateral or in connection with any other legal or equitable
action or proceeding arising out of, in connection with, or related to this
Guaranty and the Loan Documents to which it is a party.

 

SECTION 10.40.  Certain Terms

 

The following rules of interpretation shall apply to this Guaranty: (a) the
terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer to
this Guaranty as a whole and not to any particular Article, Section, subsection
or clause in this Guaranty, (b) unless otherwise indicated, references herein to
an Exhibit, Article, Section, subsection or clause refer to the appropriate
Exhibit to, or Article, Section, subsection or clause in this Guaranty and
(c) the term “including” means “including without limitation” except when used
in the computation of time periods.

 

SECTION 10.41.  Waiver of Jury Trial

 

Each party hereto (and each other Guarantied Party, by its acceptance of this
Guaranty) hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any litigation directly or
indirectly arising out of, under or in connection with this Guaranty.  Each
party hereto (and each other Guarantied Party, by its acceptance of this
Guaranty) (a) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such other party would not,
in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Guaranty by, among other things, the mutual waivers and certifications
in this Section 21.

 

SECTION 10.42.  Notices

 

Any notice or other communication herein required or permitted shall be given as
provided in Section 10.01 (Notices) of the Credit Agreement and, in the case of
any Guarantor, to such Guarantor in care of the Company.

 

SECTION 10.43.  Severability

 

Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

 

--------------------------------------------------------------------------------


 

SECTION 10.44.  Additional Guarantors

 

Any Subsidiary that shall execute and deliver to the Administrative Agent a
Guaranty Supplement in substantially the form of Exhibit A (Guaranty Supplement)
attached hereto shall thereafter for all purposes be a party hereto and have the
same rights, benefits and obligations as a Guarantor party hereto on the date
hereof.

 

SECTION 10.45.  Costs and Expenses

 

Each Guarantor agrees to pay or reimburse the Administrative Agent and each of
the other Guarantied Parties upon demand for all out-of-pocket costs and
expenses, including reasonable attorneys’ fees, incurred by the Administrative
Agent and such other Guarantied Parties in enforcing this Guaranty against such
Guarantor or any security therefor or exercising or enforcing any other right or
remedy available in connection herewith or therewith.

 

SECTION 10.46.  Waiver of Consequential Damages

 

To the fullest extent permitted by applicable law, the Guarantors shall not
assert, and hereby waive, any claim against any Guarantied Party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Guaranty, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby.

 

SECTION 10.47.  Entire Agreement

 

This Guaranty, taken together with all of the other Loan Documents executed and
delivered by the Guarantors, represents the entire agreement and understanding
of the parties hereto and supersedes all prior understandings, written and oral,
relating to the subject matter hereof and thereof.

 

SECTION 10.48.  Counterparts

 

This Guaranty may be executed in any number of separate counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Signature pages may be detached from multiple
counterparts and attached to a single counterpart so that all signature
pages are attached to the same document.  Delivery of an executed counterpart by
facsimile transmission or electronic mail shall be effective as delivery of a
manually executed counterpart.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantors as of
the day and year first set forth above.

 

 

[NAME OF GUARANTOR](2),

 

  AS A GUARANTOR

 

--------------------------------------------------------------------------------

(2)                                 To be executed by each Domestic Subsidiary
of the New Parent that is an Operating Subsidiary

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED

 

as of the date first above written:

 

 

 

CITIBANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO
SUBSIDIARY GUARANTY

 

FORM OF GUARANTY SUPPLEMENT

 

Supplement to Guaranty

 

The undersigned hereby agrees to be bound as a Guarantor under the Guaranty,
dated as of [                            ] (the “Guaranty”), among certain
Domestic Subsidiaries of [                            ](3)listed on the
signature pages thereof and acknowledged by Citibank, N.A., as Administrative
Agent, with the same force and effect as if the undersigned was an original
signatory thereto (but effective as of the date hereof) and the undersigned
hereby acknowledges receipt of a copy of the Guaranty.  The undersigned hereby
represents and warrants that each of the representations and warranties
contained in Section 16 (Representations and Warranties) of the Guaranty
applicable to it is true and correct with respect to it on and as the date
hereof as if made on and as of such date.  Capitalized terms used herein but not
defined herein are used with the meanings given them in the Guaranty.

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of                        ,         .

 

 

 

[NAME OF GUARANTOR]

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(3)           Insert legal name of the New Parent

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED

 

as of the date first above written:

 

 

 

CITIBANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit I

 

FORM OF REVOLVING NOTE

 

REVOLVING NOTE

 

U.S. $[                     ]

 

Dated: [             ]     , 2009

 

FOR VALUE RECEIVED, the undersigned, HARSCO CORPORATION, a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of
[                                                                                     ]
(the “Lender”) for the account of its applicable lending office the aggregate
principal amount of U.S. $[                     ] (or, to the extent of any
Revolving Loans (as defined below) denominated in an Alternate Currency, the
aggregate principal amount thereof in such currency) or, if less, the aggregate
principal amount of the Revolving Loans owing to the Lender by the Borrower
pursuant to the Credit Agreement (as defined below) on the Termination Date. 
The principal of each Revolving Loan evidenced hereby shall be payable on the
last day of the Interest Period relating thereto, as provided in the Credit
Agreement referred to below.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates, and payable at such times, and in the
currency or currencies, as are specified in the Credit Agreement.

 

Both principal and interest are payable to Citibank, N.A. (“Citibank”), as
Administrative Agent, or any successor to Citibank in such capacity, for the
account of the Lender at the Administrative Agent’s Office as defined in the
Credit Agreement (or at the office of such successor, if applicable), in same
day funds. Each Revolving Loan made by the Lender to the Borrower and the
maturity thereof, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Revolving Note.

 

This Revolving Note is one of the promissory notes evidencing the Loans (as
defined in the Credit Agreement) referred to in, and is entitled to the benefits
of, the Three-Year Credit Agreement dated as of December 17, 2009 (said
agreement, as further amended, supplemented or otherwise modified from time to
time, being the “Credit Agreement”) among Harsco Corporation, Citibank, in its
capacity as Administrative Agent, the Lender and certain other lenders parties
thereto.  The Credit Agreement, among other things, (i) provides for the making
of loans (the

 

--------------------------------------------------------------------------------


 

“Revolving Loans”) by the Lender to the Borrower and certain other borrowers
from time to time in an aggregate amount not to exceed at any time outstanding
the amount first above mentioned, the indebtedness of the Borrower resulting
from each such Revolving Loan being evidenced by this Revolving Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

This Revolving Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

 

HARSCO CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

REVOLVING LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount and
Type of
Revolving
Loan

 

Amount of
Principal
Paid or
Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF NEW PARENT ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as
of                                 , 20    , between HARSCO CORPORATION, a
Delaware corporation (the “Assignor”), and [NAME OF NEW PARENT], a
                                         (the “Assignee”), and acknowledged by
CITIBANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the lenders (the “Lenders”) party to the Credit Agreement referred
to below.  All capitalized terms not defined herein shall have the meanings
given to them in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Assignor, the Lenders and the Administrative Agent have entered
into that certain Credit Agreement, dated as of December 17, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Assignor desires that certain transactions result in a Permitted
Reorganization under, and as defined in, the Credit Agreement; and

 

WHEREAS, this Agreement is executed and delivered pursuant to Schedule 10.21 to
the Credit Agreement.

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Credit Agreement.  By executing and delivering this Agreement,
the Assignor hereby assigns to the Assignee, and the Assignee hereby assumes,
all rights, title, interests, obligations and liabilities of all and whatever
nature of the Assignor in its capacity as the “Company” and as a Borrower under
the Credit Agreement and as the Guarantor under Article IX of the Credit
Agreement from and after the date hereof with the same force and effect as if
originally the “Company” and a “Borrower” and the “Guarantor”, as such terms are
defined under the Credit Agreement.  Without limiting the generality of the
foregoing, the Assignee hereby expressly agrees to observe and perform and be
bound by all of the terms, covenants, representations, warranties and agreements
contained in the Credit Agreement that are binding upon, and to be observed or
performed by, the Assignor in its capacity as the Borrower and as the Guarantor,
except to the extent (i) such representations and warranties relate to an
earlier date or (ii) the representations and warranties contained in Sections
3.11 and 3.13 of the Credit Agreement are modified by replacement schedules to
the Credit Agreement delivered by the Assignee pursuant to and in accordance
with Schedule 10.21 to the Credit Agreement.  The Assignee hereby ratifies and
confirms the validity of, and all of its obligations and liabilities under, the
Credit Agreement and each other Loan Document.

 

--------------------------------------------------------------------------------


 

2.             Effect on the Credit Agreement and Loan Documents.  On and after
the effectiveness of this Agreement, each reference in the Credit Agreement and
each other Loan Document to the “Company” shall mean and be a reference to the
Assignee, and the Assignee shall be the “Company” for all purposes of the Credit
Agreement and the other Loan Documents.

 

3.             Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

4.             Loan Document.  This Agreement shall constitute a Loan Document.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

 

HARSCO CORPORATION,

 

as Assignor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF NEW PARENT], as

 

Assignee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ACKNOWLEDGED:

 

 

 

CITIBANK, N.A., as Administrative

 

Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1.01

 

Administrative Agent’s Office

 

Citibank, N.A., as Administrative Agent

Building #3

1615 Brett Rd

New Castle, Delaware 19720

Attention:  Bank Loan Syndications

Facsimile: 212-994-0961

Email: charles.huester@citi.com (cc:  global.loans.support@citi.com)

 

with a copy to:

 

Citibank, N.A., as Administrative Agent
388 Greenwich Street

New York, New York  10013

Attention:  George Calfo, Managing Director

Facsimile:  646-291-1880

 

Wire Instructions for Payments:

 

Bank Name:  Citibank N.A.

ABA/Routing No.:  021000089

Account Name:  CBNA Syndications

Account No.:  3073-2122

Reference:  Harsco Corporation

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Lenders; Commitments

 

Lender Name

 

Commitment

 

Citibank, N.A.

 

$

35,000,000

 

The Royal Bank of Scotland plc

 

$

35,000,000

 

The Bank of Tokyo-Mitsubishi UFJ Trust Company

 

$

30,500,000

 

HSBC Bank USA, National Association

 

$

30,500,000

 

ING Bank N.V., Dublin Branch

 

$

30,500,000

 

Lloyds TSB Bank, plc

 

$

30,500,000

 

PNC Bank, National Association

 

$

30,500,000

 

US Bank, N.A.

 

$

30,500,000

 

Intesa Sanpaolo Spa

 

$

28,500,000

 

Svenska Handelsbanken AB, New York Branch

 

$

28,500,000

 

Bank of China, New York Branch

 

$

27,000,000

 

Commerzbank AG

 

$

27,000,000

 

JPMorgan Chase Bank, N.A.

 

$

27,000,000

 

Manufacturers and Traders Trust Company

 

$

27,000,000

 

Mizuho Corporate Bank (USA)

 

$

27,000,000

 

Societe Generale

 

$

27,000,000

 

Wells Fargo Bank, N.A.

 

$

27,000,000

 

Bank of Taiwan, Los Angeles Branch

 

$

23,000,000

 

National Australia Bank Limited

 

$

23,000,000

 

Chang Hwa Commercial Bank, Ltd., Los Angeles Branch

 

$

15,000,000

 

Mega International Commercial Bank Co., Ltd., Los Angeles Branch

 

$

10,000,000

 

Total:

 

$

570,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 2.21

 

Approved Borrowers

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.11(a)

 

Material Agreement

 

Material Agreements for Indebtedness of the Company or any of its Subsidiaries
whose aggregate principal or face amount of which exceeds (or may equal or
exceed) $5,000,000

 

a.                                      Credit Agreements

 

a.              $50,000,000 facility agreement dated as of December 15, 2000, as
the same has been amended, between Harsco Finance BV and Harsco Investment
Limited as Borrowers, Harsco Corporation as Guarantor and National Westminster
Bank plc as Lender

 

b.              GBP 7,000,000 multi-line facility agreement dated March 23,
2007, as the same has been amended, between the Royal Bank of Scotland plc as
Agent, National Westminster Bank plc and certain of the Company’s Subsidiaries

 

c.               GBP 5,000,000 multi-line facility agreement dated March 23,
2007, as the same has been amended, between the Royal Bank of Scotland plc as
Agent, National Westminster Bank plc and certain of the Company’s Subsidiaries

 

d.              GBP 10,000,000 trade-credit, bond and guarantee facility, as the
same has been amended, between the Royal Bank of Scotland plc as Agent, National
Westminster Bank plc and certain of the Company’s UK Subsidiaries

 

e.               $20,000,000 multicurrency credit facility agreement dated
July 8, 1998, as the same has been amended, between Harsco Europa BV, Harsco
Finance BV and Bank Brussels Lambert

 

f.                ZAR 35,000,000 overdraft facility agreement between Heckett
MultiServ (Pty.) Limited, SteelServ (Pty.) Limited and Standard Bank of South
Africa Limited

 

g.               EUR 9,303,000 credit facility agreement dated March 21, 2002,
between ING Bank NV and certain of the Company’s Dutch Subsidiaries

 

h.              EUR 8,168,044 multicurrency credit facility dated August 13,
1997, between and ING Bank NV and certain of the Company’s other Dutch
Subsidiaries

 

i.                  EUR 6,000,000 credit agreement dated November 7, 2001,
between Société Générale SA and certain of the Company’s French Subsidiaries

 

j.                 AUD 12,500,000 credit agreement dated September 21, 2005,
between Harsco Track Technologies Pty. Ltd, SGB Raffia Pty. Ltd. and the
National Australia Bank Limited

 

k.              CAD 6,000,000 credit agreement dated August 16, 2007, between
HSBC Bank Canada and certain of the Company’s Canadian Subsidiaries

 

l.                  EUR 6,000,000 credit agreement dated June 10, 2005, as the
same has been amended, between Hϋnnebeck GmbH and Commerzbank AG

 

--------------------------------------------------------------------------------


 

m.          $250,000,000 notional value Euro/US Dollar debt swap dated May 12,
2008, between JPMorgan Chase Bank, N.A. and Harsco Investments Europe BV
maturing May 15, 2018

 

n.              $7,140,000 foreign currency credit agreement dated August 6,
2009, between Harsco International Finance BV and HSBC Bank plc

 

b.                                      Loan Agreements

 

a.              USD 410,277,960 6.0% fixed rate unsecured notes registered on
the Channel Islands Stock Exchange (Island of  Guernsey) issued by Harsco (UK)
Group Limited on October 14, 2008, and due on October 27, 2010.  [These notes
represent an intercompany debt between Harsco (UK) Group Limited as debtor and
Harsco Highlands Limited Liability Partnership as creditor.  They were
registered with and listed on the Channel Islands Stock Exchange in order to
qualify for certain U.K. tax treatment.  Company will not sell these securities
to third parities.]

 

c.                                       Indentures

 

a.              $150,000,000 notes issued under an indenture dated as of May 1,
1985, between Harsco Corporation and the Chase Manhattan Bank as Trustee and due
September 15, 2013

 

b.              GBP 200,000,000 guaranteed notes due October 27, 2010, issued
under a trust deed dated as of October 27, 2000, between Harsco Finance BV as
Issuer, Harsco Corporation as Guarantor and Chase Manhattan Trustees Limited as
Trustee

 

c.               $450,000,000 notes issued under an indenture dated as of
May 15, 2008, between Harsco Corporation and the Bank of New York as Trustee and
due May 15, 2018

 

4.  Guarantees

 

a.              Guarantee dated October 12, 2005, by Harsco Corporation for up
to EUR 200,000,000 in respect of commercial paper issued by Harsco Finance BV
(see 6b below)

 

b.              Guarantee dated December 15, 2000, by Harsco Corporation in
favor of National Westminster Bank plc for $50,000,000 in respect of the bank’s
credit facility granted to Harsco Investment Limited and Harsco Finance BV (see
1a above)

 

c.               Guarantee dated January 30, 2007, by Harsco Corporation in
favor of National Westminster Bank plc for GBP 20,000,000 in respect of the
bank’s multi-line and trade credit, bond and guarantee facilities extended to
certain of the Company’s Subsidiaries (see 1b, 1c and 1d above)

 

d.              Guarantee dated November 9, 2009, by Harsco Corporation in favor
of Bank Mendes Gans NV for USD 30,000,000 in respect of the bank’s global cash
pooling services to Harsco International Finance BV and Harsco Investment
Limited (see 6m and 6n below)

 

e.               Guarantee dated as September 26, 2008, by Harsco Corporation in
favor of Lloyds TSB Bank plc for up to USD 30,000,000 in respect of the bank’s

 

--------------------------------------------------------------------------------


 

International Swap Dealers Master Agreement with Harsco Investments Europe BV
(see 6g below)

 

f.                Guarantee dated September 29, 2008, by Harsco Corporation in
favor of ING Belgium SA/NV for $30,000,000 in respect of the bank’s credit
extended to Harsco International Finance BV

 

g.               Guarantee dated November 11, 2003, by Harsco Corporation in
favor of ING Bank SA in respect of the bank’s $20,000,000 multicurrency credit
facility extended to Harsco Europa BV and Harsco Finance BV (see 1e above)

 

h.              Guarantee dated September 5, 2006, by Harsco Corporation in
favor of the National Australia Bank Limited for up to USD 20,000,000 in respect
of the bank’s International Swap Dealers Master Agreement with Harsco Investment
Limited (see 6e below)

 

i.                  Guarantee dated as September 26, 2008, by Harsco Corporation
in favor of the National Australia Bank Limited for up to USD 20,000,000 in
respect of the Bank’s International Swap Dealers Master Agreement with Harsco
International Finance BV (see 6f below)

 

j.                 Guarantee dated as July 17, 2009, by Harsco Corporation in
favor of Société Générale for up to USD 20,000,000 in respect of the bank’s
extension of foreign exchange credit to Harsco International Finance BV

 

k.              Guarantee dated August 2, 2002, by Harsco Corporation in favor
of ING Bank NV for EUR 10,000,000 in respect of the bank’s EUR 9,303,000 credit
facility extended to certain of the Company’s Dutch Subsidiaries (see 1g above)

 

l.                  Guarantee dated October 22, 2004, by Harsco Corporation in
favor of Svenska Handelsbanken for $15,000,000 in respect of the bank’s
multicurrency credit facility extended to Company’s Subsidiaries

 

m.          Guarantee dated December 23, 1997, by Harsco Corporation in favor of
ING Bank NV for EUR 8,168,044 in respect of the bank’s multicurrency credit
facility extended to certain of the Company’s other Dutch Subsidiaries (see 1h
above)

 

n.              Guarantee dated August 19, 2005, by Harsco Corporation in favor
of the National Australia Bank Limited for up to AUD 12,500,000 in respect of
the bank’s credit agreement with certain of the Company’s Australian
Subsidiaries (see 1j above)

 

o.              Guarantee dated November 6, 2009, by Harsco Corporation in favor
of HSBC Bank plc for up to $10,000,000 in respect of the bank’s foreign exchange
credit extended to Harsco International Finance BV (see 1n above)

 

p.              Guarantee dated September 14, 2007, by Harsco Corporation in
favor of Société Générale for EUR 6,000,000 in respect of the bank’s EUR
6,000,000 credit facility extended to certain of the Company’s French
Subsidiaries (see 1i above)

 

q.              Guarantee dated August 8, 2007, by Harsco Corporation in favor
of HSBC Bank Canada in respect of the bank’s borrowing facility extended to
certain of the Company’s Canadian Subsidiaries (see 1k above)

 

--------------------------------------------------------------------------------


 

r.                 Guarantee dated February 27, 2006, by Harsco Corporation in
favor of Société Générale for EUR 4,000,000 in respect of the bank’s performance
guarantee issued for the account of MultiServ France SA (see 5h below)

 

s.                Guarantee dated November 29, 2007, by Harsco Corporation in
favor of Svenska Handelsbanken AB for SEK 38,000,000 in respect of the bank’s
performance guarantee issued for the account of MultiServ AB (Sweden) (see 5i
below)

 

t.                 Guarantee dated November 23, 1999, by Harsco Corporation in
favor of Standard Bank of South Africa Limited for up to ZAR 39,000,000 in
respect of the bank’s credit facility extended to the Company’s South African
Subsidiaries (see 1f above)

 

u.              Guarantee dated as of May 9, 2008, by Harsco Corporation in
favor of JPMorgan Chase Bank, N.A. in respect of the Bank’s International Swap
Dealers Master Agreement with Harsco Investments Europe BV (see 6h below)

 

5.     Letters of Credit

 

a.              $60,882,130 standby letter of credit dated December 8, 1997,
issued by Mizuho Corporate Bank Limited in favor of ACE Property & Casualty
Insurance Company and certain of its subsidiaries and for the account of Harsco
Corporation expiring December 31, 2009

 

b.              $11,616,767 standby letter of credit/performance guarantee dated
July 2, 2007, issued by JPMorgan Chase Bank, N.A. in favor of Guangzhou Railway
Group Company, Ministry of Railways, People’s Republic of China and for the
account of Harsco Track Technologies Division of Harsco Corporation expiring
January 30, 2011

 

c.               $11,616,767 standby letter of credit/performance guarantee
dated July 2, 2007, issued by JPMorgan Chase Bank, N.A. in favor of Wuhan
Railway Administration, Ministry of Railways, People’s Republic of China and for
the account of Harsco Track Technologies Division of Harsco Corporation expiring
March 30, 2010

 

d.              $5,108,934 standby letter of credit/performance guarantee dated
July 2, 2007, issued by JPMorgan Chase Bank, N.A. in favor of Beijing Railway
Administration, Ministry of Railways, People’s Republic of China and for the
account of Harsco Track Technologies Division of Harsco Corporation expiring
April 29, 2010

 

e.               $21,873,828 standby letter of credit/performance guarantee
dated may 6,  2008, issued by JP Morgan Chase Bank, N.A. in favor of Foreign
Capital and Import Center, Ministry of Railways, People’s Republic of China and
for the account of Harsco Track Technologies Division of Harsco Corporation
expiring July 2, 2010

 

f.                $14,582,283 standby letter of credit/performance guarantee
dated July 29, 2008, issued by JP Morgan Chase Bank, N.A. in favor of Foreign
Capital and Import Center, Ministry of Railways, People’s Republic of China and
for the account of

 

--------------------------------------------------------------------------------


 

Harsco Track Technologies Division of Harsco Corporation expiring March 4, 2010

 

g.               $29,164,565 standby letter of credit/performance guarantee
dated November 13, 2008, issued by JP Morgan Chase Bank, N.A. in favor of
Foreign Capital and Import Center, Ministry of Railways, People’s Republic of
China and for the account of Harsco Track Technologies Division of Harsco
Corporation expiring  August 31, 2012

 

h.              EUR 4,000,000 performance guarantee dated December 28, 2005,
issued by Société Générale for the account of MultiServ France SA

 

i.                  SEK 38,000,000 performance guarantee issued by Svenska
Handelsbanken AB for the Account of MultiServ AB (Sweden)

 

6.     Other Arrangements

 

a.              Commercial paper placement agency agreement dated as of
October 1, 2000, between Salomon Smith Barney, Inc. and Harsco Corporation for
the issuance of the Company’s commercial paper under its $550,000,000 commercial
paper program

 

b.              Commercial paper dealer agreement dated September 24, 2003, as
amended on October 12, 2005, between ING Bank and Harsco Finance BV for the
placement of Harsco Finance BV’s commercial paper up to EUR 200,000,000 or the
equivalent in another currency

 

c.               Master lease agreement dated February 5, 2002, between SGB
Services Limited and Lex Vehicle Leasing Limited for the lease of cars and other
vehicles

 

d.              International Swaps and Derivatives Association Master Agreement
dated as of March 30, 2005, between National Westminster Bank plc and Harsco
Investment Limited

 

e.               International Swaps and Derivatives Association Master
Agreement dated as of September 14, 2006, between National Australia Bank
Limited and Harsco Investment Limited

 

f.                International Swaps and Derivatives Association Master
Agreement dated as of February 23, 2009, between National Australia Bank Limited
and Harsco International Finance BV

 

g.               International Swaps and Derivatives Association Master
Agreement dated as of July 24, 2008, between Lloyds TSB Bank plc and Harsco
International Finance BV

 

h.              International Swaps and Derivatives Association Master Agreement
dated as of May 9, 2008, between JPMorgan Chase Bank, N.A. and Harsco
Investments Europe BV

 

i.                  International Swaps and Derivatives Association Master
Agreement dated as of August 8, 2007, between Société Générale and Harsco
Corporation

 

j.                 International Swaps and Derivatives Association Master
Agreement dated as of February 6, 2007, between Citibank, N.A. and Harsco
Corporation

 

--------------------------------------------------------------------------------


 

k.              International Swaps and Derivatives Association Master Agreement
dated as of May 9, 2008, between JPMorgan Chase Bank, N.A. and Harsco
Corporation

 

l.                  International Swaps and Derivatives Association Master
Agreement dated as of September 17, 2009, between the Royal Bank of Scotland plc
and Harsco Corporation

 

m.          International Swaps and Derivatives Association Master Agreement
dated as of December 3, 2009, between Wachovia Bank NA and Harsco Corporation

 

n.              Cash Pooling Agreement dated November 9, 2009, between Bank
Mendes Gans NV and Harsco International Finance BV

 

o.              Cash Pooling Agreement dated November 9, 2009, between Bank
Mendes Gans NV and Harsco International Finance BV

 

p.              Cash Pooling Agreement dated November 9, 2009, between Bank
Mendes Gans NV and Harsco Finance BV

 

q.              Hedge contracts for the forward purchase of currency as follows:

 

Account Party

 

Maturity
Date

 

Purchased Currency

 

Sold
Currency

 

Harsco International Finance BV

 

1/11/2010

 

USD

 

22,250,000

 

EUR

 

15,116,516

 

Harsco International Finance BV

 

1/15/2010

 

EUR

 

4,374,660

 

SEK

 

45,900,000

 

Harsco International Finance BV

 

1/20/2010

 

EUR

 

8,117,032

 

CZK

 

212,650,000

 

Harsco International Finance BV

 

1/21/2010

 

AED

 

23,250,000

 

EUR

 

4,273,151

 

Harsco International Finance BV

 

1/29/2010

 

CAD

 

10,900,000

 

EUR

 

6,909,479

 

Harsco International Finance BV

 

2/10/2010

 

GBP

 

8,500,000

 

EUR

 

9,359,718

 

 

--------------------------------------------------------------------------------


 

Schedule 3.11 (b)

 

Liens

 

Liens securing Indebtedness of any person the aggregate principal or face amount
of which equals or exceeds (or may equal or exceed) $5,000,000 and covering any
property of the Company or any of its Subsidiaries

 

None

 

--------------------------------------------------------------------------------


 

Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

Schedule 10.21

 

Permitted Reorganization

 

* * * *

 

--------------------------------------------------------------------------------